


Exhibit 10.1


OFFICE LEASE


BY AND BETWEEN


MISSION TOWERS, LLC,
a Delaware limited liability company,
 as Landlord


And


WEBEX COMMUNICATIONS, INC.,
a Delaware corporation,
as Tenant



For Leased Premises located at
3979 Freedom Circle Drive, S
anta Clara, California

 


     

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

 Article 1      Salient Lease
Terrms...................................................................................................................
  1   Article 2  Additional
Definitions...................................................................................................................
  5  Article 3  Premises and Common
Areas......................................................................................................
 11  Article 4  Term and
Possession...................................................................................................................
 15  Article 5  Minimum Monthly
Rent................................................................................................................
 16  Article 6  Additional
Rent............................................................................................................................
 16  Article 7  Accord and
Satisfaction...............................................................................................................
 18  Article 8  Security
Deposit..........................................................................................................................
 18  Article 9
 Use.............................................................................................................................................
 20  Article 10  Compliance With Laws and
Regulations.......................................................................................
 21  Article 11  Service and
Equipment.................................................................................................................
 24  Article 12
 Alterations...................................................................................................................................
 27  Article 13  Property
Insurance.......................................................................................................................
 29  Article 14  Indemnifications, Waiver of Claims and
Subrogation.....................................................................
 29  Article 15       Liability
Insurance........................................................................................................................
 31  Article 16  Insurane Policy Requirements & Insurance
Defaults......................................................................
 32  Article 17  Abandonment of
Property............................................................................................................
 32  Article 18  Maintenance and
Repairs.............................................................................................................
 32  Article 19
 Destruction..................................................................................................................................
 33  Article 20
 Condenmation.............................................................................................................................
 35  Article 21  Assignment and
Subletting............................................................................................................
 36  Article 22  Entry By
Landlord.......................................................................................................................
 40  Article 23
 Signs...........................................................................................................................................
 40  Article 24
 Default........................................................................................................................................
 41  Article 25  Remedies Upon
Default...............................................................................................................
 41  Article 26
 Bankruptcy..................................................................................................................................
 44  Article 27  Surrender of
Lease......................................................................................................................
 45  Article 28  Landlord's Default and
Exculpation..............................................................................................
 45  Article 29  Attorneys'
Fees............................................................................................................................
 46  Article 30
 Notices.........................................................................................................................................
 46  Article 31  Subordination and Financing
Provisions.........................................................................................
 46  Article 32  Estoppel
Certificates....................................................................................................................
 48  Article 33  Renewal
Options.........................................................................................................................
 48  Article 34  Secondary
premises.....................................................................................................................
 51  Article 35  Right of First
Offer......................................................................................................................
 52  Article 36  Limted right of First
Refusal.........................................................................................................
 53  Article 37
 Signage......................................................................................................................................
 55  Article 38  Rooftop
License..........................................................................................................................
 55  Article 39  Miscellaneous
Provisions..............................................................................................................
 59

 


 
     

--------------------------------------------------------------------------------



OFFICE LEASE


THIS OFFICE LEASE (“ Lease ”) is entered and dated for reference purposes only
as April 21, 2004, by and between “Landlord” and “Tenant” (as such terms are
defined below).
ARTICLE 1
SALIENT LEASE TERMS


In addition to the terms defined throughout this Lease, the following salient
terms shall have the following meanings when referred to in this Lease:


1.1
Rent Payment Address:
Divco West Property Services, LLC
100 Park Center Plaza, Suite 425
San Jose, California 95113
 
1.2
 
“Landlord” and Notice Address:
 
Mission Towers, LLC,
c/o Divco West Property Services, LLC
100 Park Center Plaza, Suite 425
San Jose, California 95113
Attention: Property Manager
 
 
 
With a copy to:
 
Divco West Property Services, LLC
400 Hamilton Avenue Fourth Floor
Palo Alto, California 94301-1833
Attention: Asset Manager
 
1.3
 
“Tenant” and Notice Address:
 
Prior to the Commencement Date:
 
WebEx Communications, Inc.
307 West Tasman Drive
San Jose, California 95134
Attention: Jeff Teddleton
 
 
 
Following the Commencement Date:
 
WebEx Communications, Inc.
3979 Freedom Circle Drive, Suite 1200
Santa Clara, California 95054
Attention: Michael Everett
 
1.4
 
“Initial Premises”:
 
3979 Freedom Circle Drive, Santa Clara, California, comprising
approximately 111,851 square feet of Rentable Area on Floors 1 and 9–
12 of the Building, as outlined in Exhibit B-1 attached hereto.
1.5
“Secondary Premises”:
3979 Freedom Circle Drive, Santa Clara, California, comprising
approximately 49,598 square feet of Rentable Area on Floors 7 and 8 of
the Building, as outlined in Exhibit B-2 attached hereto.


 

         

 
1.6
“Leased Premises”:
As of the Estimated Commencement Date for the Initial Premises and
until the Estimated Commencement Date for the Secondary Premises,
“ Leased Premises ” shall mean the Initial Premises. As of the Estimated
Commencement Date for the Secondary Premises, “ Leased Premises ” shall
collectively mean the Initial Premises and the Secondary Premises.
 
1.7
 
“Building”:
 
That building located at 3979 Freedom Circle Drive, Santa Clara,
California, containing approximately 283,132 square feet of Rentable Area,
which shall be deemed the actual square footage of Rentable Area in the
Building.
 
1.8
 
“Complex”:
 
The Parking Garage (hereinafter defined), the Building, the parcel of land that
contains the Building, and the Common Areas (hereinafter defined), all as
generally outlined in Exhibit A attached hereto.
 
1.9
 
Estimated Commencement Dates:
 
January 1, 2005 (“ Estimated Commencement Date for the Initial Premises ”)
 
January 1, 2008 (“ Estimated Commencement Date for the Secondary Premises ”)
 
1.10
 
“Term for the Initial Premises”:
 
A period of 120 months following the Commencement Date (as defined in Article 2)
for the Initial Premises, plus any partial month for the month in which the
Commencement Date for the Initial Premises occurs if the commencement occurs on
other than the first day of a calendar month. Such period shall sometimes be
referred to herein as the “ Initial Term for the Initial Premises ”. If the
Commencement Date for the Initial Premises is other than the first day of a
calendar month, the first month shall include the remainder of the calendar
month in which the Commencement Date for the Initial Premises occurs plus the
first full calendar month thereafter, and minimum monthly rent for such first
month shall include the full monthly rent for the first full calendar month plus
monthly rent for the partial month in which the Commencement Date for the
Initial Premises occurs prorated on a daily basis at the monthly rent provided
for the first calendar month. The Initial Term shall end on the last day of the
120th full calendar month following the Commencement Date for the Initial
Premises (the “ Termination Date ”), unless terminated early in accordance with
this Lease.

 

       

--------------------------------------------------------------------------------

 

 
1.11
“Term for the Secondary Premises”:
A period of 84 months following the Secondary Premises Commencement Date (as
defined in Section 34.2(a)), plus any partial month for the month in which the
Secondary Premises Commencement Date occurs if the commencement occurs on other
than the first day of a calendar month. Such period shall sometimes be referred
to herein as the “ Initial Term for the Secondary Premises ” and collectively,
with the Initial Term for the Initial Premises, referred to herein as the “ Term
”. If the Secondary Premises Commencement Date is other than the first day of a
calendar month, the first month shall include the remainder of the calendar
month in which the Secondary Premises Commencement Date occurs plus the first
full calendar month thereafter, and minimum monthly rent for such first month
shall include the full monthly rent for
the first full calendar month plus monthly rent for the partial month in which
the Secondary Premises Commencement Date occurs prorated on a daily basis at the
monthly rent provided for the first calendar month. The Initial Term for the
Secondary Premises shall be coterminous with the Initial Term for the Initial
Premises. The Initial Term for the Secondary Premises shall end on the
Termination Date, unless terminated early in accordance with this Lease.
1.12
 
“Minimum Monthly Rent” for Initial Premises:
(A)
Lease Year
Floors
Rentable Square Feet
Monthly Rent NNN psf
Minimum Monthly Rent
 
 
 
1
1&9–12
111,851
$   0.25
$27,962.75
 
 
 
2
1&9–12
111,851
$   0.25
$27,962.75
 
 
 
3
1&9–12
111,851
$   0.25
$27,962.75
 
 
 
4
1&9–12
111,851
$   1.68
$187,909.68
 
 
 
5
1&9–12
111,851
$   1.68
$187,909.68
 
 
 
6
1&9–12
111,851
$   1.68
$187,909.68
 
 
 
7
1&9–12
111,851
$   1.68
$187,909.68
 
 
 
8
1&9–12
111,851
$   1.68
$187,909.68
 
 
 
9
1&9–12
111,851
$   1.68
$187,909.68
 
 
 
10
1&9–12
111,851
$   1.68
$187,909.68
 
 
(B)
Advance Rent :
$27,962.75
 
 
 
 
 
 
“Minimum Monthly Rent” for Secondary Premises:
(C)
Lease Year
Floors
Rentable Square Feet
Monthly Rent NNN psf
Minimum Monthly Rent
 
 
 
4
7&8
49,598
$   1.68
$83,324.64
 
 
 
5
7&8
49,598
$   1.68
$83,324.64
 
 
 
6
7&8
49,598
$   1.68
$83,324.64
 
 
 
7
7&8
49,598
$   1.68
$83,324.64
 
 
 
8
7&8
49,598
$   1.68
$83,324.64
 
 
 
9
7&8
49,598
$   1.68
$83,324.64
 
 
 
10
7&8
49,598
$   1.68
$83,324.64
 
1.13
 
 
“Security Deposit”:
 
$4,000,000.00 (to be in the form of cash or letter of credit)
1.14
“Permitted Use”:
The Leased Premises shall be used solely for (i) general office use,
(ii) research and development (including a computer lab) that is consistent with
research and development uses in class “A” high rise office buildings in Silicon
Valley, and (iii) a cafeteria and fitness center located on the first floor of
the Building, for use by Tenant’s employees, of a type that is consistent with
those found in office campuses in the Silicon Valley, but for no other use.

 

       

--------------------------------------------------------------------------------

 

 

 

 1.15  “Proportionate Share”:  Tenant’s initial Proportionate Share is 39.5049%
based on the ratio that the Rentable Area of the Leased Premises ( i.e. ,
111,851 square feet) bears to the Rentable Area of the Building ( i.e. , 283,132
square feet) until the Commencement Date for the Secondary Premises, and
thereafter is 57.0225% .

 1.16

“Broker”:
 
Cornish & Carey (“ Landlord’s Broker ”) and Colliers International, Inc. (“
Tenant’s Broker ”)
 
 1.17  “Reciprocal Easement Agreement”:  
That Amended and Restated Easement Agreement dated as of July 7, 2003, and
recorded July 8, 2003 in the Official Records of Santa Clara
County, California as Document No. 17164202, as the same may be amended from
time to time.
 1.18
Parking Allocaton:
 
421 parking spaces during Lease Years 1 through 3.
608 parking spaces during Lease Years 4 through 10.
 1.19  Contents:  
Included as part of this Lease are the following Exhibits and addenda which are
attached hereto and incorporated herein by this reference:
       
Exhibits:
    A – Plan of the Complex
    B-1 – Floor Plan of the Initial Premises
    B-2 – Floor Plan of the Secondary Premises
    C – Work Letter for Tenant Improvements
    D – Acknowledgment of Commencement Date
    E – Rules & Regulations
    F – Form of Letter of Credit
    G – Signage
    H– List of Restrictions
    I – Form of Memorandum of Lease
    J – Form of SNDA

 
ARTICLE 2
ADDITIONAL DEFINITIONS


The terms defined in this Article 2 shall, for all purposes of this Lease and
all agreements supplemental hereto, have the meanings herein specified, unless
expressly stated otherwise.
 

“ Commencement Date ” shall mean the earlier of (a) the date by which the Tenant
Improvements to be constructed by Landlord pursuant to Exhibit C have been
“Substantially Completed,” subject to “Tenant Delays” and “Force Majeure Delays”
(as such terms are defined in Exhibit C attached hereto) (the “ Actual Delivery
Date ”), or (b) the date Tenant takes possession of the Leased Premises;
provided, however, that such possession shall not include Tenant’s Pre-Term
Possession pursuant to Section 4.3. However, if there is any delay in
Substantially Completing the Tenant Improvements due to any Tenant Delay, then
such delay shall thereupon effect a postponement of the date by which Landlord
is obligated to Substantially Complete the Tenant Improvements by one (1) day
for each day of Tenant Delay pursuant to Exhibit C ; however, the Commencement
Date shall be deemed the date the Tenant Improvements would have been completed
but for Tenant Delays notwithstanding that Tenant may not be able to occupy or
use the Leased Premises at the time. Thus, the date for commencement of Rent and
all additional rent shall not be delayed by Tenant Delay. Notwithstanding
anything herein to the contrary, (i) in no event shall Tenant be required to
take possession of the Leased Premises prior to January 1, 2005, and (ii) in no
event shall Tenant’s obligation to pay Minimum Monthly Rent begin prior to
January 1, 2005.

       

--------------------------------------------------------------------------------

 

    “Common Areas ” shall mean all areas and facilities outside the Leased
Premises within the exterior boundaries of the parcel of land containing the
Building of which the Leased Premises form a part, together with the exterior
plaza and access areas within the Complex, all as provided and designated by
Landlord from time to time for the general use and convenience of Tenant and of
other tenants of Landlord having the common use of such areas, and their
respective authorized representatives and invitees. Common Areas include,
without limitation, corridors, stairways, elevator shafts, janitor rooms in the
Building, the Parking Garage, the driveways and landscaped areas in the Complex
as generally outlined on Exhibit A attached hereto. Exhibit A is tentative and
Landlord reserves the right to make alterations thereto from time to time.


“Insurance Costs ” shall mean all premiums and costs and expenses for all
policies of insurance which may be obtained by Landlord in its discretion for
(a) the Leased Premises, the Building, the Parking Garage and the Common Areas
of the Complex, and any blanket policies, covering damage thereto and loss of
rents caused by fire and other perils Landlord elects to cover, including,
without limitation, coverage for earthquakes and floods, (b) commercial general
liability insurance for the benefit of Landlord and its designees, (c) such
other coverage Landlord elects to obtain for the Leased Premises, the Building
and/or the Common Areas of the Complex, including, without limitation, coverage
for environmental liability and losses, and (d) such insurance premiums charged
to Landlord under the Reciprocal Easement Agreement; provided, however, that
with respect to any particular casualty event affecting the Complex, Tenant
shall not be required to pay to Landlord an amount in excess of Two Hundred
Fifty Thousand Dollars ($250,000.00) in reimbursement of the insurance
deductible incurred by Landlord attributable to such event. Notwithstanding the
foregoing, earthquake insurance premiums paid by Landlord on an annual basis
shall be included in Insurance Costs hereunder only to the extent that the
amount of such premiums do not exceed five (5) times the amount of annual
premiums then paid by Landlord for all-risk insurance covering the Complex.


“Lease Year ” means any calendar year, or portion thereof, following the
commencement hereof, the whole or any part of which period is included within
the Term.


“Tenant Improvements ” shall mean the tenant improvements to be constructed
pursuant to Exhibit C attached hereto.


“Operating Costs ” means all expenses, costs and disbursements of any kind other
than Taxes and Insurance Costs paid, incurred or payable by Landlord, or others
on behalf of Landlord, in connection with the ownership, management, operation,
maintenance and repair and other related activities in connection with any part
of the Building and the Common Areas of the Complex and of the personal
property, fixtures, machinery, equipment, systems and apparatus used in
connection therewith, in accordance with Landlord’s standard accounting
procedures. Operating Costs shall include, but not be limited to, the aggregate
of the amount paid for:


(1)    all gas, electric, water, sewers, oil and other utilities, including any
surcharges, imposed, serving the Building and the Common Areas of the Complex;



       

--------------------------------------------------------------------------------

 

 
(2)    painting for the Building and the Common Areas of the Complex; managerial
and administrative expenses;


(3)   the total charges of any independent contractors employed in the repair,
care, operation, maintenance, and cleaning of the Building and/or the Common
Areas of the Complex;


(4)    the amount paid or payable for all supplies occasioned by everyday wear
and tear;
 
(5)    the costs of window and exterior wall cleaning of the Building and the
Common Areas of the Complex; and the cost of landscaping, relamping, and all
supplies, tools, equipment and materials used in the operation, repair and
maintenance of the Complex, or any portion thereof;


(6)    the cost of accounting services necessary to compute the rents and
charges payable by Tenants and keep the books of the Building and the Common
Areas of the Complex;


(7)    the Property Management Fee; as used herein, “ Property Management Fee ”
means a management fee recovery in an amount equal to three percent (3%) of
Minimum Monthly Rent payable by Tenant hereunder from time to time;


(8)    fees for office rent (provided that such office space is limited to
800 square feet of space in the Building), supplies, equipment, salaries, wages,
payroll tax, workers compensation, disability insurance, bonuses and other
compensation (including fringe benefits, vacation, holidays and other paid
absence benefits) relating to employees of Landlord or its agents engaged in the
management, operation, repair, or maintenance of the Building and/or the Common
Areas of the Complex;


(9)    fees for legal, accounting (including, without limitation, any outside
audit as Landlord may elect in its sole and absolute discretion), inspection and
consulting services;


(10)    the cost of porters, guards and other protection services;


(11)    the cost of establishing and maintaining the Building’s directory board;


(12)    payments for general maintenance and repairs to the plant and equipment,
including supplying climate control to the Building and the Common Areas of the
Complex;


(13)    the cost of supplying all services pursuant to Article 11 hereof to the
extent such services are not paid by individual tenants;


(14)    the cost for the repair and replacement of all maintenance and cleaning
equipment and master utility meters and of the costs incurred for repairing or
replacing all other fixtures, equipment and facilities serving or comprising the
Building and the Common Areas of the Complex;


(15)    all assessments, costs and charges payable by Landlord under the
Reciprocal Easement Agreement, and all community association dues, assessments
and charges and property owners’ association dues, assessments and charges which
may be imposed upon Landlord by virtue of any recorded instrument affecting
title to the Building;


(16)    all costs to upgrade, improve or change the utility, efficiency or
capacity of any utility or telecommunication system serving the Building and the
Common Areas of the Complex;


(17)    the repair and replacement, resurfacing and/or repaving of any paved
areas, curbs or gutters within the Building or the Common Areas of the Complex;



       

--------------------------------------------------------------------------------

 

 
(18)    the repair and replacement of any equipment or facilities serving or
located within the Complex; and


(19)    the cost of any Capital Repairs, Improvements and Replacements (as those
terms are hereinafter defined) made by Landlord to the Building or the Common
Areas of the Complex in accordance with the terms of this Lease to the extent
that Landlord is obligated hereunder to complete such Capital Repairs,
Improvements and Replacements (or, in the case of improvements described in
clauses (a) and (b) below, to the extent that Landlord elects to complete
Capital Repairs, Improvements and Replacements) (“ Capital Costs ”). Capital
Repairs, Improvements and Replacements shall mean: (a) replacement of capital
improvements or Building or Common Area service equipment when required because
of normal wear and tear; (b) costs for capital improvements incurred for the
purpose of reducing other operating expenses or utility costs, from which Tenant
can expect a reasonable benefit, and (c) costs for capital improvements that are
required by governmental law, ordinance, regulation or mandate, not applicable
to the Complex at the time of the Commencement Date that arise after the
Commencement Date. Capital Costs shall be includable in Operating Costs each
year only to the extent of that fraction allocable to the year in question
calculated by amortizing such Capital Cost over the reasonably useful life of
the improvement resulting therefrom, as determined by Landlord in its good faith
discretion, with interest on the unamortized balance at the higher of (i) the
prime rate published from time to time by the Wall Street Journal; or (ii) the
interest rate as may have been paid by Landlord for the funds borrowed from an
unaffiliated third-party lender for the purpose of performing the work for which
the Capital Costs have been expended, but in no event to exceed the highest rate
permissible by law. All Capital Costs shall be amortized as provided above; and


(20)    the cost of licenses, certificates, permits and inspections and the cost
of contesting any governmental enactments which may affect Operating Costs, and
the costs incurred in connection with a governmentally mandated transportation
system management program or similar program;
 
Operating Costs shall not include the following:


(1)    legal expenses incurred expressly for negotiating a lease with a
particular tenant, or as a result of a default of a specific tenant;


(2)    costs of installing leasehold improvements in leasable space for tenants
or occupants or prospective tenants or occupants of the Building;


(3)    real estate brokers’ leasing commissions;


(4)    legal fees, space planner fees and advertising expenses incurred with
regard to leasing the Building or portions thereof;


(5)    any cost or expenditure to the extent for which Landlord is reimbursed,
by insurance proceeds or otherwise, except by a tenant’s direct or pro rata
share of payment;


(6)    depreciation or amortization of the Building or its contents or
components, except to the extent of amortization of Capital Costs as provided
above;


(7)    legal expenses incurred in enforcing the terms of any other lease at the
Building;


(8)    any bad debt loss, rent loss, or reserve for bad debt or rent loss;



       

--------------------------------------------------------------------------------

 

 
(9)    Capital Costs (except as set forth above);


(10)    sums (other than the Property Management Fee, it being agreed that the
management fees included in Operating Costs are as described in the first
subclause (7) above) paid to subsidiaries or other affiliates of Landlord for
services on or to the Property, the Building and/or the Leased Premises, but
only to the extent that the costs of such services exceed the competitive cost
for such services rendered by persons or entities of similar skill, competence
and experience;


(11)    any fines, penalties or interest resulting from the negligence or
willful misconduct of Landlord or its agents, contractors, or employees;


(12)    advertising and promotional expenditures;


(13)    costs incurred by Landlord in connection with the correction of defects
in design and original construction of the Building or the Property;


(14)    expenses for the replacement of any item covered under warranty, unless
Landlord has not received payment under such warranty and it would not be
fiscally prudent to pursue legal action to collect on such warranty;


(15)    wages, salaries or other compensation paid or the cost of benefits
provided to asset managers, leasing agents, promotional directors, officers,
directors, and executives of Landlord that are above the rank of property
manager;


(16)    principal, interest, points and other fees on any mortgage financing
encumbering the Complex, and rentals on any ground lease affecting the Complex;


(17)    costs incurred by Landlord in remediating any contamination by Hazardous
Materials; provided, however, that nothing contained in this subparagraph shall
be deemed to limit, modify or otherwise affect any other obligations of Tenant
under this Lease.


(18)    costs incurred by Landlord in connection with Landlord’s obligations in
Section 10.1 below.


“Parking Garage ” means the parking structure, fixtures and other improvements
now located on the Complex as generally depicted in Exhibit A attached hereto.
The Parking Garage is located on land not owned by Landlord, but such land and
the Parking Garage are subject to the Reciprocal Easement Agreement.


“Proportionate Share ” shall be that fraction (converted to a percentage) the
numerator of which is the Rentable Area (hereinafter defined) of the Leased
Premises and the denominator of which is the Rentable Area of the Building.
Tenant’s Proportionate Share as of the commencement of the Term hereof is
specified in Section 1.15. Notwithstanding the preceding provisions of this
Section, Tenant’s Proportionate Share as to certain expenses may be calculated
differently to yield a higher percentage share for Tenant as to certain expenses
in the event Landlord permits other tenants in the Building to directly incur
such expenses rather than have Landlord incur the expense in common for the
Building (such as, by way of illustration, wherein a tenant performs its own
janitorial services). In such case Tenant’s proportionate share of the
applicable expense shall be calculated as having as its denominator the Rentable
Area of all floors rentable to tenants in the Building less the Rentable Area of
tenants who have incurred such expense directly. In any case in which Tenant,
with Landlord’s consent, incurs such expenses directly, Tenant’s proportionate
share will be calculated specially so that expenses of the same character which
are incurred by Landlord for the benefit of other tenants in the Building shall
not be prorated to Tenant. Nothing herein shall imply that Landlord will permit
Tenant or any other tenant of the Building to incur any Operating Costs, except
that Tenant shall have the right to separately arrange for janitorial services
for the Leased Premises at Tenant’s cost and expense in accordance with the
terms of Section 11.5 below. If Tenant so arranges for separate janitorial
service, Tenant shall continue to be responsible for paying its Proportionate
Share of janitorial services for the Building and Common Areas (excluding the
cost of any janitorial services provided to areas of the Building leased to
Tenant or to other tenants). Any such permission shall be in the sole discretion
of Landlord, which Landlord may grant or withhold in its arbitrary judgment.



       

--------------------------------------------------------------------------------

 

 
“Real Estate Taxes ” or “ Taxes ” shall mean and include all general and special
taxes, assessments, fees of every kind and nature, duties and levies, charged
and levied upon or assessed by any governmental authority against the parcel
containing the Building and all other improvements on such parcel, including the
various estates in such parcel and the Building and improvements thereon, any
leasehold improvements, fixtures, installations, additions and equipment,
whether owned by Landlord or Tenant or any other tenant; except that it shall
exclude any taxes of the kind covered by Section 6.1 hereof. Further included in
the definition of Taxes herein shall be general and special assessments, license
fees, commercial rental tax, levy, or tax (other than inheritance or estate
taxes) imposed by any authority having the direct or indirect power to tax, as
against any legal or equitable interest of Landlord in the Building, the Common
Areas or the Complex, or, as against Landlord’s right to rent or other income
therefrom, or as against Landlord’s business of leasing the Leased Premises, the
Building, a parcel or the Complex, any tax, fee, or charge with respect to the
possession, leasing, transfer of interest, operation, management, maintenance,
alteration, repair, use, or occupancy by Tenant, of the Leased Premises, the
Building, a parcel or any portion thereof or the Complex, or any tax imposed in
substitution, partially or totally, for any tax previously included within the
definition of Taxes herein, or any additional tax, the nature of which may or
may not have been previously included within the definition of Taxes.
 
    Taxes shall also include the amount of Taxes payable by Landlord under the
Reciprocal Easement Agreement for the Parking Garage the parcel of land that
contains the Parking Garage.
 
    Taxes shall also include the reasonable cost to Landlord of contesting the
amount, validity, or the applicability of any Taxes. If at any time during the
Term of this Lease the method of taxation or assessment of real estate or the
income therefrom prevailing at the time of execution hereof shall be, or has
been altered so as to cause the whole or any part of the Taxes now or hereafter
levied, assessed or imposed on real estate to be levied, assessed or imposed
upon Landlord, wholly or partially, as a capital levy, business tax, fee, permit
or other charge, or on or measured by the Rents received therefrom, then such
new or altered taxes, regardless of their nature, which are attributable to the
land, the Building, the Common Areas or to other improvements on the land shall
be deemed to be included within the term Real Estate Taxes or Taxes for purposes
of this Section, whether in substitution for, or in addition to any other Real
Estate Taxes or Taxes, save and except that such shall not be deemed to include
any enhancement of said tax attributable to other income of Landlord. With
respect to any general or special assessments which may be levied upon or
against the Leased Premises, the Building, the Common Area or the underlying
realty, or which may be evidenced by improvement or other bonds, and may be paid
in annual or semi-annual installments, only the amount of such installment,
prorated for any partial year, and statutory interest shall be included within
the computation of Taxes for which Tenant is responsible hereunder.


Notwithstanding anything to the contrary contained in the foregoing definition
of Real Estate Taxes, Tenant shall not be responsible or liable for the payment
of (a) any state or federal income taxes assessed against Landlord, (b) any
estate, succession or inheritance taxes of Landlord, (c) any corporation
franchise taxes imposed upon the corporate owner of the fee of the Building,
(d) any penalties or interest incurred by Landlord as a result of Landlord’s
late payment of taxes, or (e) any tax, charge or surcharge resulting from the
contamination of the Complex by Hazardous Materials that were not brought onto
the Complex by Tenant or its employees, agents, contractors or licensees.



       

--------------------------------------------------------------------------------

 

 
“Rent ” means Minimum Monthly Rent and all other sums required to be paid by
Tenant pursuant to the terms of this Lease.


“Rentable Area ” as used in this Lease shall be determined in accordance with
the 1996 ANSI/BOMA Standard Method of Measuring Floor Area in Office Buildings.
The Rentable Area of the Leased Premises is deemed to be the square footage set
forth in Section 1.6 of this Lease as of the date hereof, and the Rentable Area
of the Building is deemed to be the square footage set forth in Section 1.7
hereof. Landlord and Tenant stipulate and agree that the rentable square footage
of the Leased Premises and of the Building are correct and shall not be
remeasured.


“Structural ” as herein used shall mean any portion of the Leased Premises, the
Building or the Common Areas of the Complex which provides bearing support to
any other integral member of the Leased Premises, the Building or the Common
Areas of the Complex such as the roof structure (trusses, joists, beams), posts,
load bearing walls, foundations, girders, floor joists, footings, slabs, curtain
walls, columns, beams, shafts, and other load bearing members constructed by
Landlord.
 
ARTICLE 3
PREMISES AND COMMON AREAS


3.1    Demising Clause . Landlord hereby leases to Tenant, and Tenant hires from
Landlord the Leased Premises, consisting of the approximate square footage
listed in the Salient Lease Terms, which the parties agree shall be deemed the
actual square footage.


3.2   Temporary Premises . From and after the full execution of this Lease by
Landlord and Tenant and ending thirty (30) days after the occurrence of the
Commencement Date (the “ Temporary Premises Expiration Date ”), Landlord shall
lease to Tenant, and Tenant shall lease from Landlord, approximately twenty-four
thousand nine hundred seven (24,907) rentable square feet located on the
fifth (5th) floor of the Building (the “ Temporary Premises ”) upon and subject
to the terms of this Lease, except that Tenant shall not be required to pay
Minimum Monthly Rent or Operating Costs, Insurance Costs or Taxes with respect
to such Temporary Premises (provided, however, that Tenant shall pay to Landlord
costs of janitorial services, separately-metered utilities and other services
provided to Tenant). Tenant accepts the Temporary Premises in its “as is”
condition and agrees that Landlord shall have no obligation to improve or
otherwise alter the Temporary Premises. Any installation of cabling or wiring in
the Temporary Premises by Tenant shall be performed by Tenant at Tenant’s sole
cost and expense and in accordance with the terms of Article 12 below. On the
Temporary Premises Expiration Date or such earlier date if this Lease is
terminated, Tenant shall surrender the Temporary Premises to Landlord in
accordance with the terms of Article 27 of this Lease. On or before the date
that Tenant surrenders the Temporary Premises to Landlord, Tenant shall remove
its cabling and wiring from the Temporary Premises and shall restore the
Temporary Premises to substantially the same condition existing as of the date
Tenant takes occupancy of the Temporary Premises, reasonable wear and tear,
damage by casualty or condemnation excepted.


3.3    Reservation . Landlord reserves the area beneath and above the Building
as well as the exterior thereof together with the right to install, maintain,
use, repair and replace pipes, ducts, conduits, wires, and structural elements
leading through the Leased Premises serving other parts of the Building and the
Common Areas of the Complex, so long as such items are concealed by walls,
flooring or ceilings. Such reservation in no way affects the maintenance
obligations imposed herein. Landlord may change the shape, size, location,
number and extent of the improvements to any portion of the Building (excluding
the Leased Premises) or the Common Areas of the Complex and/or the address of
the Building without the consent of Tenant; provided, however, that Landlord
shall not change the address of the Building unless required to do so by the
City and County of Santa Clara or by applicable law, in which case Landlord
shall notify Tenant of such anticipated change of address. Landlord shall use
commercially reasonable efforts to minimize interference with the operation of
Tenant’s business in the Leased Premises.



       

--------------------------------------------------------------------------------

 

 
3.4    Covenants, Conditions and Restrictions . The parties agree that this
Lease is subject to the effect of (a) those certain covenants, conditions,
restrictions, easements, mortgages or deeds of trust, ground leases, rights of
way of record, and any other matters or documents of record listed on Exhibit H
attached hereto, including, without limitation, the Reciprocal Easement
Agreement referred to in the Salient Lease Terms; (b) any zoning laws of the
city, county and state where the Complex is situated; and (c) general and
special taxes not delinquent. Tenant agrees that as to its leasehold estate,
Tenant and all persons in possession or holding under Tenant will conform to and
will not violate the terms of any covenants, conditions or restrictions of
record which may now or hereafter encumber the Building or the Complex
(collectively, the “ Restrictions ”); provided, however, that Landlord shall not
hereafter create, without the written consent of Tenant, any new Restrictions
that materially and adversely affect Tenant’s rights under this Lease. This
Lease is subordinate to the Restrictions and any amendments or modifications
thereto.


3.5    Common Areas . Landlord hereby grants to Tenant, for the benefit of
Tenant and its employees, suppliers, shippers, customers and invitees, during
the Term of this Lease, the non-exclusive right to use, in common with others
entitled to such use, the Common Areas as they exist from time to time, subject
to any rights, powers, and privileges reserved by Landlord under the terms
hereof or under the terms of any rules and regulations or restrictions governing
the use of the Building or the Complex. Under no circumstances shall the right
herein granted to use the Common Areas be deemed to include the right to store
any property, temporarily or permanently, in the Common Areas. Any such storage
shall be permitted only by the prior written consent of Landlord or Landlord’s
designated agent, which consent may be revoked at any time. In the event that
any unauthorized storage shall occur then Landlord shall have the right, with
reasonable prior notice, in addition to such other rights and remedies that it
may have, to remove the property and charge the cost to Tenant, which cost shall
be immediately payable upon demand by Landlord.


(a)    Common Areas—Changes . Landlord shall have the right, in Landlord’s sole
discretion, from time to time:


(1)    Subject to the terms of Section 3.5(c) below, to make changes and
reductions to the Common Areas, including, without limitation, changes in the
location, size, shape and number of driveways, entrances, parking spaces,
parking areas, loading and unloading areas, ingress, egress, direction of
traffic, landscaped areas and walkways;


(2)    To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Leased Premises remains available;
 

(3)   To designate other land outside the boundaries of the Building to be a
part of the Common Areas;

 
(4)      To add additional improvements to the Common Areas;

 
(5)    To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Building or the Complex, or any portion thereof;


       

--------------------------------------------------------------------------------

 

(6)    To do and perform such other acts and make such other changes in, to or
with respect to the Common Areas, the Building and the Complex as Landlord may,
in the exercise of sound business judgment, deem to be appropriate.


In exercising any of the foregoing rights, (i) Landlord shall not prevent Tenant
from having reasonable access to the Leased Premises or the Parking Garage, and
(ii) Landlord shall not take any action that will unreasonably and adversely
affect Tenant’s parking rights hereunder.


(b)    Common Area Maintenance. Landlord shall, in Landlord’s reasonable
discretion, maintain the Common Areas (subject to reimbursement pursuant to this
Lease), establish and enforce reasonable rules and regulations concerning such
areas, close any of the Common Areas to whatever extent required in the opinion
of Landlord’s counsel to prevent a dedication of any of the Common Areas or the
accrual of any rights of any person or of the public to the Common Areas, close
temporarily any of the Common Areas for maintenance purposes, and make changes
to the Common Areas including, without limitation, changes in the location of
driveways, corridors, entrances, exits, the designation of areas for the
exclusive use of others, the direction of the flow of traffic or construction of
additional buildings thereupon. Landlord may provide security for the Common
Areas, but is not obligated to do so. Under no circumstances shall Landlord be
liable or responsible for any acts or omissions of any party providing any
services to the Common Areas, the Building or other improvements, including,
without limitation, any security service, notwithstanding anything to the
contrary contained in this Lease. As of the date hereof, the owner of the
Mission Tower One Building (as defined in Section 3.5(c)(1) below maintains the
Parking Garage.


(c)    Parking. Provided that Tenant is not in Default of any term or provision
of this Lease or has not vacated the Leased Premises, Tenant is allocated and
shall have the non-exclusive right on an unassigned and unreserved basis to use
not more than the number of parking spaces specified in Section 1.18 hereof for
use by Tenant and its directors, officers, employees, contractors, suppliers,
agents, subtenants, licensees, occupants and invitees (“ Tenant’s Parties ”),
the location of which may be designated from time to time by Landlord (the “
Parking Spaces ”). At no time, may Tenant or any of Tenant’s Parties use more
than the number of Parking Spaces specified above.


(1)   Operation. The Parking Spaces allocated to Tenant are located in the
Parking Garage. The Parking Garage is located on land that is owned by the owner
of the adjacent building located at 3975 Freedom Circle Drive, Santa Clara,
California (“ Mission Tower One Building ”). The Parking Garage is subject to
the Reciprocal Easement Agreement and is operated and maintained by the owner of
the Mission Tower One Building. The Parking Garage provides parking for the
Building and the Mission Tower One Building. Landlord hereby covenants with
Tenant that Landlord shall not exercise any rights available to Landlord under
the Reciprocal Easement Agreement that would diminish the amount of Parking
Spaces or otherwise restrict the parking rights of Tenant set forth herein.
Additionally, Landlord covenants that Landlord shall not voluntarily terminate
or modify, or consent to the termination or modification of the Reciprocal
Easement Agreement for any reason without Tenant’s prior written consent, unless
such modification would not adversely affect Tenant’s right to use the Parking
Spaces hereunder. In the event that Landlord defaults on its payment obligations
under the Reciprocal Easement Agreement, Landlord shall forward any default
notice Landlord receives from the owner of the Mission Tower One Building to
Tenant promptly upon its receipt of the same. Landlord shall immediately deliver
to Tenant copies of all default notices pertaining to the Parking Garage that
Landlord sends to or receives from the owner of the Mission Tower One Building.
In the event of such default by Landlord under the Reciprocal Easement Agreement
and provided that Landlord has not commenced to cure such default within
five (5) Business Days or thereafter fails to diligently cure such default, then
Tenant shall have the right, but not the obligation, to cure such default with
the owner of the Mission Tower One Building on Landlord’s behalf; provided,
however, that Tenant shall not be permitted to make payments or otherwise cure
such default for as long as Landlord is in good faith disputing or contesting
such default. If Tenant elects to cure such default, then Landlord shall
reimburse Tenant for the reasonable costs expended by Tenant within five (5)
Business Days of receipt of written request from Tenant.



       

--------------------------------------------------------------------------------

 

 
(2)    General Procedures. The unreserved parking spaces hereunder may be
provided on an unreserved valet parking basis. The Parking Spaces initially will
not be separately identified, however Landlord reserves the right in its sole
and absolute discretion to separately identify by signs or other markings the
area where Tenant’s Parking Spaces will be located. Landlord or the owner of the
Mission Tower One Building may arrange for the Parking Garage to be operated by
an independent contractor. Tenant acknowledges that Landlord shall have no
liability for claims arising through acts or omissions of such operator.
Landlord shall have no obligation to monitor the use of such parking facility,
nor shall Landlord be responsible for any loss or damage to any vehicle or other
property or for any injury to any person. Said Parking Spaces shall be used only
for parking of automobiles no larger than full size passenger automobiles, sport
utility vehicles or pickup trucks. Tenant shall comply with all rules and
regulations which may be adopted by Landlord or the owner of Mission Tower One
Building or the operator of the Parking Garage from time to time.


(3)    Usage. Tenant shall not at any time use more parking spaces than the
number so allocated to Tenant or park its vehicles or the vehicles of others in
any portion of the Complex designated as an exclusive parking area. Tenant shall
not have the exclusive right to use any specific parking space. All trucks and
delivery vehicles shall be (i) parked in area designated for such vehicles,
(ii) loaded and unloaded in a manner which does not interfere with the
businesses of other occupants of the Complex, and (iii) permitted to remain on
the Complex only so long as is reasonably necessary to complete loading and
unloading. In the event Landlord elects or is required by any law to limit or
control parking in the Complex, whether by validation of parking tickets or any
other method of assessment, Tenant agrees to participate in such validation or
assessment program under such reasonable rules and regulations as are from time
to time established by Landlord.


(4)    Identification. If Landlord so requests, Tenant shall furnish Landlord
with a list of its employees’ vehicle license numbers within fifteen (15) days
after taking possession of the Leased Premises and thereafter shall notify
Landlord of any changes within five (5) days after written request by Landlord.
Landlord also reserves the right to implement a system requiring that all
employees of Tenant attach a parking sticker or parking permit to its vehicle,
such system to be implemented at Landlord’s sole cost and expense.


(5)    Remedies. Tenant acknowledges and agrees that a breach of the parking
provisions by Tenant or any of Tenant’s Parties may seriously interfere with
Landlord’s operation of the Complex and with the rights or occupancy by other
tenants of the Complex and in the Mission Tower One Building. Accordingly,
Landlord may suffer damages that are not readily ascertainable. Therefore, if
Tenant or any of Tenant’s Parties use more than the number of allocated Parking
Spaces, or park other than as so designated by Landlord for the Parking Spaces,
or otherwise fail to comply with any of the foregoing provisions after Landlord
delivers written notice to Tenant of such failure and Tenant fails to cure the
same within five (5) hours after receipt of such notice, then Landlord, in
addition to any other rights or remedies available at law or in equity or under
this Lease, may charge Tenant, as liquidated damages, Twenty-Five Dollars
($25.00) per day for the first such violation and Fifty Dollars ($50.00) per day
for each subsequent violation, and Tenant shall pay such charge within ten (10)
days after written request by Landlord. Each vehicle parked in violation of the
foregoing provisions shall be deemed a separate violation. In addition, if
Tenant fails to cure any such violation after receiving written notice from
Landlord, Landlord may immobilize and/or tow from the Complex any vehicle parked
in violation hereof, and/or attach violation stickers or notices to such
vehicle. The cost to remove any such vehicle shall be paid by Tenant within
ten (10) days after written request by Landlord.



       

--------------------------------------------------------------------------------

 

 
(6)    Termination. If at any time during the Term there is a temporary material
reduction in the number of Parking Spaces allocated to Tenant in the Parking
Garage, and provided that such reduction is not caused by the acts of Tenant or
Tenant’s agents, advisors, employees, partners, shareholders, directors,
invitees and independent contractors (collectively, “Tenant’s Agents”), Landlord
shall use commercially reasonable efforts to provide Tenant with alternative
parking spaces located within a one (1) mile radius of the Complex, in which
case Landlord shall provide Tenant with transportation from such alternative
parking to the Complex (the method and frequency of which shall be determined by
Landlord, in Landlord’s reasonable discretion), at Landlord’s sole cost and
expense. As used in the foregoing sentence, (a) “material” shall mean the loss
of use by Tenant of at least fifty (50) Parking Spaces in the Parking Garage,
and (b) “temporary” shall mean no more than one hundred twenty (120) days. If
Landlord fails to provide Tenant with such alternative parking within
thirty (30) days following Tenant’s request therefor, Tenant, as its sole and
exclusive remedy, shall have the right to terminate this Lease, upon ten (10)
days’ prior written notice to Landlord. Notwithstanding the foregoing, if any
material reduction in the number of Parking Spaces occurs, which is beyond a
temporary reduction and is not caused by Tenant, then Tenant shall have the
right to terminate this Lease.

 
ARTICLE 4
TERM AND POSSESSION


4.1    Commencement Date . The Term of this Lease shall commence on the
Commencement Date and shall be for the term specified in Section 1.10 hereof
(which includes any partial month at the commencement of the Term if the Term
commences other than on the first day of the calendar month).


4.2    Acknowledgment of Commencement . After delivery of the Initial Premises
and the Secondary Premises, respectively, to Tenant, Tenant shall execute a
written acknowledgment of the date of commencement in the form attached hereto
as Exhibit D , and by this reference it shall be incorporated herein. The
failure of Tenant to execute such acknowledgment or the failure of Landlord to
request such acknowledgment shall not delay or extend or otherwise affect the
start of the Commencement Date or any obligation of Tenant to pay any Rent or
perform other obligations under this Lease.


4.3   Pre-Term Possession . If the Leased Premises are to be constructed or
remodeled by Landlord, Landlord may notify Tenant when the Leased Premises are
ready for Tenant’s fixturing or Tenant’s work, which may be prior to Substantial
Completion of the Leased Premises by Landlord. Tenant may thereupon enter the
Leased Premises for such purposes at its own risk, to make such improvements as
Tenant shall have the right to make, to install fixtures, supplies, inventory
and other property. Such entry by Tenant prior to the Substantial Completion of
the Leased Premises by Landlord shall be referred to herein as “ Pre-Term
Possession .” Tenant agrees that it shall not in any way interfere with the
progress of Landlord’s work by such entry. Should such entry prove an impediment
to the progress of Landlord’s work, in Landlord’s reasonable judgment, Landlord
may demand that Tenant forthwith vacate the Leased Premises until such time as
Landlord’s work is complete, and Tenant shall immediately comply with this
demand. During the course of any Pre-Term Possession, all terms and conditions
of this Lease, except for Tenant’s obligation to pay Minimum Monthly Rent,
Operating Costs, Insurance Costs and Taxes, shall apply, particularly with
reference to indemnity by Tenant of Landlord under Sections 10.4 and 14.4.
Notwithstanding the foregoing, (a) in no event shall Tenant be required to
indemnify Landlord for Losses (as defined in Section 10.4) caused by Landlord,
its agents, contractors or sub-contractors during such Pre-Term Possession, and
(b) during such Pre-Term Possession, Tenant’s insurance shall not be primary
with respect to claims arising out of the acts or omissions of Landlord or
Landlord’s agents, contractors or sub-contractors.


4.4    Delay.
 

(a)     If Landlord, for any reason whatsoever, cannot deliver possession of the
Leased Premises to Tenant with the Tenant Improvements Substantially Completed
at the Estimated Commencement Date, this Lease shall not be void or voidable,
nor shall Landlord be liable for any loss or damage resulting therefrom, but in
that event, there shall be no accrual of Rent for the period between the
Estimated Commencement Date and the Commencement Date, except if the delay is
due to a Tenant Delay (as defined in Exhibit C attached hereto).

 
(b)   Notwithstanding anything herein to the contrary, if the Commencement Date
has not occurred on or before the Outside Completion Date (defined below),
Tenant shall be entitled to a rent abatement following the Commencement Date of
Nine Hundred Thirty-Two Dollars ($932.00) for every day in the period beginning
on the Outside Completion Date and ending on the Commencement Date. The “
Outside Completion Date ” shall mean January 1, 2005. Landlord and Tenant
acknowledge and agree that: (i) the determination of the Commencement Date shall
take into consideration the effect of any Tenant Delays by Tenant; and (ii) the
Outside Completion Date shall be postponed by the number of days the
Commencement Date is delayed due to events of Force Majeure. Notwithstanding
anything herein to the contrary, if the Commencement Date has not occurred on or
before one hundred eighty (180) days following the Outside Completion Date (the
“Outside Termination Date ”), Tenant may, as its sole remedy, terminate this
Lease by giving Landlord written notice of termination within thirty (30) days
following the Outside Termination Date. 
    
4.5    Failure to Take Possession. Tenant’s inability or failure to take
possession of the Leased Premises when delivery is tendered by Landlord shall
not delay the Commencement Date of this Lease or Tenant’s obligation to pay
Rent. Tenant acknowledges that Landlord shall incur significant expenses upon
the execution of this Lease, even if Tenant never takes possession of the Leased
Premises, including, without limitation, brokerage commissions and fees, legal
or other professional fees, the costs of space planning and the costs of
construction of Tenant Improvements in the Leased Premises. Tenant acknowledges
that all of said expenses, in addition to all other expenses incurred and
damages suffered by Landlord, shall be included in measuring Landlord’s damages
should Tenant breach the terms of this Lease.
 
ARTICLE 5
MINIMUM MONTHLY RENT


5.1    Payment . Tenant shall pay to Landlord at the address specified in
Section 1.1, or at such other place as Landlord may otherwise designate, as
“Minimum Monthly Rent” for the Leased Premises the amount specified in
Section 1.12 hereof, payable in advance on the first day of each month during
the Term of this Lease. If the Term commences on other than the first day of a
calendar month, the rent for the first partial month shall be prorated
accordingly. All payments of Minimum Monthly Rent (including sums defined as
rent in Section 2 shall be in lawful money of the United States, and payable
without deduction, offset, counterclaim, prior notice or demand.


5.2    Advance Rent . The amount specified as advance rent in the Salient Lease
Terms hereof is paid herewith to Landlord upon execution of this Lease as
advance rent for the first (1st) month of the Initial Term for the Initial
Premises, receipt of which is hereby acknowledged; provided, however, that such
amount shall be held by Landlord as an additional “Security Deposit” pursuant to
this Lease until it is applied by Landlord to the first Minimum Monthly Rent due
hereunder as of the Commencement Date.

       

--------------------------------------------------------------------------------

 

 
ARTICLE 6
ADDITIONAL RENT


6.1   Personal Property, Gross Receipts, Leasing Taxes . This Section is
intended to deal with impositions or taxes directly attributed to Tenant or this
transaction, as distinct from taxes attributable to the Building or the Common
Areas of the Complex which are to be allocated among various tenants and others.
Tenant shall pay before delinquency any and all taxes, assessments, license fees
and public charges levied, assessed or imposed against Tenant or Tenant’s estate
in this Lease or the property of Tenant situated within the Leased Premises
which become due during the Term. On demand by Landlord, Tenant shall furnish
Landlord with satisfactory evidence of these payments. If such taxes are
included in the bill for the Real Estate Taxes for the Building or the Complex,
then Tenant shall pay to Landlord as additional rent the amount of such taxes
within ten (10) days after demand from Landlord.

 
6.2   Operating Costs, Taxes and Insurance .

 
(a)    Adjustment. Operating Costs, Insurance Costs and Taxes for any Lease Year
shall be calculated on the basis of the greater of (i) actual Operating Costs,
Taxes and Insurance Costs; or (ii) what Operating Costs, Insurance Costs and
Taxes would have been if the Building were at least one hundred percent (100%)
occupied and operational for the whole of such Lease Year to take into
consideration any such costs that may fluctuate with occupancy. Operating Costs,
Insurance Costs and Taxes shall be calculated separately for each such category
of costs.


(b)    Partial Year. If any Lease Year of less than twelve (12) months is
included within the Term, the amount payable by Tenant for such period shall be
prorated on a per diem basis (utilizing a thirty (30) day month, three hundred
sixty (360) day year).


6.3    Method of Payment . Any additional Rent payable by Tenant under
Sections 6.1 and 6.2 hereof shall be paid as follows, unless otherwise provided:


(a)    Tenant Payment. Beginning on the first day of the thirteenth (13th) month
of the Initial Term for the Initial Premises and thereafter, Tenant shall pay to
Landlord Tenant’s Proportionate Share of Operating Costs, Insurance Costs and
Taxes, as additional Rent as hereinafter provided; provided, however, that with
respect to the Property Management Fee, Tenant shall pay the Property Management
Fee (as that term is defined in Article 2, subclause (7)) in its entirety (i.e.,
100%) and not simply Tenant’s Proportionate Share of the same. Tenant shall pay
to Landlord monthly in advance with its payment of Minimum Monthly Rent,
one-twelfth (l/12th) of the amount of such additional Rent as estimated by
Landlord in advance, in good faith, to be due from Tenant. If at any time during
the course of the fiscal year, Landlord determines that Operating Costs,
Insurance Costs and/or Taxes are projected to vary from the then estimated costs
for such items by more than five percent (5%) or there is a special or
non-reoccurring charge under the Reciprocal Easement Agreement, Landlord may, by
delivering thirty (30) days’ prior written notice to Tenant, revise the
estimated Operating Costs, Insurance Costs and/or Taxes for the balance of such
fiscal year, and Tenant’s monthly installments for the remainder of such year
shall be adjusted so that by the end of such fiscal year Tenant will have paid
to Landlord Tenant’s Proportionate Share of the such revised expenses for such
year.


(b)    Annual Reconciliation. Annually, as soon as is reasonably possible after
the expiration of each Lease Year, Landlord shall prepare in good faith and
deliver to Tenant a comparative statement, which statement shall be conclusive
between the parties hereto, setting forth (1) the Operating Costs, Taxes and
Insurance Costs for such Lease Year, and (2) the amount of additional Rent as
determined in accordance with the provisions of this Article 6. Landlord shall
use reasonable efforts to furnish such comparative statement on or before June 1
of the calendar year immediately following the calendar year to which the
statement applies.
 

       

--------------------------------------------------------------------------------

 

 

(c)   Adjustment. If the aggregate amount of such estimated additional Rent
payments made by Tenant in any Lease Year should be less than the additional
Rent due for such year, then Tenant shall pay to Landlord as additional Rent
within ten (10) days following demand the amount of such deficiency. If the
aggregate amount of such additional Rent payments made by Tenant in any Lease
Year of the Term should be greater than the additional Rent due for such year,
then the amount of such excess will be applied by Landlord to the next
succeeding installments of such additional Rent due hereunder; and if there is
any such excess for the last year of the Term, the amount thereof will be
refunded by Landlord to Tenant within sixty (60) days of the last day of the
Term.


(d)    Audit. Within ninety (90) days after receiving Landlord’s statement of
Operating Costs Tenant may, upon advance written notice to Landlord and during
reasonable business hours, cause an audit of Landlord’s books and records to
determine the accuracy of Landlord’s Operating Costs and other charges under
this Lease. Landlord shall make all pertinent records available for inspection
that are reasonably necessary for Tenant to conduct its review. If any records
are maintained at a location other than the office of the Building, Tenant may
either inspect the records at such other location or pay for the reasonable cost
of copying and shipping the records. If Tenant retains an agent to review
Landlord’s records, the agent shall be with a licensed CPA firm. Within
sixty (60) days after the records are made available to Tenant, Tenant shall
have the right to give Landlord written notice (an “ Objection Notice ”) stating
in reasonable detail any objection to Landlord’s statement of Operating Costs
for that year. If Tenant provides Landlord with a timely Objection Notice,
Landlord and Tenant shall work together in good faith to resolve any issues
raised in Tenant’s Objection Notice. If Tenant fails to provide Landlord with a
timely Objection Notice, Landlord’s statement of Operating Costs shall be deemed
final and binding, and Tenant shall have no further right to audit or object to
such statement. If Tenant’s audit reveals that the actual direct expenses for
any given year were less than the amount that Tenant paid for Operating Costs
and other charges for any such year, then Landlord shall pay to Tenant the
excess. If such audit reveals that the actual direct expenses for any given year
were more than the amount that Tenant paid for Operating Costs and other charges
for any such year, then Tenant shall pay to Landlord the excess.

 
ARTICLE 7
ACCORD AND SATISFACTION

    7.1    Acceptance of Payment . No payment by Tenant or receipt by Landlord
of a lesser amount of Minimum Monthly Rent or any other sum due hereunder, shall
be deemed to be other than on account of the earliest due rent or payment, nor
shall any endorsement or statement on any check or any letter accompanying any
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such rent or payment or pursue any other remedy available in this
Lease, at law or in equity. Landlord may accept any partial payment from Tenant
without invalidation of any contractual notice required to be given herein (to
the extent such contractual notice is required) and without invalidation of any
notice required to be given pursuant to California Code of Civil Procedure
Section 1161 et seq. , or of any successor statute thereto.
 
ARTICLE 8
SECURITY DEPOSIT


8.1   Payment on Lease Execution . Tenant shall pay Landlord, within seven (7)
Business Days following the execution hereof the sum specified in the Salient
Lease Terms as a Security Deposit. This sum is designated as a Security Deposit
and shall remain the sole and separate property of Landlord until actually
repaid to Tenant, said sum not being earned by Tenant until all conditions
precedent for its payment to Tenant have been fulfilled. As this sum both in
equity and at law is Landlord’s separate property, Landlord shall not be
required to (1) keep said deposit separate from his general accounts, or (2) pay
interest, or other increment for its use. If Tenant fails to pay Rent or other
charges when due hereunder beyond applicable notice and cure periods, or
otherwise Defaults with respect to any provision of this Lease, including and
not limited to Tenant’s obligation to restore or clean the Leased Premises
following vacation thereof in accordance with Section 27.2 below beyond
applicable notice and cure periods, Landlord may, without prejudice to any other
remedy, use all or a portion of the Security Deposit (i.e., draw on the Letter
of Credit) to satisfy past due Rent or to cure any uncured Default by Tenant or
to compensate Landlord for its damages resulting therefrom, as permitted by
applicable law. Landlord may retain such portion of the Security Deposit as it
reasonably deems necessary to restore or clean the Leased Premises following
vacation by Tenant. The Security Deposit is not to be characterized as rent
until and unless so applied in respect of a Default by Tenant.



       

--------------------------------------------------------------------------------

 

 
8.2    Letter of Credit . The Security Deposit may be in the form of an
irrevocable letter of credit (the “ Letter of Credit ”), which Letter of Credit
shall: (a) be in the amount of Four Million Dollars ($4,000,000.00); (b) be
issued in substantially the form attached hereto as Exhibit F ; (c) name COR US
Bank, N.A., a national banking association, as its beneficiary; and (d) be drawn
on an FDIC insured financial institution reasonably satisfactory to Landlord.
The Letter of Credit (and any renewals or replacements thereof) shall be for a
term of not less than one (1) year. Tenant agrees that it shall from time to
time, as necessary, whether as a result of a draw on the Letter of Credit by
Landlord pursuant to the terms hereof or as a result of the expiration of the
Letter of Credit then in effect, or in the event the issuer of the Letter of
Credit refuses to transfer the Letter of Credit as instructed by Landlord
(subject to the limitations on transfer as set forth in the Letter of Credit),
renew or replace the original and any subsequent Letter of Credit so that a
Letter of Credit, in the amount required hereunder, is in effect until a date
which is at least sixty (60) days after the Termination Date of the Lease. If
Tenant fails to furnish such renewal or replacement at least thirty (30) days
prior to the stated expiration date of the Letter of Credit then held by
Landlord, or within thirty (30) days after written notice from Landlord that any
other event that obligates Tenant to replace the Letter of Credit (such as the
issuer’s refusal to transfer the existing Letter of Credit) has arisen, Landlord
may draw upon such Letter of Credit and hold the proceeds thereof (and such
proceeds need not be segregated) as a Security Deposit pursuant to the terms of
this Article 8. Any renewal or replacement of the original or any subsequent
Letter of Credit shall meet the requirements for the original Letter of Credit
as set forth above, except that such replacement or renewal shall be issued by
an FDIC insured financial institution reasonably satisfactory to Landlord at the
time of the issuance thereof.

 
    (x)    Reduction in the Amount of the Security Deposit . Subject to the
terms of Article 8, and provided that, as of the effective date of any reduction
of the Security Deposit (as set forth below) (each, a “ Potential Reduction Date
”), (a) Tenant has timely paid all Rent due under this Lease, and (b) Tenant is
not then in material non-monetary Default under any provision of this Lease and
failed to cure such Default, then Tenant shall have the right to reduce the
amount of the Security Deposit to the following amounts at the following times:
(i) Three Million Two Hundred Thousand Dollars ($3,200,000.00) effective as of
the first day of the second Lease Year; (ii) Two Million Four Hundred Thousand
Dollars ($2,400,000.00) effective as of the first day of the third Lease Year;
(iii) One Million Six Hundred Thousand Dollars ($1,600,000.00) effective as of
the fourth Lease Year; and (iv) Five Hundred Forty-Two Thousand Four Hundred
Sixty-Nine Dollars ($542,469.00) effective as of the fifth Lease Year. If Tenant
is not entitled to reduce the Security Deposit as of a particular reduction
effective date as set forth above due to Tenant’s failure to satisfy the
conditions in clauses (a) and (b) of the first sentence of this Section 8.2(x),
then Tenant shall forego the ability to reduce the Security Deposit for that
particular Lease Year to which it is not entitled for the remainder of the Term;
provided, however, that once Tenant cures any such default, Tenant shall be
entitled to such foregone reduction at the time that Tenant cures such default.

       

--------------------------------------------------------------------------------

 

 

8.3    Restoration of Security Deposit . If Landlord elects to use or apply all
or any portion of the Security Deposit as provided in Section 8.1, Tenant shall
within twenty (20) days after written demand therefor restore the amount of the
Security Deposit to its then required amount by providing Landlord with either
cash in such amount if the Security Deposit is cash or an amendment to the
Letter of Credit evidencing that the amount available under the Letter of Credit
has been restored to its then required amount if the Security Deposit is in the
form of a Letter of Credit. Landlord shall hold any such restoration of the
Security Deposit as part of the Security Deposit in accordance with the terms of
Section 8.1 above.


8.4    Return of Security Deposit . The Letter of Credit or any balance thereof
not drawn upon (or if the Security Deposit is cash, then the remaining cash)
shall be returned to Tenant by Landlord within thirty (30) days of the
expiration or earlier termination of this Lease after first deducting those
amounts, if any, that Landlord is allowed to deduct in accordance with this
Lease. Landlord shall provide Tenant with a written explanation and itemization
of any deductions taken from the Security Deposit within such thirty (30) day
period.
 
ARTICLE 9
USE


9.1    Permitted Use . The Leased Premises shall be used and occupied only for
the purposes specified in Section 1.14 hereof, and for no other purpose or
purposes. Tenant shall promptly comply with all laws, ordinances, orders and
regulations affecting the Leased Premises, their cleanliness, safety, occupation
and use. Tenant shall not use, or permit to be used, the Leased Premises in any
manner which in Landlord’s reasonable judgment would: (a) cause damage to the
Building or any equipment, facilities or other systems therein; (b) impair the
appearance of the Building; (c) interfere with the efficient and economical
maintenance, operation and repair of the Leased Premises or the Building or the
equipment, facilities or systems thereof; (d) adversely affect any service
provided to, and/or the use and occupancy by, any Building tenant or occupants;
(e) violate the certificate of occupancy issued for the Leased Premises or the
Building; (f) materially and adversely affect the first-class image of the
Building; or (g) result in protests or civil disorder or commotions at, or other
disruptions of the normal business activities in, the Building. In addition, the
Leased Premises or any portion thereof may not be used for (i) a restaurant
(except for any cafeteria installed for the use of Tenant’s employees only) or
the service of alcoholic beverages; (ii) the preparation, consumption, storage,
manufacture or sale of liquor, tobacco or drugs; (iii) the business of
photocopying, multilith or offset printing (except photocopying in connection
with Tenant’s own business); (iv) a school or classroom; (v) lodging or
sleeping; (vi) the operation of retail facilities (meaning a business whose
primary patronage arises from the generalized solicitation of the general public
to visit Tenant’s offices in person without a prior appointment) of a savings
and loan association or retail facilities of any financial, lending, securities
brokerage or investment activity; (vii) a payroll office; (viii) a barber,
beauty or manicure shop; (ix) an employment agency or similar enterprise;
(x) offices of any governmental authority or agency, any foreign government, the
United Nations, or any agency or department of the foregoing; (xi) the rendering
of medical, dental or other therapeutic or diagnostic services; (xii) the
operation of any non-profit or charitable organization, or (xiii) any illegal
purposes or any activity constituting a nuisance. Landlord agrees and
acknowledges that Tenant provides acupuncture services to its employees, will
have a computer lab, cafeteria and fitness center within the Leased Premises and
a small shipping and receiving area on the first floor adjacent to the
Building’s loading dock, each of which shall be consistent with class “A” office
campuses in the Silicon Valley, and shall not constitute a prohibited use
hereunder.
 

       

--------------------------------------------------------------------------------

 

 

9.2   Safes, Heavy Equipment . Tenant shall not place a load upon any floor of
the Leased Premises which exceeds the lesser of fifty (50) pounds per square
foot live load or such other amount specified in writing by Landlord from time
to time. Landlord reserves the right to prescribe the weight and position of all
safes and heavy installations which Tenant wishes to place in the Leased
Premises so as properly to distribute the weight thereof, or to require plans
prepared by a qualified structural engineer at Tenant’s sole cost and expense
for such heavy objects. Notwithstanding the foregoing, Landlord shall have no
liability for any damage caused by the installation of such heavy equipment or
safes.

 
9.3    Machinery . Business machines and mechanical equipment belonging to
Tenant which cause noise and/or vibration that may be transmitted to the
structure of the Building or to any other leased space to such a degree as to be
objectionable to Landlord or to any tenants in the Complex shall be placed and
maintained by the party possessing the machines or equipment, at such party’s
expense, in settings of cork, rubber or spring type noise and/or vibration
eliminators, and Tenant shall take such other measures as needed to eliminate
vibration and/or noise. If the noise or vibrations cannot be eliminated, Tenant
must remove such equipment within ten (10) days following written notice from
Landlord.

 
9.4   Waste or Nuisance . Tenant shall not commit, or suffer to be committed,
any waste upon the Leased Premises, or any nuisance, or other act or thing which
may disturb the quiet enjoyment of any other tenant or occupant of the Complex
in which the Leased Premises are located.

 
9.5   Operation . Tenant shall not abandon the Leased Premises; provided,
however, that this provision shall not apply if Tenant’s business shall be
temporarily shut down on account of strikes, lockouts or causes beyond the
control of Tenant (financial inability excepted). If Tenant shall abandon the
Leased Premises, or be dispossessed by process of law, or otherwise, any
personal property belonging to Tenant and remaining on the Leased Premises after
such event shall, at the option of Landlord, be deemed abandoned. For purposes
of this Section 9.5, whether or not Tenant has abandoned the Leased Premises
shall be determined in accordance with the terms of California Civil Code
Section 1951.3.
 
ARTICLE 10
COMPLIANCE WITH LAWS AND REGULATIONS


10.1    Compliance Obligations . To Landlord’s actual knowledge, the Leased
Premises are in compliance with all governmental laws, ordinances, regulations
or mandates, including, without limitation, the ADA. Landlord, at its sole cost
and expense, shall be responsible for correcting any violations of governmental
laws, ordinances, regulations or mandates, including, without limitation,
Title III of the ADA, with respect to the Leased Premises, provided that
Landlord’s obligation with respect to the Leased Premises shall be limited to
violations that arise out of the initial Tenant Improvements performed by
Landlord and/or the condition of the Leased Premises prior to the commencement
of the Term of this Lease as to the Initial Premises or the Secondary Premises,
as the case may be; provided, however, that Landlord shall not be responsible
for non-compliance that results thereafter from installation of any furniture,
equipment and other personal property by Tenant. Except to the limited extent
provided herein, Tenant shall, at its sole cost and expense, comply with all of
the requirements of all municipal, state and federal authorities in force on or
after the Commencement Date, or which may hereafter be in force, pertaining to
the Leased Premises, and shall faithfully observe in the use or occupancy of the
Leased Premises all municipal ordinances and state and federal statutes, laws
and regulations now or hereafter in force, including, without limitation, the
“Environmental Laws” (as hereinafter defined), and the Americans with
Disabilities Act, 42 U.S.C. §§ 12101-12213 (and any rules, regulations,
restrictions, guidelines, requirements or publications promulgated or published
pursuant thereto) (the “ ADA ”), whether or not any of the foregoing were
foreseeable or unforeseeable at the time of the execution of this Lease.
Tenant’s obligation to comply with and observe such requirements, ordinances,
statutes and regulations shall apply regardless of whether such requirements,
ordinances, statutes and regulations regulate or relate to Tenant’s particular
use of the Leased Premises or regulate or relate to the use of premises in
general, and regardless of the cost thereof. The judgment of any court of
competent jurisdiction, or the admission of Tenant in any action or proceeding
against Tenant, whether Landlord be a party thereto or not, that any such
requirement, ordinance, statute or regulation pertaining to the Leased Premises
has been violated, shall be conclusive of that fact as between Landlord and
Tenant. Notwithstanding the foregoing, Tenant shall have no responsibility or
liability for (a) the remediation of Hazardous Materials present on or under the
Leased Premises, the Building or the Complex, except to the extent such presence
is caused or recklessly exacerbated by the acts or omissions of Tenant or
Tenant’s, employees, agents, licensees or contractors (and, in the case of
exacerbation of an existing condition, Tenant shall be liable only to the extent
of such exacerbation), (b) making structural improvements or alterations to the
Leased Premises in order to comply with changes in laws (including, without
limitation, the ADA) unless such improvements or alterations are necessitated by
Tenant’s alterations or particular use of the Leased Premises, or (c) any
non-compliance of the Building with any laws that are in existence as of the
Commencement Date (except to the extent Tenant’s actions or particular use of
the Leased Premises causes or contributes to such non-compliance). For purposes
of this Section 10.1, “Landlord’s actual knowledge” shall be deemed to refer to
the actual (as opposed to constructive, implied or imputed) knowledge of John
Moe, without any duty of inquiry or investigation.


       

--------------------------------------------------------------------------------

 

 
10.2    Condition of Leased Premises . Subject to Landlord’s work and to the
completion of any punch list items, as referred to in Exhibit C to this Lease,
Tenant hereby accepts the Leased Premises in the condition existing as of the
date of this Lease, subject to all applicable zoning, municipal, county and
state laws, ordinances, rules, regulations, orders, restrictions of record, and
requirements in effect during the Term or any part of the Term hereof regulating
the Leased Premises, and without representation, warranty or covenant by
Landlord, express or implied, as to the condition, habitability or safety of the
Leased Premises, the suitability or fitness thereof for their intended purposes,
or any other matter. Landlord shall cause the structural portions of the
Building and the Building Systems to be in good condition and repair on the
Commencement Date. Notwithstanding anything contained herein to the contrary,
Tenant shall have twelve (12) months from the completion of the Tenant
Improvements in which to discover and notify Landlord of any latent defects in
the initial Tenant Improvements performed by Landlord. Landlord shall only be
responsible for the correction of any such latent defects with respect to which
it received timely notice from Tenant.

 
10.3   Hazardous Materials .


(a)    Hazardous Materials. As used herein, the term “Hazardous Materials” shall
mean any wastes, materials or substances (whether in the form of liquids, solids
or gases, and whether or not airborne), which are or are deemed to be
(i) pollutants or contaminants, or which are or are deemed to be hazardous,
toxic, ignitable, reactive, corrosive, dangerous, harmful or injurious, or which
present a risk to public health or to the environment, or which are regulated by
or under the authority of any applicable local, state or federal laws,
judgments, ordinances, orders, rules, regulations, codes or other governmental
restrictions, guidelines or requirements, any amendments or successor(s)
thereto, replacements thereof or publications promulgated pursuant thereto,
including, without limitation, any such items or substances which are regulated
by any of the Environmental Laws (as hereinafter defined); (ii) listed as a
chemical known to the State of California to cause cancer or reproductive
toxicity pursuant to Section 25249.8 of the California Health and Safety Code,
Division 20, Chapter 6.6 (Safe Drinking Water and Toxic Enforcement Act of
1986); or (iii) a pesticide, petroleum, including crude oil or any fraction
thereof, asbestos or an asbestos-containing material, a polychlorinated
biphenyl, radioactive material, or urea formaldehyde.


(b)    Environmental Laws. In addition to the laws referred to in
Section 10.3(a) above, the term “Environmental Laws” shall be deemed to include,
without limitation, 33 U.S.C. Section 1251 et seq., 42 U.S.C. Section 6901
et seq., 42 U.S.C. Section 7401 et seq., 42 U.S.C. Section 9601 et seq., and
California Health and Safety Code Section 25100 et seq., and 25300 et seq.,
California Water Code, Section 13020 et seq., or any successor(s) thereto, all
local, state and federal laws, judgments, ordinances, orders, rules,
regulations, codes and other governmental restrictions, guidelines and
requirements, any amendments and successors thereto, replacements thereof and
publications promulgated pursuant thereto, which deal with or otherwise in any
manner relate to, air or water quality, air emissions, soil or ground conditions
or other environmental matters of any kind.




       

--------------------------------------------------------------------------------

 

 
(c)   Use of Hazardous Materials. Tenant agrees that during the Term of this
Lease, there shall be no use, presence, disposal, storage, generation, leakage,
treatment, manufacture, import, handling, processing, release, or threatened
release of Hazardous Materials on, from or under the Leased Premises by Tenant
or any of Tenant’s Parties (individually and collectively, “ Hazardous Use ”)
except to the extent that, and in accordance with such conditions as, Landlord
may have previously approved in writing in its sole and absolute discretion.
However, without the necessity of obtaining such prior written consent, Tenant
shall be entitled to use and store only those Hazardous Materials which are
(i) typically used in the ordinary course of business in an office for use in
the manner for which they were designed and in such limited amounts as may be
normal, customary and necessary for Tenant’s business in the Leased Premises,
and (ii) in full compliance with Environmental Laws, and all judicial and
administrative decisions pertaining thereto. For the purposes of this
Section 10.3(c), the term Hazardous Use shall include Hazardous Use(s) on, from
or under the Leased Premises by Tenant or any of Tenant’s Parties (as defined in
Section 3.5(c) hereof), whether known or unknown to Tenant, and occurring and/or
existing during the Term of this Lease.

 
(d)   Compliance. Tenant agrees that during the Term of this Lease Tenant shall
not be in violation of any federal, state or local law, ordinance or regulation
relating to industrial hygiene, soil, water, or environmental conditions on,
under or about the Leased Premises including, but not limited to, the
Environmental Laws.
 

(e)   Inspection and Testing by Landlord. Landlord shall have the right at all
times during the Term of this Lease to (i) inspect the Leased Premises and to
(ii) conduct tests and investigations to determine whether Tenant is in
compliance with the provisions of this Section. In exercising the foregoing
right, Landlord shall use commercially reasonable efforts to minimize
interference or disruption to the operation of Tenant’s business in the Leased
Premises. Except in case of emergency, Landlord shall give reasonable written
notice to Tenant before conducting any inspections, tests, or investigations.
The cost of all such inspections, tests and investigations shall be borne by
Tenant, if Tenant is in breach of Section 10.3 of this Lease. Neither any action
nor inaction on the part of Landlord pursuant to this Section 10.3(e) shall be
deemed in any way to release Tenant from, or in any way modify or alter,
Tenant’s responsibilities, obligations, and/or liabilities incurred pursuant to
Section 10.3 hereof.


10.4   Indemnity . Tenant shall indemnify, hold harmless, and, at Landlord’s
option, defend Landlord and Landlord’s officers, directors, shareholders,
partners, members, managers, employees, contractors, property managers, agents
and mortgagees and other lien holders, from and against any and all “Losses”
(hereinafter defined) arising from or related to: (a) any violation or alleged
violation by Tenant or any of Tenant’s Parties of any of the requirements,
ordinances, statutes, regulations or other laws referred to in this Article 10,
including, without limitation, the Environmental Laws; (b) any breach of the
provisions of this Article 10 by Tenant or any of Tenant’s Parties; or (c) any
Hazardous Use by Tenant or any of Tenant’s Parties on, about or from the Leased
Premises of any Hazardous Material approved by Landlord under this Lease. The
term “ Losses ” shall mean all claims, demands, expenses, actions, judgments,
damages (whether consequential, direct or indirect, known or unknown, foreseen
or unforeseen), penalties, fines, liabilities, losses of every kind and nature
(including, without limitation, property damage, diminution in value of
Landlord’s interest in the Leased Premises or the Complex, damages for the loss
or restriction on use of any space or amenity within the Building or the
Complex, damages arising from any adverse impact on marketing space in the
Complex, sums paid in settlement of claims and any reasonable costs and expenses
associated with injury, illness or death to or of any person), suits,
administrative proceedings, costs and fees, including, but not limited to,
attorneys’ and consultants’ fees and expenses, and the costs of cleanup,
remediation, removal and restoration, that are in any way related to any matter
covered by the foregoing indemnity.

       

--------------------------------------------------------------------------------

 

 
ARTICLE 11
SERVICE AND EQUIPMENT


11.1    Climate Control . Landlord shall provide climate control to the Leased
Premises from 8:00 a.m. to 7:00 p.m. (the “ Climate Control Hours ”) on weekdays
(Saturdays, Sundays and holidays excepted) to maintain a temperature adequate
for comfortable occupancy, provided that Landlord shall have no responsibility
or liability for failure to supply climate control service when making repairs,
alterations or improvements or when prevented from so doing by strikes or any
cause beyond Landlord’s reasonable control. If Tenant so requests, Landlord
shall provide climate control to the Leased Premises during periods not within
the Climate Control Hours, at Tenant’s sole cost and expense, which cost shall
be the actual cost of supplying such utilities or, if additional climate control
service is provided to portions of the Building in addition to the Leased
Premises, the cost shall be Tenant’s Proportionate Share of the actual cost of
supplying such utilities. Tenant acknowledges that Landlord has installed in the
Building a system for the purpose of climate control. Any use of the Leased
Premises not in accordance with the design standards or any arrangement of
partitioning which interferes with the normal operation of such system may
require changes or alterations in the system or ducts through which the climate
control system operates. Any changes or alterations so occasioned, if such
changes can be accommodated by Landlord’s equipment, shall be made by Tenant at
its cost and expense but only with the written consent of Landlord first had and
obtained, and in accordance with drawings and specifications and by a contractor
first approved in writing by Landlord. If installation of partitions, equipment
or fixtures by Tenant necessitates the re-balancing of the climate control
equipment in the Leased Premises, the same will be performed by Landlord at
Tenant’s expense. Any charges to be paid by Tenant hereunder shall be due within
ten (10) days of receipt of an invoice from Landlord, which invoice may precede
Landlord’s expenditure for the benefit of Tenant. Tenant shall have the right to
install supplemental air conditioning units in its computer lab, subject to the
terms of Article 12 below. Notwithstanding the foregoing, Landlord’s approval
shall not be required for the installation of supplemental air conditioning
units that (i) are shown on the Preliminary Plans (as defined in the Work
Letter), and (ii) do not exceed 114.05 tons per square foot. Such supplemental
units shall be maintained and repaired by Tenant, at Tenant’s sole cost and
expense.


11.2    Elevator Service . Landlord shall provide elevator service (which may be
with or without operator at Landlord’s option) provided that Tenant, its
employees, and all other persons using such services shall do so at their own
risk. If the Building is equipped with a freight elevator, Landlord shall
provide freight elevator service at reasonable business hours at Tenant’s
request, subject to scheduling by Landlord and payment for the service by
Tenant.


11.3    Cleaning Public Areas . Landlord shall maintain and keep clean the
street level lobbies, sidewalks, truck dock, elevators, public corridors and
other public portions of the Building.
 

11.4    Refuse Disposal . Tenant shall pay Landlord, within ten (10) days of
being billed therefor, for the removal from the Leased Premises and the Building
of such refuse and rubbish of Tenant as shall exceed that ordinarily accumulated
daily in the routine of a reasonable office located in a class “A” office
building in the Silicon Valley.


11.5    Janitorial Service . Landlord shall provide cleaning and janitorial
service in and about the Complex and the Leased Premises five days a week (which
is currently scheduled for Sunday through Thursday, holidays excepted, subject
to change by Landlord) in accordance with commercially reasonable standards in
an office building in the city in which the Building is located. Tenant shall
have the right, at Tenant’s sole cost and expense, to separately arrange for
janitorial services in the Leased Premises, provided that Landlord shall have
approved such service provider, in Landlord’s reasonable discretion, and
provided that the Leased Premises shall be cleaned by Tenant’s service provider
at least five days a week.


       

--------------------------------------------------------------------------------

 

11.6   Special Cleaning Service . If Tenant elects (by delivering written notice
to Landlord) not to separately arrange for janitorial services in the Leased
Premises as set forth in Section 11.5 above and to the extent that Tenant shall
require special or more frequent cleaning and/or janitorial service (hereinafter
referred to as “ Special Cleaning Service ”) Landlord may, upon reasonable
advance notice from Tenant, elect to furnish such Special Cleaning Service and
Tenant agrees to pay Landlord, within ten (10) days of being billed therefor,
Landlord’s charge for providing such additional service. Special Cleaning
Service shall include but shall not be limited to the following to the extent
such services are beyond those typically provided pursuant to Section 11.5
above:
 
    (a)    The cleaning and maintenance of Tenant eating facilities other than
the normal and ordinary cleaning and removal of garbage, which special cleaning
service shall include, without limitation, the removal of dishes, utensils and
excess garbage; it being acknowledged that normal and ordinary cleaning service
does not involve placing dishes, glasses and utensils in the dishwasher,
cleaning any coffee pot or other cooking mechanism or cleaning the refrigerator
or any appliances;

 
(b)  The cleaning and maintenance of Tenant computer centers, including
peripheral areas other than the normal and ordinary cleaning and removal of
garbage if Tenant so desires;


(c)    The cleaning and maintenance of special equipment areas, locker rooms,
and medical centers;


(d)    The cleaning and maintenance in areas of special security; and

 
(e)   The provision of consumable supplies for private toilet rooms.


11.7    Electrical . During the Term of this Lease, there shall be available to
the Leased Premises electrical facilities comparable to those supplied in other
comparable office buildings in the vicinity of the Building or as otherwise
specified in the Construction Plans to be approved in accordance with Exhibit C
attached hereto to provide sufficient power for normal lighting and office
machines of similar low electrical consumption, and two personal computers for
each desk station, but not for any additional computers or extraordinary data
processing equipment, special lighting and any other item of electrical
equipment which requires a voltage other than one hundred ten (110) volts single
phase, as determined by Landlord in its reasonable discretion. If the
installation of such electrical equipment requires additional air conditioning
capacity above that normally provided to tenants of the Building or above
standard usage of existing capacity as determined by Landlord in its reasonable
discretion, then the additional air conditioning installation and/or operating
costs attributable thereto shall be paid by Tenant. Except as otherwise agreed
by the parties in writing, Tenant agrees not to use any equipment, apparatus or
device in, upon or about the Leased Premises which may in any way increase the
amount of such electricity usually furnished or supplied to the Leased Premises,
and Tenant further agrees not to connect any equipment, apparatus or device to
the wires, conduits or pipes or other means by which such electricity is
supplied, for the purpose of using additional or unusual amounts of electricity,
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld. Tenant shall at all times comply with the rules and
regulations of the utility company supplying electricity to the Building.


       

--------------------------------------------------------------------------------

 

 
At all times, Tenant’s use of electric current shall never exceed Tenant’s share
of the capacity of the feeders to the Building or the risers or wiring
installation. Tenant shall not install or use or permit the installation or use
in the Leased Premises of any computer or electronic data processing or
ancillary equipment or any other electrical apparatus designed to operate on
electrical current in excess of 110 volts and 5 amps per machine, without the
prior written consent of Landlord, which may be exercised in Landlord’s sole and
absolute discretion. Landlord’s approval of any space plan, floor plan,
construction plans, specifications, or other drawings or materials regarding the
construction of the Tenant Improvements or any alterations shall not be deemed
or construed as consent by Landlord under this paragraph to Tenant’s use of such
excess electrical current as provided above. Tenant agrees to pay to Landlord,
promptly upon demand therefor, all actual costs of supplying such excess
electrical current.

 
If Landlord determines that Tenant’s electrical requirements necessitate
installation of any additional risers, feeders or other electrical distribution
equipment (collectively, “ Electrical Equipment ”), or if Tenant provides
Landlord with evidence reasonably satisfactory to Landlord of Tenant’s need for
excess electricity and requests that additional Electrical Equipment be
installed, Landlord shall, at Tenant’s expense, install such additional
Electrical Equipment, provided that Landlord, in its reasonable discretion,
determines that (a) such installation is practicable and necessary and the
additional utility capacity is available in the Building, (b) such additional
Electrical Equipment is permissible under applicable laws and regulations,
including any utility regulation or requirement, and (c) the installation of
such Electrical Equipment will not cause damage to the Building or the Leased
Premises, cause or create a hazardous condition, entail excessive or
unreasonable alterations, interfere with or limit electrical usage by other
tenants or occupants of the Building or exceed the limits of the switchgear or
other facilities serving the Building, or require power in excess of that
available from the utility company serving the Building. Any costs incurred by
Landlord in connection therewith shall be paid by Tenant within ten (10) days
after the rendition of a bill therefor.

 
11.8   Water . During the Term of this Lease, water shall be made available to
the Leased Premises, and shall be used for drinking, lavatory and office kitchen
purposes only as applicable. If Tenant requires, uses or consumes water for any
purpose in addition to ordinary drinking, lavatory, and office kitchen purposes
(as determined by Landlord in its reasonable discretion), as applicable,
Landlord may reasonably estimate such excess and Tenant shall pay for same.
Landlord may also install a water meter and thereby measure Tenant’s water
consumption for all purposes. Tenant agrees to pay for water consumed, as shown
in said meter, as and when bill are rendered.

 
11.9   Interruptions . It is understood that Landlord does not warrant that any
of the services referred to above or any other services which Landlord may
supply will be free from interruption. Tenant acknowledges that any one or more
such services may be suspended or reduced by reason of repairs, alterations or
improvements necessary to be made, by strikes or accidents, by any cause beyond
the reasonable control of Landlord, or by orders or regulations of any federal,
state, county or municipal authority. Any such interruption or suspension of
services shall not be deemed an eviction or disturbance of Tenant’s use and
possession of the Leased Premises or any part thereof, nor render Landlord
liable to Tenant for damages by abatement of Rent or otherwise, nor relieve
Tenant of performance of Tenant’s obligations under this Lease. Landlord shall
use commercially reasonable efforts to notify Tenant of any anticipated
interruption or suspension of services and to restore any service interruption
to the Leased Premises.

 
11.10   Conservation . Tenant agrees to comply with the conservation, use and
recycling policies and practices from time to time reasonably established by
Landlord for the use of utilities and services supplied by Landlord, and the
utility charges payable by Tenant hereunder may include such excess usage
penalties or surcharges as may from time to time be established by Landlord for
the Building. Landlord may reduce the utilities supplied to the Leased Premises
and the Common Areas as required or permitted by any mandatory or voluntary
water, energy or other conservation statute, regulation, order or allocation or
other program.

       

--------------------------------------------------------------------------------

 

 
ARTICLE 12
ALTERATIONS


12.1    Consent of Landlord; Ownership . Tenant shall not make, or suffer to be
made, any alterations, additions or improvements, including, without limitation,
any alterations, additions or improvements that result in increased
telecommunication demands or require the addition of new communication or
computer wires, cables and related devises or expand the number of telephone or
communication lines dedicated to the Leased Premises by the Building’s
telecommunication design (individually, an “ alteration ” and collectively, “
alterations ”) to the Leased Premises, or any part thereof, without the written
consent of Landlord first had and obtained. Notwithstanding the foregoing,
Landlord’s consent shall not be required for an alteration that is
non-structural in nature, will not affect the Buildings Systems (as defined
below) or structure, costs less than Seventy-Five Thousand Dollars ($75,000.00),
and is not visible from the exterior of the Building (or the exterior of the
Leased Premises in the event that such alteration is located on a multi-tenant
floor of the Building) (a “ Non-Structural Alteration ”). Tenant shall, however,
provide to Landlord twenty (20) days’ prior written notice of any such
Non-Structural Alteration. Additionally, Tenant shall be permitted to install or
modify the wiring located within the Leased Premises at any time without
Landlord’s consent; provided, however, that such installation or modification
(i) does not impact the Building Systems, (ii) does not disturb or adversely
affect other tenants in the Building, and (iii) does not result in Tenant using
more than its equitable share of the risers, vertical ducts or other facilities
in the Building. In the event where Landlord’s consent is required, Landlord
shall respond to Tenant’s request for Landlord’s consent to a proposed
alteration within twenty (20) days following Landlord’s receipt of such notice
and Plans (as defined below). If, at the time that Tenant requests Landlord’s
consent to a proposed alteration, Tenant requests that Landlord specify whether
Landlord will require Tenant to remove such proposed alteration at the
expiration or termination of the Term, Landlord shall so specify in its response
to Tenant’s request; provided, however, that if Tenant does not so request or if
Landlord specifies in its response that Tenant shall remove any alteration(s),
Tenant shall, at Tenant’s sole cost and expense, (i) remove such alteration(s)
at the expiration or termination of this Lease and (ii) repair any damage caused
by such removal. Notwithstanding the foregoing, Landlord hereby acknowledges
that Tenant shall have no obligation to remove the Tenant Improvements
constructed pursuant to Exhibit C attached hereto, including, without
limitation, the Tenant Improvements for the Secondary Premises. As used herein,
“ Building Systems ” means any of the heating, ventilating and air-conditioning,
mechanical, elevator, plumbing, electrical, fire protection, life safety,
security or other systems in the Building (excluding any supplemental HVAC
systems or other systems installed by or for Tenant for Tenant’s exclusive use).
During the Term, any alterations shall be the property of Tenant, and Landlord
shall not seek the benefits of depreciation deductions or income tax credit
allowances for federal or state income reporting purposes with respect to any
alterations which have been fully paid for by Tenant under this Article 12. Any
such alterations, except trade fixtures, shall upon expiration or termination of
this Lease automatically become a part of the realty and belong to Landlord.
Except as otherwise provided in this Lease, Tenant shall have the right to
remove its trade fixtures placed upon the Leased Premises provided that Tenant
restores the Leased Premises as indicated below.

 
12.2    Requirements . Any alteration performed by Tenant shall be subject to
strict conformity with the following requirements:

 
(a)    All alterations shall be at the sole cost and expense of Tenant;

 
(b)    Prior to commencement of any work of alteration, Tenant shall submit
detailed plans and specifications, including working drawings (hereinafter
referred to as “ Plans ”), of the proposed alteration, which shall be subject to
the consent of Landlord in accordance with the terms of Section 12.1 above;


       

--------------------------------------------------------------------------------

 

 
(c)    Following approval of the Plans by Landlord, within twenty (20) days
after Landlord’s receipt of the same, Tenant shall give Landlord at least
ten (10) days’ prior written notice of any commencement of work in the Leased
Premises so that Landlord may post notices of non-responsibility in or upon the
Leased Premises as provided by law;

 
(d)    No alteration shall be commenced without Tenant having previously
obtained all appropriate permits and approvals required by and of governmental
agencies;

 
(e)   All alterations shall be performed in a skillful and workmanlike manner,
consistent with the best practices and standards of the construction industry,
and pursued with diligence in accordance with said Plans previously approved by
Landlord and in full accord with all applicable laws and ordinances. All
material, equipment, and articles incorporated in the alterations are to be new
and of recent manufacture and of the most suitable grade for the purpose
intended;
 

(f)   Tenant must obtain the prior written approval, which approval shall not be
unreasonably withheld, from Landlord for Tenant’s contractor before the
commencement of the work. Tenant’s contractor for any work shall maintain all of
the insurance reasonably required by Landlord, including, without limitation,
commercial general liability and workers’ compensation;

 
(g)    As a condition of approval of an alteration (excluding a Non-Structural
Alteration), Landlord may require performance and labor and materialmen’s
payment bonds issued by a surety approved by Landlord, in a sum equal to the
cost of the alterations guarantying the completion of the alteration free and
clear of all liens and other charges in accordance with the Plans. Such bonds
shall name Landlord as beneficiary; and

 
(h)   The alteration must be performed in a manner such that they will not
unduly interfere with the quiet enjoyment of the other tenants in the Complex.


12.3    Tenant’s Costs . Tenant shall pay promptly to Landlord, upon demand, all
out-of-pocket costs actually incurred by Landlord in connection with Tenant’s
alterations, including costs incurred in connection with (a) Landlord’s review
of the alterations (including review of requests for approval thereof), and
(b) the provision of Building personnel during the performance of any
alteration, to operate elevators or otherwise to facilitate Tenant’s
alterations. In addition, Tenant shall pay to Landlord, within ten (10) days
after request, a construction supervisory and administrative fee in an amount
equal to the amount required to be paid by Landlord to its property manager.
Notwithstanding the foregoing, Tenant shall not be obligated to pay to Landlord
more than Two Thousand Five Hundred Dollars ($2,500.00) per request for consent
as reimbursement for costs incurred in connection with Landlord’s review of the
alterations, the provision of Building personnel, and Landlord’s construction
supervisory and administrative fee.


12.4    Liens . Tenant shall keep the Leased Premises and the Complex in which
the Leased Premises are situated free from any liens arising out of any work
performed, materials furnished or obligations incurred by Tenant. In the event a
mechanic’s or other lien is filed against the Leased Premises, the Building or
the Complex as a result of a claim arising through Tenant, Landlord may demand
that Tenant furnish to Landlord a surety bond satisfactory to Landlord in an
amount equal to at least one hundred fifty percent (150%) of the amount of the
contested lien claim or demand, indemnifying Landlord against liability for the
same and holding the Leased Premises free from the effect of such lien or claim.
Such bond must be posted within ten (10) Business Days following notice from
Landlord. In addition, Landlord may require Tenant to pay Landlord’s reasonable
attorneys’ fees and costs in participating in any action to foreclose such lien
if Landlord shall decide it is to its best interest to do so. If Tenant fails to
post such bond within said time period, Landlord after five (5) Business Days’
prior written notice to Tenant may pay the claim prior to the enforcement
thereof, in which event Tenant shall reimburse Landlord in full, including
attorneys’ fees, for any such expense, as additional rent, with the next due
rental.
 

       

--------------------------------------------------------------------------------

 

 
ARTICLE 13
PROPERTY INSURANCE


13.1    Use of Leased Premises . No use shall be made or permitted to be made on
the Leased Premises, nor acts done, which will increase the existing rate of
insurance upon the building in which the Leased Premises are located or upon any
other Building in the Complex unless Tenant agrees to pay any excess insurance
costs attributable to such use, or cause the cancellation of any insurance
policy covering the Building, or any part thereof. Tenant shall, at its sole
cost and expense, comply with any and all requirements pertaining to the Leased
Premises, of any insurance organization or company, necessary for the
maintenance of reasonable property damage and commercial general liability
insurance, covering the Leased Premises, the Building, or the Complex.


13.2    Increase in Premiums . Tenant agrees to pay Landlord, as additional
Rent, within ten (10) days after receipt by Tenant of Landlord’s billing
therefor, any increase in premiums for insurance policies which may be carried
by Landlord on the Leased Premises, the Building or the Complex resulting from
any negligent or intentional act or omission of Tenant or any of its
contractors, partners, officers, employees or agents.


13.3    Personal Property Insurance . Tenant shall maintain in full force and
effect on all of its fixtures, furniture, equipment and other business personal
property in the Leased Premises a policy or policies providing protection
against any peril included within the classification “All Risk” or “Special
Causes of Loss” to the extent of at least eighty percent (80%) of their
replacement cost, or that percentage of the replacement cost required to negate
the effect of a co-insurance provision, whichever is greater. No such policy
shall have a deductible in a greater amount than Five Thousand Dollars
($5,000.00). Tenant shall also insure in the same manner the physical value of
all its leasehold improvements and alterations in the Leased Premises. During
the Term of this Lease, the proceeds from any such policy or policies of
insurance shall be used for the repair or replacement of the fixtures,
equipment, and leasehold improvements so insured. Landlord shall have no
interest in said insurance, and will sign all documents necessary or proper in
connection with the settlement of any claim or loss by Tenant. Tenant shall also
maintain business interruption insurance and insurance for all plate glass upon
the Leased Premises. All insurance specified in this Section 13.3 to be
maintained by Tenant shall be maintained by Tenant at its sole cost.


13.4    Landlord’s Insurance . In addition to any other insurance Landlord
elects to maintain, Landlord agrees to maintain standard fire and extended
coverage insurance covering the Building in an amount not less than ninety
percent (90%) of the replacement cost thereof (or such greater percentage as may
be necessary to comply with the provisions of any co-insurance clauses of the
policy). Such insurance shall be issued in the names of Landlord and its lender,
as their interests appear, and shall be for the sole benefit of such parties and
under their sole control.
 
ARTICLE 14
INDEMNIFICATION, WAIVER OF CLAIMS AND SUBROGATION


14.1    Intent and Purpose . This Article 14 is written and agreed to in respect
of the intent of the parties to assign the risk of loss, whether resulting from
negligence of the parties or otherwise, to the party who is obligated hereunder
to cover the risk of such loss with insurance. Thus, the indemnity and waiver of
claims provisions of this Lease have as their object, so long as such object is
not in violation of public policy, the assignment of risk for a particular
casualty to the party carrying the insurance for such risk, without respect to
the causation thereof.



       

--------------------------------------------------------------------------------

 

 
14.2    Waiver of Subrogation . Landlord and Tenant release each other, and
their respective authorized representatives, from any claims for damage to the
Leased Premises, the Building, the Complex and other improvements in which the
Leased Premises are located, and to the furniture, fixtures, and other business
personal property, Tenant’s improvements and alterations of either Landlord or
Tenant, in or on the Leased Premises, the Building and the Complex and other
improvements in which the Leased Premises are located, including loss of income,
that are caused by or result from risks insured or required under the terms of
this Lease to be insured against under any property insurance policies carried
or to be carried by either of the parties.


14.3   Form of Policy . Each party shall cause each such insurance policy
obtained by it to provide that the insurance company waives all rights of
recovery by way of subrogation against either party in connection with any
damage covered by such policy. Neither party shall be liable to the other for
any damage caused by any peril included within the classification “All Risk” or
“Special Causes of Loss” which is insured against under any property insurance
policy carried or required to be carried under the terms of this Lease.


14.4   Indemnity . Tenant, as a material part of the consideration to be
rendered to Landlord, shall indemnify, defend, protect and hold harmless
Landlord against all actions, claims, demands, damages, liabilities, losses,
penalties, or expenses of any kind which may be brought or imposed upon Landlord
or which Landlord may pay or incur by reason of (a) injury or death to person or
damage to property, from whatever cause, including, without limitation, the
negligence of the parties hereto, all or in any way connected with the condition
or use of the Leased Premises, or the improvements or personal property therein
or thereon, including, without limitation, any liability or injury to the person
or property of Tenant, its agents, officers, employees or invitees, and (b) any
injury or death to any person or damage to property caused by the negligence of
Tenant or any of its officers, partners, employees or agents anywhere in the
Complex. Nothing contained herein shall obligate Tenant to indemnify Landlord
against the gross negligence or willful acts of Landlord or its officers,
employees or agents or Landlord’s breach of this Lease. Landlord agrees to
indemnify Tenant for all actions, claims, demands, liabilities, losses, costs
and expenses arising out of the gross negligence or willful misconduct of
Landlord or its officers, employees and agents anywhere in the Complex.


14.5    Defense of Claims . In the event any action, suit or proceeding is
brought against Landlord by reason of any such occurrence, Tenant, upon
Landlord’s request, will at Tenant’s expense resist and defend such action, suit
or proceeding, or cause the same to be resisted and defended by counsel
designated either by Tenant or by the insurer whose policy covers the
occurrence. Landlord agrees that it shall not enter into any settlement with
respect to any claim covered by the indemnity set forth in this Article 14 or
any other Section of this Lease without Tenant’s prior written consent, unless
(i) Landlord believes in its good faith judgment that its exposure or liability
with respect to such claim is likely to be substantially higher than the amount
for which the claim is proposed to be settled, and (ii) Landlord has determined,
in its reasonable discretion, that Tenant may not, at the time such claim is
likely to be resolved (absent such settlement), have the financial wherewithal
to perform such indemnity. If, based upon the foregoing, Landlord agrees not to
enter into a settlement of a particular claim, then Tenant shall, at Landlord’s
request, execute a reaffirmation acknowledging that, as between Tenant and
Landlord, the indemnity provided in this Article 14 shall cover the applicable
claim. If Tenant fails or refuses to execute and deliver such reaffirmation to
Landlord promptly after Landlord’s request therefor, then notwithstanding
anything in this Section 14.5 to the contrary, Landlord shall have the right to
settle the applicable claim on terms acceptable to Landlord. If Landlord settles
or compromises a claim without Tenant’s prior written consent and the conditions
set forth in (i) and (ii) do not apply, then Tenant shall not be obligated to
provide indemnification for the particular claim that is the subject of the
claim or compromise under this Article 14 or other applicable Section of this
Lease. If Landlord or any other indemnified party obtains recovery from a third
party of any of the amounts that Tenant has paid to them pursuant to the
indemnity set forth in this Article 14 or such other Section of the Lease, then
Landlord or such other indemnified party, as applicable, shall promptly pay to
Tenant the amount of such recovery up to the amount that Tenant previously paid.
The obligations of Tenant and Landlord under this Section arising by reason of
any occurrence taking place during the Term shall survive any termination of
this Lease.


       

--------------------------------------------------------------------------------

 

14.6    Waiver of Claims . Tenant, as a material part of the consideration to be
rendered to Landlord, hereby waives all claims against Landlord for damages or
injury, as described below, from any cause arising at any time, including breach
of the provisions of this Lease and the negligence of the parties hereto except
to the extent such damages or injury are caused by the gross negligence or
willful actions of Landlord, its agents, officers and employees:


(a)    damages to goods, wares, merchandise and loss of business in, upon or
about the Leased Premises and injury to Tenant, its agents, employees, invitees
or third persons, in, upon or about the Leased Premises, the Building or the
Complex; and


(b)    (notwithstanding anything to the contrary contained in this Lease,
including, without limitation, the definition of Operating Costs which includes
security) damages to goods, wares, merchandise and loss of business, in, upon or
about the Leased Premises or the Complex, and injury to Tenant, its agents,
employees, invitees or third persons in, upon or about the Leased Premises or
the Complex, where such damage or injury results from Landlord’s failure to
police or provide security for the Complex or Landlord’s negligence in
connection therewith.


14.7    References . Wherever in this Article the term Landlord or Tenant is
used and such party is to receive the benefit of a provision contained in this
Article, such term shall refer not only to that party but also to its
shareholders, officers, directors, employees, partners, members, managers,
mortgagees and agents.
 
ARTICLE 15
LIABILITY INSURANCE


15.1    Tenant’s Insurance . Tenant shall, at Tenant’s expense, obtain and keep
in force during the Term of this Lease, a commercial general liability insurance
policy insuring Tenant against the risks of, bodily injury and property damage,
personal injury, contractual liability, completed operations, owned and
non-owned automobile liability arising out of the ownership, use, occupancy or
maintenance of the Leased Premises and all areas appurtenant thereto. Such
insurance shall be a combined single limit policy in an amount not less than Two
Million Dollars ($2,000,000.00) per occurrence with a Three Million Dollar
($3,000,000.00) annual aggregate. Landlord and any lender and any other party in
interest designated by Landlord shall be named as additional insured(s). The
policy shall contain cross liability endorsements with coverage for Landlord for
the negligence of Tenant even though Landlord is named as an additional insured;
shall insure performance by Tenant of the indemnity provisions of this Lease;
shall be primary, not contributing with, and not in excess of coverage which
Landlord may carry; shall provide for severability of interest; shall provide
that an act or omission of one of the insured or additional insureds which would
void or otherwise reduce coverage shall not void or reduce coverages as to the
other insured or additional insureds. The limits of said insurance shall not
limit any liability of Tenant hereunder. Not more frequently than every year,
if, in the reasonable opinion of Landlord, the amount of liability insurance
required hereunder is not adequate, Tenant shall, within thirty (30) days
following Landlord’s notice, increase said insurance coverage as required by
Landlord.
 

15.2   Workers’ Compensation Insurance . Tenant shall carry Workers’
Compensation insurance as required by law, including an employers’ liability
endorsement.

       

--------------------------------------------------------------------------------

 

 
ARTICLE 16
INSURANCE POLICY REQUIREMENTS & INSURANCE DEFAULTS


16.1    General Requirements . All insurance policies required to be carried by
Tenant (except Tenant’s business personal property insurance) hereunder shall
conform to the following requirements:

 
    (a)     The insurer in each case shall carry a designation in “Best’s
Insurance Reports” as issued from time to time throughout the Term as follows:
Policyholders’ rating of A; financial rating of not less than VII;

    
    (b)      The insurer shall be qualified to do business in the state in which
the Leased Premises are located;

 
    (c)   The policy shall be in a form and include such endorsements as are
reasonably acceptable to Landlord;

 
    (d)    Certificates of insurance shall be delivered to Landlord at
commencement of the Term and certificates of renewal at least thirty (30) days
prior to the expiration of each policy;

 
    (e)   Each policy shall require that Landlord be notified in writing by the
insurer at least thirty (30) days prior to any cancellation or expiration of
such policy, or any reduction in the amounts of insurance carried.


16.2    Tenant’s Insurance Defaults . If Tenant fails to obtain any insurance
required of it under the terms of this Lease, Landlord may, at its option, but
is not obligated to, obtain such insurance on behalf of Tenant and bill Tenant,
as additional rent, for the cost thereof. Payment shall be due within
fifteen (15) days of receipt of the billing therefor by Tenant.
 
ARTICLE 17
ABANDONMENT OF PROPERTY


17.1    Removal of Personal Property . Tenant agrees that as at the date of
termination of this Lease or repossession of the Leased Premises by Landlord, by
way of Default or otherwise, it shall remove all personal property to which it
has the right to ownership pursuant to the terms of this Lease. Any and all such
property of Tenant not removed by such date shall, at the option of Landlord,
irrevocably become the sole property of Landlord. Tenant waives all rights to
notice and all common law and statutory claims and causes of action which it may
have against Landlord subsequent to such date as regards the storage,
destruction, damage, loss of use and ownership of the personal property affected
by the terms of this Article. Tenant acknowledges Landlord’s need to relet the
Leased Premises upon termination of this Lease or repossession of the Leased
Premises and understands that the forfeitures and waivers provided herein are
necessary to aid said reletting, and to prevent Landlord incurring a loss for
inability to deliver the Leased Premises to a prospective Tenant.
 
ARTICLE 18
MAINTENANCE AND REPAIRS


18.1   Landlord’s Obligations . Subject to the other provisions of this Lease
imposing obligations in this respect upon Tenant, Landlord shall repair, replace
and maintain the external and Structural parts of the Building, the Building
Systems, and the Common Areas of the Complex, including, without limitation,
janitor and equipment closets and shafts within the Leased Premises designated
by Landlord for use by it in connection with the operation and maintenance of
the Complex, and all Common Areas. Landlord shall perform such repairs,
replacements and maintenance with reasonable dispatch, in a good and workmanlike
manner; but Landlord shall not be liable for any damages, direct, indirect or
consequential, or for damages for personal discomfort, illness or inconvenience
of Tenant by reason of failure of such equipment, facilities or systems or
reasonable delays in the performance of such repairs, replacements and
maintenance, unless caused by the gross negligence or deliberate act or omission
of Landlord. The cost for such repairs, maintenance and replacement shall be
included in Operating Costs as permitted herein.
 

       

--------------------------------------------------------------------------------

 

 

18.2    Negligence of Tenant . If the Building, the elevators, boilers, engines,
pipes or apparatus used for the purpose of climate control of the Building or
operating the elevators, or if the water pipes, drainage pipes, HVAC system,
sprinkler or life safety system, electric, lighting or other equipment of the
Building, or the roof or the outside walls of the Building become damaged or
destroyed through any act, omission, neglect, or improper conduct of Tenant or
any of its employees, members, partners, agents, contractors, subtenants or
licensees or the moving of any of Tenant’s property or deliveries into or out of
the Leased Premises, the cost of the necessary repairs, replacements or
alterations shall be borne by Tenant who shall pay the same to Landlord as
additional charges forthwith on demand; provided, however, that Tenant shall not
be liable for the cost of such repairs, replacements, or alterations to the
extent that such damage or destruction is directly caused by the gross
negligence or willful misconduct of Landlord.


18.3    Tenant’s Obligations . Except to the extent required by Landlord in
Section 18.1 above, Tenant shall repair the Leased Premises, including without
limiting the generality of the foregoing, all interior partitions and walls,
fixtures, Tenant Improvements and alterations in the Leased Premises, fixtures
and shelving, and special mechanical and electrical equipment which equipment is
not a normal part of the Leased Premises installed by or for Tenant, reasonable
wear and tear, damage with respect to which Landlord has an obligation to repair
as provided in Section 18.1 and Section 19 hereof only excepted. Upon reasonable
prior written notice to Tenant, Landlord may enter and view the state of repair
and Tenant will repair in a good and workmanlike manner according to notice in
writing.
 

18.4   Cleaning . Tenant agrees at the end of each Business Day to leave the
Leased Premises in a reasonably clean condition for the purpose of the
performance of Landlord’s cleaning services referred to herein; provided,
however, that the foregoing obligation shall not apply if Tenant elects to
separately arrange for its own cleaning services pursuant to Section 11.6 above.

 
18.5   Acceptance . Except as to the construction obligations of Landlord stated
in Exhibit C to this Lease, subject to completion of the punch list items, as
referred to in Exhibit C , and except as otherwise provided by Landlord in
Sections 10.1 and 10.2 above, Tenant shall accept the Leased Premises in its
“as is” condition as of the date of execution of this Lease by Tenant, and
Tenant acknowledges that the Leased Premises in such condition are in good and
sanitary order, condition and repair.

       

--------------------------------------------------------------------------------

 

 
ARTICLE 19
DESTRUCTION


19.1   Rights of Termination . In the event the Leased Premises or the Parking
Garage suffers (a) an “uninsured property loss” (as hereinafter defined) or
(b) a property loss which Landlord reasonably determines cannot be repaired
within one hundred eighty (180) days from the date of destruction under the laws
and regulations of state, federal, county or municipal authorities, or other
authorities with jurisdiction, either party shall have the right to terminate
this Lease by giving written notice to the other of such election within
twenty (20) days of receipt of written notice from Landlord to Tenant that the
damage from the casualty was an uninsured property loss or that time to restore
will exceed such one hundred eighty (180) day period. Notwithstanding the
foregoing, (A) Tenant shall not have the right to terminate this Lease if
(i) the Leased Premises or the Parking Garage suffers an uninsured property loss
that Landlord elects, at its sole cost and expense (it being agreed that
Landlord shall not be permitted to pass through such costs to Tenant as
Operating Costs), to repair, or (ii) if the fire or casualty was caused by the
negligence or intentional misconduct of Tenant or any of Tenant’s transferees,
agents, employees, contractors or licensees; and (B) Landlord shall not have the
right to terminate this Lease if (x)  the Leased Premises suffers an uninsured
property loss that Tenant elects, at its sole cost and expense, to repair;
provided, however, that such repair of the Leased Premises shall be performed by
either Landlord or Tenant, at Landlord’s sole election, or (y) the Parking
Garage suffers an uninsured property loss and Tenant elects to pay the cost of
repair, in which case Landlord shall use commercially reasonable efforts to
cause the Parking Garage to be repaired by the Parcel 1 Owner (as defined in the
Reciprocal Easement Agreement), in accordance with the terms of the Reciprocal
Easement Agreement; provided, however, that Landlord shall not be liable to
Tenant for any failure of the Parcel 1 Owner to repair the Parking Garage in
accordance with the terms thereof. For purposes of this Lease, the term “
uninsured property loss ” shall mean any loss arising from a peril not covered
by the standard form of “All Risk” or “Special Causes of Loss” property
insurance policy and that materially impairs Tenant’s ability to use the Leased
Premises or the Parking Garage for the purposes described in this Lease.

 
19.2   Repairs . In the event of a property loss where this Lease is not
terminated under the terms of Section 19.1 above or Sections 19.5 or 19.6 below,
then this Lease shall continue in full force and effect and Landlord shall
forthwith undertake to make such repairs to reconstitute the Leased Premises to
as near the condition as existed prior to the property loss as possible. Such
partial destruction shall in no way annul or void this Lease except that Tenant
shall be entitled to a proportionate reduction of Minimum Monthly Rent following
the property loss and until the time the Leased Premises are restored. Such
reduction shall be based on the ratio that the square footage of the damaged
portion of the Leased Premises bears to the total square footage of the Leased
Premises. So long as Tenant conducts its business in the Leased Premises, there
shall be no abatement until the parties agree on the amount thereof. If the
parties cannot agree within forty-five (45) days of the property loss, the
matter shall be submitted to arbitration under the rules of the American
Arbitration Association. Upon the resolution of the dispute, the settlement
shall be retroactive and Landlord shall within ten (10) days thereafter refund
to Tenant any sums due in respect of the reduced rental from the date of the
property loss. Landlord’s obligations to restore shall in no way include any of
Tenant’s property or any construction originally performed by Tenant or
subsequently undertaken by Tenant, but shall include that property constructed
by Landlord pursuant to the terms of the Work Letter prior to commencement of
the Initial Term for the Initial Premises hereof.

 
19.3   Repair Costs . The cost of any repairs to be made by Landlord, pursuant
to Section 19.2 of this Lease, shall be paid by Landlord utilizing available
insurance proceeds. Tenant shall reimburse Landlord upon completion of the
repairs for any deductible for which no insurance proceeds will be obtained
under Landlord’s insurance policy, or if other premises are also repaired, a pro
rata share based on total costs of repair equitably apportioned to the Leased
Premises. Tenant shall, however, not be responsible to pay any deductible or its
share of any deductible to the extent that Tenant’s payment would be in excess
of Ten Thousand Dollars ($10,000.00) if Tenant’s consent has not been received
by Landlord.

 
19.4   Waiver . Tenant hereby waives all statutory or common law rights of
termination in respect to any partial destruction or property loss which
Landlord is obligated to repair or may elect to repair under the terms of this
Article.

 
19.5   Landlord’s Election . In the event that the Building is destroyed to the
extent of not less than thirty-three and one-third percent (33?%) of the
replacement cost thereof, Landlord may elect to terminate this Lease, whether
the Leased Premises be injured or not, in the same manner as in Section 19.1
above. In all events, a total destruction of the Complex or the Building shall
terminate this Lease.


       

--------------------------------------------------------------------------------

 

19.6   Damage Near End of Term . If at any time during the last twelve (12)
months of the Term of this Lease there is, in Landlord’s reasonable opinion,
substantial damage to the Leased Premises or the Building, whether or not such
casualty is covered in whole or in part by insurance, Landlord may at Landlord’s
option cancel and terminate this Lease as of the date of occurrence of such
damage by giving written notice to Tenant of Landlord’s election to do so within
thirty (30) days after the date of occurrence of such damage and Landlord shall
have no further liability hereunder. Substantial damage shall be defined as
damage that will cost over One Hundred Thousand Dollars ($100,000.00) to repair.
If at any time during the last twelve (12) months of the Term of this Lease
there is substantial damage to the Leased Premises such that Tenant’s use of the
Leased Premises is materially impaired, in Tenant’s reasonable opinion, Tenant
shall have the right to terminate this Lease as of the date of occurrence of
such damage by giving written notice to Landlord within thirty (30) days after
the date of occurrence of such damage, and Tenant shall have no further
liability hereunder (except for those obligations and liabilities that expressly
survive the termination of this Lease).
 
ARTICLE 20
CONDEMNATION

20.1   Definitions .

 
    (a)      “ Condemnation ” means (i) the exercise of any governmental power,
whether by legal proceedings or otherwise, by a condemnor and/or (ii) a
voluntary sale or transfer by Landlord to any condemnor, either under threat of
condemnation or while legal proceedings for condemnation are pending.
 

    (b)   “ Date of taking ” means the date the condemnor has the right to
possession of the property being condemned.

 
    (c)   “ Award ” means all compensation, sums or anything of value awarded,
paid or received on a total or partial condemnation.

 
    (d)      “ Condemnor ” means any public or quasi-public authority, or
private corporation or individual, having the power of condemnation.

 
20.2     Total Taking . If the Leased Premises are totally taken by
condemnation, this Lease shall terminate on the date of taking.


20.3     Partial Taking; Common Areas .


    (a)     any portion of the Leased Premises is taken by condemnation, this
Lease shall remain in effect, except that Tenant can elect to terminate this
Lease if 33?% or more of the total number of square feet in the Leased Premises
is taken.

 
    (b)   If any part of the Common Areas of the Complex is taken by
condemnation, this Lease shall remain in full force and effect so long as there
is no material interference with the access to the Leased Premises, except that
if thirty percent (30%) or more of the Common Areas is taken by condemnation,
Landlord or Tenant shall have the election to terminate this Lease pursuant to
this Section.

 
    (c)   If fifty percent (50%) or more of the Building in which the Leased
Premises are located is taken, Landlord shall have the election to terminate
this Lease in the manner prescribed herein.



       

--------------------------------------------------------------------------------

 

 
20.4    Termination or Abatement . If either party elects to terminate this
Lease under the provisions of Section 20.3 (such party is hereinafter referred
to as the “ Terminating Party ”), it must terminate by giving notice to the
other party (the “ Nonterminating Party ”) within thirty (30) days after the
nature and extent of the taking have been finally determined (the “ Decision
Period ”). The Terminating Party shall notify the Nonterminating Party of the
date of termination, which date shall not be earlier than one hundred twenty
(120) days after the Terminating Party has notified the Nonterminating Party of
its election to terminate nor later than the date of taking. If Notice of
Termination is not given within the Decision Period, this Lease shall continue
in full force and effect except that Minimum Monthly Rent shall be reduced by
subtracting therefrom an amount calculated by multiplying the Minimum Monthly
Rent in effect prior to the taking by a fraction the numerator of which is the
number of square feet taken from the Leased Premises and the denominator of
which is the number of square feet in the Leased Premises prior to the taking.

 
20.5   Restoration . If there is a partial taking of the Leased Premises and
this Lease remains in full force and effect pursuant to this Article, Landlord,
at its cost, shall accomplish all necessary restoration so that the Leased
Premises is returned as near as possible to its condition immediately prior to
the date of the taking, but in no event shall Landlord be obligated to expend
more for such restoration than the extent of funds actually paid to Landlord by
the condemnor. The foregoing limitation shall not apply ( i.e. , if such
additional expenditure is necessary in order to render the Leased Premises
tenantable, Landlord agrees to expend more for such restoration than the extent
of funds actually paid to Landlord by condemnor) if Landlord determines, in its
reasonable discretion and in good faith, that such expenditure is economically
feasible.

 
20.6   Award . Any award arising from the condemnation or the settlement thereof
shall belong to and be paid to Landlord. However, Tenant may file a separate
claim at Tenant’s sole cost and expense for Tenant’s trade fixtures, tangible
personal property, goodwill, loss of business and relocation expenses. At all
events, Landlord shall be solely entitled to all award in respect of the real
property, including the bonus value of the leasehold.
 
ARTICLE 21
ASSIGNMENT AND SUBLETTING
 
21.1    Lease is Personal . The purpose of this Lease is to transfer possession
of the Leased Premises to Tenant for Tenant’s personal use in return for certain
benefits, including rent, to be transferred to Landlord. Tenant acknowledges and
agrees that it has entered into this Lease in order to occupy the Leased
Premises for its own personal use and not for the purpose of obtaining the right
to assign or sublet the leasehold to others.


21.2   “Transfer of the Leased Premises” Defined . Except for transfer described
in Section 21.4(j) hereof, the terms “ Transfer of the Leased Premises ” or “
Transfer ” as used herein shall include any assignment of all or any part this
Lease (including an assignment by operation of law), subletting of all or any
part the Leased Premises or transfer of possession, or right of possession or
contingent right of possession of all or any portion of the Leased Premises
including, without limitation, concession, mortgage, deed of trust, devise,
hypothecation, agency, license, franchise or management agreement, or the
occupancy or use by any other person (the agents and servants of Tenant
excepted) of any portion of the Leased Premises.
 

       

--------------------------------------------------------------------------------

 

 
21.3   No Transfer Without Consent . Except as permitted in Section 21.4(j)
hereof, Tenant shall not suffer a Transfer of the Leased Premises or any
interest therein, or any part thereof, or any right or privilege appurtenant
thereto without the prior written consent of Landlord, and a consent to one
Transfer of the Leased Premises shall not be deemed to be a consent to any
subsequent Transfer of the Leased Premises. Any Transfer of the Leased Premises
without such consent shall (i) be voidable, and (ii) terminate this Lease, in
either case, at the option of Landlord. The consent by Landlord to any Transfer
shall not automatically include the consent to the assignment or transferring of
any lease renewal option rights or space option rights of the Leased Premises,
special privileges or extra services granted to Tenant by this Lease, or
addendum or amendment thereto or letter of agreement (and such options, rights,
privileges or services shall terminate upon such assignment), unless Landlord
specifically grants in writing such options, rights, privileges or services to
such assignee or subtenant.

 
21.4   When Consent Granted . The consent of Landlord to a Transfer shall not be
unreasonably withheld, provided that it is agreed to be reasonable for Landlord
to consider any of the following reasons, which list is not exclusive, in
electing to deny consent:

 
(a)    The financial strength of the proposed transferee at the time of the
proposed Transfer is not at least equal to that of Tenant at the time of
execution of this Lease; provided, however, that the foregoing shall not apply
to proposed subtenants of any portion of less than the entire Leased Premises;

 
(b)   A proposed transferee whose impact or affect on the common facilities or
the utility, efficiency or effectiveness of any utility or telecommunication
system serving the Building or the Complex or the other occupants of the Complex
would be adverse, disadvantageous or require unreasonable improvements or
changes in any utility or telecommunication capacity currently serving the
Building or the Complex;

 
(c)   A proposed transferee whose occupancy will require a variation in the
terms of this Lease (including, without limitation, a variation in the use
clause) or which otherwise adversely affects any interest of Landlord, or whose
occupancy or use may violate any restrictions set forth in this Lease, or any
negative covenant as to use of the Leased Premises required by any other lease
in the Building;

 
(d)   The existence of any Default by Tenant under any provision of this Lease;

 
(e)   A proposed transferee who is, or whose business is, subject to compliance
with additional laws or other governmental requirements beyond those to which
Tenant or Tenant’s business is subject;

 
(f)   Either the proposed transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed transferee or an affiliate of the proposed transferee, is negotiating
with Landlord to lease space in the Building or in the Complex at such time;

 
(g)   The proposed Transferee is a governmental agency or unit, or a non-profit
entity, or an existing tenant in the Complex;

 
(h)   Landlord otherwise determines that the proposed Transfer would have the
effect of unreasonably increasing the expenses associated with operating,
maintaining and repairing the Building or the Complex;

 
(i)   The proposed Transferee will use, store or handle Hazardous Materials
(defined below) in or about the Leased Premises of a type, nature or quantity
not then acceptable to Landlord; and

 
(j)    The proposed Transferee may be entitled, directly or indirectly, to
diplomatic or sovereign immunity, regardless of whether the Transferee agrees to
waive such diplomatic or sovereign immunity.

       

--------------------------------------------------------------------------------

 

 

(k)   Permitted Transfer. Notwithstanding anything to the contrary contained in
this Article 21, (a) a transfer or subletting of all or a portion of the Leased
Premises to an affiliate of Tenant (an entity which is controlled by, controls,
or is under common control with, Tenant) (an “Affiliate ”), (b) an assignment of
the Leased Premises to an entity which acquires all or substantially all of the
assets of Tenant, or (c) an assignment of the Leased Premises to an entity which
is the resulting entity of a merger or consolidation of Tenant during the Term
or any Renewal Term, shall not be deemed a Transfer or a Transfer of the Leased
Premises under this Article 21 and shall not be subject to Landlord’s approval,
and such Affiliate or other assignee (each a “ Permitted Transferee ”) shall not
be deemed a transferee or sublessee under this Article 21, provided that Tenant
notifies Landlord prior to any such assignment or sublease and promptly supplies
Landlord with any documents or information reasonably requested by Landlord
regarding such assignment or sublease or such Permitted Transferee, and further
provided that such assignment or sublease is not a subterfuge by Tenant to avoid
its obligations under this Lease. If requested, Tenant’s successor shall sign a
commercially reasonable form of assumption agreement.

 
21.5    Procedure for Obtaining Consent . With respect to a Transfer requiring
Landlord’s consent, Landlord need not commence its review of any proposed
Transfer, or respond to any request by Tenant with respect to such, unless and
until it has received from Tenant adequate descriptive information concerning
the business to be conducted by the proposed transferee, the transferee’s
financial capacity, and such other information as may reasonably be required in
order to form a prudent judgment as to the acceptability of the proposed
Transfer, including, without limitation, the following:

 
(a)     The past two years’ Federal Income Tax returns of the proposed
transferee (or in the alternative the past two years’ audited annual Balance
Sheets and Profit and Loss statements, certified correct by a Certified Public
Accountant);

 
(b)   Banking references of the proposed transferee;

 
(c)   A resume of the business background and experience of the proposed
transferee;

 
(d)   At least five (5) business and three (3) personal references for the
proposed transferee; and


(e)    An executed copy of the instrument by which Tenant proposes to effectuate
the Transfer.


Landlord shall consent or not consent to Tenant’s request for Landlord’s consent
within fifteen (15) days following the date that Landlord has received all of
the information described in this Section 21.5.
 

21.6    Recapture . By written notice to Tenant (the “ Termination Notice ”)
within fifteen (15) days following submission to Landlord by Tenant of the
information specified in Section 21.5, Landlord may terminate this Lease with
respect to (a) the entire Leased Premises in the event of an assignment of all
of Tenant’s rights under this Lease, or (b) the portion of the Leased Premises
that Tenant is proposing to sublet if such proposed subletting is for more than
fifty percent (50%) of the Leased Premises and is for the remainder of the Term.
If Landlord elects to terminate under the provisions hereof, and the area to be
terminated is less than the entire Leased Premises, (i) an amendment to this
Lease shall be executed in which Tenant’s obligations for Rent and other charges
shall be reduced in proportion to the reduction in the size of the Leased
Premises caused thereby by restating the description of the Leased Premises, and
its monetary obligations hereunder shall be reduced by multiplying such
obligations by a fraction, the numerator of which is the Rentable Area of the
Leased Premises offered for sublease and the denominator of which is the
Rentable Area of the Leased Premises immediately prior to such termination, as
determined by Landlord in its sole and absolute discretion, and (ii) following
the effective date of such recapture, Tenant shall have no further obligations
with respect to such area (except for any obligations that either expressly
survive the termination of this Lease or are related to events or omissions that
arose prior to the effective date of such recapture).
 

       

--------------------------------------------------------------------------------

 

    21.7    Reasonable Restriction . The restrictions on Transfer described in
this Lease are acknowledged by Tenant to be reasonable for all purposes,
including, without limitation, the provisions of California Civil Code (the “
Code ”) Section 1951.4(b)(2). Tenant expressly waives any rights which it might
otherwise be deemed to possess pursuant to applicable law, including, without
limitation, Section 1997.040 of the Code, to limit any remedy of Landlord
pursuant to Section 1951.2 or 1951.4 of the Code by means of proof that
enforcement of a restriction on use of the Leased Premises would be
unreasonable.

 
21.8   Effect of Transfer . If Landlord consents to a Transfer and does not
elect to recapture as provided in Section 21.6, the following conditions shall
apply:

 
(a)    Each and every covenant, condition or obligation imposed upon Tenant by
this Lease and each and every right, remedy or benefit afforded Landlord by this
Lease shall not be impaired or diminished as a result of such Transfer.


(b)    Except in the event of an assignment or sublease to a Permitted
Transferee, Tenant shall pay to Landlord on a monthly basis, fifty percent (50%)
of the excess of any sums of money, or other economic consideration received by
Tenant from the Transferee in such month (whether or not for a period longer
than one month), including higher rent, bonuses, key money, or the like, less
reasonable and customary market-based leasing commissions, legal fees,
advertising fees, the reasonable cost to Tenant of any Building-standard
improvements paid for by Tenant in connection with such assignment or sublease,
and any costs to separately demise the premises that is subject to the sublease
from the remainder of the Leased Premises, including the installation of
demising walls and the relocation of utilities, if necessary, over the aggregate
of the total sums which Tenant pays Landlord under this Lease in such month, or
the prorated portion thereof if the Leased Premises transferred is less than the
entire Leased Premises. The amount so derived shall be paid with Tenant’s
payment of Minimum Monthly Rent.

 
(c)   No Transfer, whether or not consent of Landlord is required hereunder,
shall relieve Tenant of its primary obligation to pay the rent and to perform
all other obligations to be performed by Tenant hereunder except as otherwise
expressly permitted by Landlord. The acceptance of rent by Landlord from any
person shall not be deemed to be a waiver by Landlord of any provision of this
Lease or to be a consent to any Transfer of the Leased Premises.

 
(d)   If Landlord consents to a sublease, such sublease shall not extend beyond
the expiration of the Term of this Lease.


(e)    No Transfer shall be valid and no transferee shall take possession of the
Leased Premises or any part thereof unless, Tenant shall deliver to Landlord, at
least ten (10) days prior to the effective date of such Transfer, a duly
executed duplicate original of the Transfer instrument in form satisfactory to
Landlord which provides that (i) the transferee assumes Tenant’s obligations for
the payment of rent and for the full and faithful observance and performance of
the covenants, terms and conditions contained herein except to the limited
extent provided in the instrument of transfer, (ii) such transferee will, at
Landlord’s election, attorn directly to Landlord in the event Tenant’s Lease is
terminated for any reason on the terms set forth in the instrument of transfer
and (iii) such instrument of transfer contains such other assurances as Landlord
reasonably deems necessary.


       

--------------------------------------------------------------------------------

 

21.9     Costs . Tenant shall reimburse Landlord as additional rent for
Landlord’s reasonable costs and attorneys’ fees (not to exceed $2,000.00)
incurred in conjunction with the processing and documentation of any proposed
Transfer of the Leased Premises, whether or not consent is granted.

 
21.10     Collection of Rent . If, without Landlord’s consent when required
under this Article 21, this Lease is assigned, or any part of the Leased
Premises is sublet or occupied by anyone other than Tenant or a Permitted
Transferee or this Lease is encumbered (by operation of law or otherwise),
Landlord may collect rent from the assignee, subtenant or occupant, and apply
the net amount collected to the Rent herein reserved. No such collection shall
be deemed a waiver of the provisions of this Article 21, an acceptance of the
assignee, subtenant or occupant as tenant, or a release of Tenant from the
performance of Tenant’s covenants hereunder, and in all cases Tenant shall
remain fully liable for its obligations under this Lease unless otherwise
expressly agreed by Landlord.
 
ARTICLE 22
ENTRY BY LANDLORD


22.1    Rights of Landlord . Tenant shall permit Landlord and Landlord’s agents
and any mortgagee under a mortgage or beneficiary under a deed of trust
encumbering the Building containing the Leased Premises and such party’s agents
to enter the Leased Premises at all reasonable times upon prior written notice
(except in the case of emergencies, when no such notice is required) for the
purpose of (a) inspecting the same, (b) maintaining the Building, (c) making
repairs, replacements, alterations or additions to any portion of the Building,
including the erection and maintenance of such scaffolding, canopies, fences and
props as may be required, (d) posting notices of non-responsibility for
alterations, additions or repairs, (c) placing upon the Building any usual or
ordinary “for sale” signs and showing the space to prospective purchasers,
investors and lenders, without any rebate of rent and without any liability to
Tenant for any loss of occupation or quiet enjoyment of the Leased Premises
thereby occasioned, and (e) placing on the Leased Premises any “to let” or “to
lease” signs and marketing and showing the Leased Premises to prospective
tenants at any time within six (6) months prior to the expiration of this Lease.
This Section in no way affects the maintenance obligations of the parties
hereto. Landlord shall use reasonable efforts to perform any entry into the
Leased Premises in a manner that will minimize interference with the operation
of Tenant’s business in the Leased Premises.
 
ARTICLE 23
SIGNS


23.1   Approval, Installation and Maintenance . Except as provided in
Article 37, Tenant shall not place on the Leased Premises or on the Building or
the Common Areas of the Complex, any exterior signs or advertisements nor any
interior signs or advertisements that are visible from the exterior of the
Leased Premises, without Landlord’s prior written consent, which Landlord
reserves the right to withhold for any aesthetic or other reason in its sole and
absolute discretion. The cost of installation and regular maintenance of any
such signs approved by Landlord shall be at the sole expense of Tenant. At the
termination of this Lease, or any extension thereof, Tenant shall remove all its
signs, and all damage caused by such removal shall be repaired at Tenant’s
expense.

 
23.2   Directory . The main lobby in the first floor of the Building contains a
directory wherein the Building’s tenants will be listed. Tenant shall be
entitled to have its name listed in such directory.
 

       

--------------------------------------------------------------------------------

 

 

ARTICLE 24
DEFAULT


24.1    Definition . The occurrence of any of the following shall constitute a
material default and breach of this Lease by Tenant (each, a “Default ”):

(a)    Payment. Any failure by Tenant to pay the rent, to replenish the Security
Deposit as required by Section 8.3 above, or to make any other payment required
to be made by Tenant hereunder within five (5) days after receipt of notice from
Landlord that such sum is past due; or

 
(b)   Transfer. Tenant shall have sublet the Leased Premises or assigned its
interest in this Lease or otherwise entered into a Transfer in breach of the
Article 21 hereof; or

 
(c)   Required Documents. Tenant shall have failed to deliver documents required
of it pursuant to Article 31 or Article 32 hereof within the time periods
specified therein; or

 
(d)   Other Covenants. A failure by Tenant to observe and perform any other
provision of this Lease to be observed or performed by Tenant, where such
failure continues for twenty (20) days after written notice thereof by Landlord
to Tenant; provided, however, that if the nature of the default is such that the
same cannot reasonably be cured within the twenty (20) day period allowed,
Tenant shall not be deemed to be in default if Tenant shall, within such
twenty (20) day period, commence to cure and thereafter diligently prosecute the
same to completion; or

 
(e)   Receivership. Either (1) the appointment of a receiver (except a receiver
appointed at the instance or request of Landlord) to take possession of all or
substantially all of the assets of Tenant, or (2) a general assignment by Tenant
for the benefit of creditors, or (3) any action taken or suffered by Tenant
under any insolvency or bankruptcy act shall constitute a breach of this Lease
by Tenant if such action is not dismissed within thirty (30) days. In such
event, Landlord may, at its option, declare this Lease terminated and forfeited
by Tenant, and Landlord shall be entitled to immediate possession of the Leased
Premises. Upon such notice of termination, this Lease shall terminate
immediately and automatically by its own limitation.
 
ARTICLE 25
REMEDIES UPON DEFAULT


25.1   Termination and Damages . In the event of any Default by Tenant, then in
addition to any other remedies available to Landlord herein or at law or in
equity, Landlord shall have the immediate option to terminate this Lease and all
rights of Tenant hereunder by giving written notice of such intention to
terminate. In the event that Landlord shall elect to so terminate this Lease,
then Landlord may recover from Tenant:


(a)     The worth at the time of award of any unpaid rent which had been earned
at the time of such termination; plus

 
(b)     The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss Tenant proves could have been reasonably avoided;
plus

 
(c)   The worth at the time of award of the amount by which the unpaid rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus


       

--------------------------------------------------------------------------------

 

 
(d)   Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of events would be likely to result
therefrom; and

 
(e)   At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by the applicable law in the
state in which the Leased Premises are located.
 

The parties hereby agree and acknowledge that, in the event of Default by Tenant
within the first three (3) years of the Initial Term for the Initial Premises,
the amount of damages may include the amount of the brokerage commission paid to
the Broker pursuant to Section 39.21 below; provided, however, that the total
amount of the brokerage commission to be included in damages shall be
automatically reduced by one-third for each year. By way of example, if Tenant
Defaults in the second year of the Initial Term for the Initial Premises then
sixty-six and six-tenths percent (66.6%) of the total brokerage commission paid
by Landlord shall be included in the calculation of damages, and if Tenant
Defaults in the third year of the Initial Term for the Initial Premises, then
thirty-three and three-tenths percent (33.3%) of the total brokerage commission
paid by Landlord shall be included in the calculation of damages.

 
25.2   Definition . As used in Sections 25.1(a) and (b) above, the “worth at the
time of award” is computed by allowing interest at the rate of ten percent (10%)
per annum. As used in Section 25.1(c) above, the “worth at the time of award” is
computed by discounting such amount at the discount rate of the Federal Reserve
Bank for the region in which the Complex is located at the time of award plus
one percent (1%).

 
25.3   Personal Property . In the event of any default by Tenant, Landlord shall
also have the right and option, with or without terminating this Lease, to do
any one or combination of the following:

 
(a)     to reenter the Leased Premises and remove all persons and property from
the Leased Premises;

 
(b)     to require Tenant to forthwith remove such property.

 
Landlord shall have the sole right to take exclusive possession of such property
and to use it or rent, until all defaults are cured. If Landlord shall remove
property from the Leased Premises, Landlord may, in its sole and absolute
discretion, store such property in the Complex, in a public warehouse or
elsewhere. All costs incurred by Landlord under this Section, including, without
limitation, those for removal and storage (including, without limitation,
reasonable charges imposed by Landlord for storage within the Complex), shall be
at the sole cost of and for the account of Tenant. The rights stated herein are
in addition to Landlord’s rights described in Article 17.

 
25.4     Recovery of Rent; Reletting .

 
(a)    In the event of the abandonment of the Leased Premises by Tenant or in
the event that Landlord shall elect to reenter as provided in Section 25.3
above, shall take possession of the Leased Premises pursuant to legal proceeding
or pursuant to any notice provided by law, then if Landlord does not elect to
terminate this Lease as provided in Section 25.1 above, this Lease shall
continue in effect for so long as Landlord does not terminate Tenant’s right to
possession, and Landlord may enforce all its rights and remedies under this
Lease, including, without limitation, Landlord’s right from time to time,
without terminating this Lease, to either recover all rental as it becomes due
or relet the Leased Premises or any part thereof for such term or terms and at
such rental or rentals and upon such other terms and conditions as Landlord, in
its sole discretion, may deem advisable with the right to make alterations and
repairs to the Leased Premises. Acts of maintenance or preservation or efforts
to relet the Leased Premises or the appointment of a receiver upon initiation of
Landlord or other legal proceeding granting Landlord or its agent possession to
protect Landlord’s interest under this Lease shall not constitute a termination
of Tenant’s right to possession.


       

--------------------------------------------------------------------------------

 

 
(b)   In the event that Landlord shall elect to so relet, then rentals received
by Landlord from such reletting shall be applied: first, to the payment of any
indebtedness other than rent due hereunder from Tenant to Landlord; second, to
the payment of any cost of such reletting; third, to the payment of the cost of
any alterations and repairs to the Leased Premises, as Landlord shall consider
advisable for the purpose of reletting the Leased Premises or portion thereof;
fourth, to the payment of rent due and unpaid hereunder; and the residue, if
any, shall be held by Landlord and applied in payment of future rent as the same
may become due and payable hereunder. Should that portion of such rentals
received from such reletting during any month, which is applied by the payment
of rent hereunder, be less than the rent payable during that month by Tenant
hereunder, then Tenant shall pay such deficiency to Landlord immediately upon
demand therefor by Landlord. Such deficiency shall be calculated and paid
monthly. Tenant shall also pay to Landlord, as soon as ascertained, any costs
and expenses incurred by Landlord in such reletting or in making such
alterations and repairs not covered by the rentals received from such reletting.

 
(c)   No reentry or taking possession of the Leased Premises or any other action
under this Section shall be construed as an election to terminate this Lease
unless a written notice of such intention be given to Tenant or unless the
termination thereof be decreed by a court of competent jurisdiction.
Notwithstanding any reletting without termination by Landlord because of any
Default by Tenant, Landlord may at any time after such reletting elect to
terminate this Lease for any such Default.

 
(d)   Landlord has the remedy described in California Civil Code Section 1951.4
(Landlord may continue Lease in effect after Tenant’s breach and abandonment and
recover rent as it becomes due, if Tenant has right to sublet or assign, subject
only to reasonable limitations).

 
(e)   Tenant’s Subleases. Whether or not Landlord elects to terminate this Lease
on account of any Default by Tenant, Landlord may:

 
(1)   Terminate any sublease, license, concession, or other consensual
arrangement for possession entered into by Tenant and affecting the Leased
Premises or any portion thereof; or

 
(2)   Choose to succeed to Tenant’s interest in such an arrangement. If Landlord
elects to succeed to Tenant’s interest in such an arrangement, Tenant shall, as
of the date of notice by Landlord of that election, have no further right to, or
interest in, the Rent or other consideration receivable under that arrangement.


25.5    No Waiver . Efforts by Landlord to mitigate the damages caused by
Tenant’s Default in this Lease shall not constitute a waiver of Landlord’s right
to recover damages hereunder.


       

--------------------------------------------------------------------------------

 

 
25.6   Curing Defaults . If Tenant defaults in the performance of its
obligations under this Lease after the expiration of any applicable cure
periods, Landlord, without waiving such default, may perform such obligation at
Tenant’s expense: (a) immediately, and without notice, in the case of emergency
or if the default (i) materially interferes with the use by any other tenant of
the Building, (ii) materially interferes with the efficient operation of the
Building, (iii) results in a violation of any federal, state or local law, rule,
ordinance or regulation, or (iv) results or will result in a cancellation of any
insurance policy maintained by Landlord, and (b) in any other case if such
default continues after twenty (20) days from the date Landlord gives notice of
Landlord’s intention to perform the defaulted obligation (or, if such default
cannot be cured within such twenty (20) day period, if Tenant fails to
diligently commence such cure within such twenty (20) day period). All costs and
expenses incurred by Landlord in connection with any such performance by it and
all costs and expenses, including reasonable counsel fees and disbursements,
incurred by Landlord in any action or proceeding (including any unlawful
detainer proceeding) brought by Landlord to enforce any obligation of Tenant
under this lease and/or right of Landlord in or to the Leased Premises, shall be
paid by Tenant to Landlord on demand, with interest thereon at the rate provided
in this Lease for past due sums from the date incurred by Landlord. Except as
expressly provided to the contrary in this Lease, all costs and expenses which,
pursuant to this Lease are incurred by Landlord and payable to Landlord by
Tenant, and all charges, amounts and sums payable to Landlord by Tenant for any
property, material, labor, utility or other services which, pursuant to this
Lease or at the request and for the account of Tenant, are provided, furnished
or rendered by Landlord, shall become due and payable by Tenant to Landlord in
accordance with the terms of the bills rendered by Landlord to Tenant.

 
25.7   Cumulative Remedies . The various rights, options, election powers, and
remedies of Landlord contained in this Article and elsewhere in this Lease shall
be construed as cumulative and no one of them exclusive of any others or of any
legal or equitable remedy which Landlord might otherwise have in the event of
breach or default, and the exercise of one right or remedy by Landlord shall not
in any way impair its right to any other right or remedy.
 
ARTICLE 26
BANKRUPTCY


26.1    Bankruptcy Events . If at any time during the Term of this Lease there
shall be filed by or against Tenant in any court pursuant to any statute either
of the United States or of any state a petition in bankruptcy or insolvency or
for reorganization or for the appointment of a receiver or trustee of all or a
portion of Tenant’s property, or if a receiver or trustee takes possession of
any of the assets of Tenant, or if the leasehold interest herein passes to a
receiver, or if Tenant makes an assignment for the benefit of creditors or
petitions for or enters into an arrangement (any of which are referred to herein
as a “ bankruptcy event ”), then the following provisions shall apply:

 
(a)     Assume or Reject. At all events any receiver or trustee in bankruptcy or
Tenant as debtor in possession (“ debtor ”) shall either expressly assume or
reject this Lease within the earlier of sixty (60) days following the entry of
an “Order for Relief” or such earlier period of time provided by law.

(b)   Cure. In the event of an assumption of this Lease by a debtor, receiver or
trustee, such debtor, receiver or trustee shall immediately after such
assumption (1) cure any default or provide adequate assurances that defaults
will be promptly cured; and (2) compensate Landlord for actual pecuniary loss or
provide adequate assurances that compensation will be made for actual pecuniary
loss; and (3) provide adequate assurance of future performance.
 

(c)   Adequate Assurance. For the purposes of Section 26.1(b), adequate
assurance of future performance of all obligations under this Lease shall
include, but is not limited to:

 
(1)     written assurance that rent and any other consideration due under this
Lease shall first be paid before any other of Tenant’s costs of operation of its
business in the Leased Premises is paid;
 

(2)   written agreement that assumption of this Lease will not cause a breach of
any provision hereof including, but not limited to, any provision relating to
use or exclusivity in this or any other Lease, or agreement relating to the
Leased Premises, or if such a breach is caused, the debtor, receiver or trustee
will indemnify Landlord against such loss (including costs of suit and
attorneys’ fees), occasioned by such breach;


       

--------------------------------------------------------------------------------

 

 
(d)  Landlord’s Obligation. Where a Default exists under this Lease, the party
assuming this Lease may not require Landlord to provide services or supplies
incidental to this Lease before its assumption by such trustee or debtor, unless
Landlord is compensated under the terms of this Lease for such services and
supplies provided before the assumption of such Lease.

 
(e)   Assignment. The debtor, receiver, or trustee may assign this Lease only if
adequate assurance of future performance by the assignee is provided, whether or
not there has been a Default under this Lease. Any consideration paid by any
assignee in excess of the rental reserved in this Lease shall be the sole
property of, and paid to, Landlord. Upon assignment by the debtor or trustee,
the obligations of this Lease shall be deemed to have been assumed, and the
assignee shall execute an assignment agreement on request of Landlord.

 
(f)    Fair Value. Landlord shall be entitled to the fair market value for the
Leased Premises and the services provided by Landlord (but in no event less than
the rental reserved in this Lease) subsequent to the commencement of a
bankruptcy event.

 
(g)  Reservation of Rights. Landlord specifically reserves any and all remedies
available to Landlord in Article 25 hereof or at law or in equity in respect of
a bankruptcy event by Tenant to the extent such remedies are permitted by law.
 
ARTICLE 27
SURRENDER OF LEASE


27.1    No Merger . The voluntary or other surrender of this Lease by Tenant, or
a mutual cancellation thereof, shall not work as a merger, and shall, at the
option of Landlord, terminate all or any existing subleases or subtenancies, or
may, at the option of Landlord, operate as an assignment to it of any or all
such subleases or subtenancies.


27.2   Restoration . Tenant shall return the Leased Premises to Landlord at the
expiration or earlier termination of this Lease in good and sanitary order,
condition and repair; free of rubble and debris; broom clean; reasonable wear
and tear, damage by casualty or condemnation, and repairs and maintenance
obligations of Landlord excepted. All damage to the Leased Premises caused by
the removal of any trade fixtures and other personal property that Tenant is
permitted to remove under the terms of this Lease and/or such restoration shall
be repaired by Tenant at its sole cost and expense prior to termination.
Landlord hereby agrees that Tenant shall not be required to remove the initial
Tenant Improvements at the expiration or termination of the Term.
 
ARTICLE 28
LANDLORD’S DEFAULT AND EXCULPATION


28.1   Limited Liability . In the event of default, breach, or violation by
Landlord (which term includes Landlord’s partners, members, managers,
co-venturers, co-tenants, officers, directors, employees, agents, or
representatives) of any Landlord’s obligations under this Lease, Landlord’s
liability to Tenant shall be limited to its ownership interest in the Building
or the proceeds of a public sale of such interest pursuant to foreclosure of a
judgment against Landlord. Landlord (as defined in Section 28.1) shall not be
personally liable for any deficiency beyond its interest in the Building.


       

--------------------------------------------------------------------------------

 

28.2   Landlord’s Liability . Any Building employee to whom any property shall
be entrusted by or on behalf of Tenant shall be deemed to be acting as Tenant’s
agent with respect to such property and neither Landlord nor its agents shall be
liable for any damage to such property, or for the loss of or damage to any
property of Tenant by theft or otherwise. Landlord, its property manager and
Landlord’s lender shall not be liable for any injury or damage to persons or
property or interruption of Tenant’s business resulting from fire or other
casualty, any damage caused by other tenants or persons in the Building, the
Parking Garage, the Common Area or the Complex, or by construction of any
private, public or quasi-public work.
 
ARTICLE 29
ATTORNEYS’ FEES


29.1    Attorneys’ Fees . In the event of any litigation or arbitration (if each
party in its sole and absolute discretion elects to use arbitration) proceeding
between the parties with respect to this Lease, then all reasonable costs and
expenses, including, without limitation, all reasonable professional fees such
as appraisers’, accountants’ and attorneys’ fees, incurred by the prevailing
party therein shall be paid or reimbursed by the other party. The “ prevailing
party ” means the party determined by the court or arbitrator (if the parties
elected to use arbitration) to be the one in whose favor a judgment is rendered.
Further, in the event of any default by a party under this Agreement after
notice and the expiration of the applicable cure period, such defaulting party
shall pay expenses and attorneys’ fees incurred by the other party in connection
with such default, whether or not any litigation is commenced. The provisions of
this Section shall survive the expiration or termination of this Lease.
 
ARTICLE 30
NOTICES


30.1    Writing . All notices, demands and requests required or permitted to be
given or made under any provision of this Lease shall be in writing and shall be
given or made by personal service or by mailing same by registered or certified
mail, return receipt requested, postage prepaid, or overnight by Fed Ex or
reputable courier which provides written evidence of delivery or other means of
confirmation of delivery (such as computer confirmation by Fed Ex), or by
facsimile with facsimile confirmation that the notice was sent, addressed to the
respective party at the address set forth in Section 1.2 of this Lease or at
such other address as the party may from time to time designate, by a written
notice sent to the other in the manner aforesaid.

 
30.2     Effective Date . Any such notice, demand or request (“ notice ”) given
by overnight courier or personal service shall be deemed given on the earlier of
the date of actual receipt or the date on which delivery is refused. Notice
given by facsimile shall be deemed given on the day on which the facsimile is
sent; and notice given by registered or certified mail shall be deemed delivered
on the third (3rd) day after the date so mailed.

 
30.3   Authorization to Receive . Each person and/or entity whose signature is
affixed to this Lease as Tenant or as guarantor of Tenant’s obligations (“
obligor ”) designates such other obligor its agent for the purpose of receiving
any notice pertaining to this Lease or service of process in the event of any
litigation or dispute arising from any obligation imposed by this Lease.

       

--------------------------------------------------------------------------------

 

ARTICLE 31
SUBORDINATION AND FINANCING PROVISIONS


31.1   Priority of Encumbrances . This Lease is subordinate to any ground lease,
mortgage, deed of trust or any other hypothecation for security now or hereafter
placed upon the real property of which the Leased Premises are a part and to any
and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof.
Notwithstanding such subordination, Tenant’s right to quiet possession of the
Leased Premises shall not be disturbed if Tenant is not in Default and so long
as Tenant shall pay the rent and observe and perform all the provisions of this
Lease, unless this Lease is otherwise terminated pursuant to its terms. If any
mortgagee, trustee or ground lessor shall elect to have this Lease prior to the
lien of its mortgage, deed of trust or ground lease, and shall give written
notice thereof to Tenant, this Lease shall be deemed prior to such mortgage,
deed of trust or ground lease, whether this Lease is dated prior or subsequent
to the date of said mortgage, deed of trust or ground lease or the date of
recording thereof. Notwithstanding the terms of this Section 31.1, Landlord
shall use commercially reasonable efforts to obtain from its current mortgagee a
subordination, non-disturbance and attornment agreement (an “ SNDA ”) in
substantially the form attached hereto as Exhibit J or such other form as
reasonably acceptable to Tenant. If for any reason Landlord fails to so deliver
to Tenant the SNDA within thirty (30) days after the date of mutual execution
and delivery of this Lease, Tenant, as its sole remedy for such failure, may
terminate this Lease by providing written notice to Landlord, which notice shall
be given, if at all, not later than forty-five (45) days after the date of
mutual execution and delivery of this Lease. In the event that this Lease is
terminated in connection with the foregoing, Landlord shall immediately return
to Tenant any prepaid Rent, Letter of Credit or other amounts delivered by
Tenant, and the parties shall hereafter have no further obligations to one
another. With respect to any future mortgage, Landlord shall use commercially
reasonable efforts to provide Tenant with an SNDA in favor of Tenant from such
mortgagee; provided, however, that as a condition to the subordination of this
Lease to a future mortgage or deed of trust, Tenant shall receive from the
applicable mortgagee a written non-disturbance agreement in a form reasonably
acceptable to Tenant providing for the recognition of Tenant’s interests under
this Lease in the event of a foreclosure of such mortgagee’s security interest.

 
31.2   Execution of Documents . Tenant agrees to execute any documents required
to further effectuate such subordination or to make this Lease prior to the lien
of any mortgage, deed of trust or ground lease, as the case may be, if requested
by Landlord or any lender, provided that Tenant’s rights hereunder are not
materially adversely impacted. It is understood by all parties that Tenant’s
failure to execute the subordination documents referred to above may cause
Landlord serious financial damage by causing the failure of a financing or sale
transaction.

 
31.3   Attornment . If the holder of any ground lease, mortgage, deed of trust
or security described above (or its successor-in-interest), enforces its
remedies provided by law or under the pertinent mortgage, deed of trust or
security instrument and succeeds to Landlord’s interest in the Leased Premises,
Tenant shall, upon request of any person succeeding to the interest of such
lender as result of such enforcement, automatically become the tenant of said
successor-in-interest without change in the terms or other provisions of this
Lease; provided, however, that said successor-in-interest shall not be (i) bound
by any payment of rent for more than thirty (30) days in advance, except
prepayment in the nature of security for the performance by Tenant of its
obligations under this Lease or except to the extent such prepayment is required
by the terms of the Lease, (ii) liable for any act or omission of any previous
landlord (including Landlord) except that any successor landlord shall be liable
for the cure of any continuing Landlord default that relates to the physical
condition of the Leased Premises or the Building, (iii) subject to any offset,
defense, recoupment or counterclaim that Tenant may have given to any previous
landlord (including Landlord), other than rental abatement for loss or
condemnation expressly provided for herein, or (iv) liable for any deposit that
Tenant may have given to any previous landlord (including Landlord) that has
not, as such, been transferred to said successor-in-interest. Within ten (10)
Business Days after receipt of request by said successor-in-interest, Tenant
shall execute and deliver an instrument or instruments confirming such
attornment, including a non-disturbance, attornment and subordination agreement
in a form required by any such successor-in-interest.


       

--------------------------------------------------------------------------------

 

31.4   Notice and Right to Cure Default . Tenant agrees to give any mortgagee(s)
and/or trust deed holders, by registered mail, a copy of any notice of default
served upon Landlord, provided that prior to such notice Tenant has been
notified, in writing (by way of Notice of Assignment of Rents and Leases, or
otherwise), of the address of such mortgagees and/or trust deed holders. Tenant
further agrees that if Landlord shall have failed to cure such default within
the time provided for in this Lease, then the mortgagees and/or trust deed
holders shall have an additional fifteen (15) Business Days within which to cure
such default or, if such default cannot be cured within that time, then such
additional time as may be necessary if, within such fifteen (15) Business Days,
any mortgagee and/or trust deed holder has commenced and is diligently pursuing
the remedies necessary to cure such default (including, but not limited to,
commencement of foreclosure proceedings, if necessary to effect such cure), in
which event this Lease shall not be terminated while such remedies are being so
diligently pursued.

 
31.5   Reasonable Accommodations . In connection with any financing of the
Building, Tenant shall consent to any reasonable modifications of this Lease
requested by any lending institution, provided that such modifications do not
increase the Rent, unreasonably increase the obligations, or unreasonably and
adversely affect the rights, of Tenant under this Lease.
 
ARTICLE 32
ESTOPPEL CERTIFICATES


32.1    Execution by Tenant and Landlord . Within ten (10) Business Days after
receipt of written request by the other party, Landlord or Tenant shall execute
and deliver to the other party an estoppel certificate acknowledging such facts
regarding this Lease as such party may reasonably require, including, without
limitation, that to the extent of such party’s knowledge (i) this Lease is in
full force and effect, binding and enforceable in accordance with its terms and
unmodified (or if modified, specifying the written modification documents);
(ii) no default exists on the part of Landlord or Tenant under this Lease (or if
so, specify); (iii) there are no events which with the passage of time, or the
giving of notice, or both, would create a default under this Lease (or if so,
specify); (iv) no rent in excess of one month’s rent has been paid in advance
(or if so, specify); (v) such party has not received any written notice of any
other sale, assignment, transfer, mortgage or pledge of this Lease or the rent
due hereunder (or if so, specify); and (vi) such party has no defense, setoff,
recoupment or counterclaim against the other party (or if so, specify). Any such
estoppel certificate may be relied upon by such parties as are reasonably
requested by the other, including any lender and any prospective purchaser of
the Building or the Complex or any interest therein. Failure to comply with this
Article shall be a material breach of this Lease by such party.

 
32.2   Financing . If Landlord desires to finance or refinance the Leased
Premises, or any part thereof, or the Building, Tenant hereby agrees to deliver
to any lender designated by Landlord such financial statements of Tenant as may
be reasonably required by such lender. Such statements shall include the past
three (3) years’ financial statements of Tenant. All such financial statements
shall be received by Landlord and such lender in confidence and shall be used
only for the purposes herein set forth. Notwithstanding the foregoing, Landlord
shall not request financial statements more than once in each consecutive
two (2) year period during the Term unless Tenant is in default or Landlord
reasonably believes that there has been an adverse change in Tenant’s financial
position since the last financial statement provided to Landlord.
 
ARTICLE 33
RENEWAL OPTIONS


33.1    Grant of Option; Conditions . Tenant shall have the right to extend the
Term (the “ Renewal Option ”), for two (2) additional periods of five (5) years
each (each, a “ Renewal Term ”), commencing on the day following the Termination
Date of the Initial Term, or on the day following the last day of the prior
Renewal Term, as applicable (the “ Applicable Expiration Date ”), and ending on
the fifth (5th) anniversary of the Termination Date or on the last day of the
prior Renewal Term, as applicable. Such Renewal Options shall be personal to
Tenant and to any Permitted Transferee and shall be exercisable if:
 

       

--------------------------------------------------------------------------------

 

 

(a)   Landlord receives notice of exercise (“ Initial Renewal Notice ”) not less
than twelve (12) full calendar months prior to the Applicable Expiration Date
and not more than fifteen (15) full calendar months prior to the Applicable
Expiration Date; and

 
(b)   Tenant is not in Default under this Lease at the time that Tenant delivers
its Initial Renewal Notice or at the time Tenant delivers its Binding Notice (as
defined below); and

 
(c)   The original Tenant named under this Lease or any Permitted Transferee (“
Original Tenant ”) is occupying at least 100,000 rentable square feet of the
Leased Premises at the time that Tenant delivers its Initial Renewal Notice and
at the time Tenant delivers its Binding Notice.


33.2    Terms Applicable to Leased Premises During Renewal Term .


(a)    The initial Minimum Monthly Rent rate per rentable square foot for the
Leased Premises during the Renewal Term shall be equal to ninety-five percent
(95%) of the Prevailing Market (hereinafter defined) rate per rentable square
foot for the Leased Premises, with the Prevailing Market rate being subject to
adjustment during the Renewal Term, in accordance with the determination of the
Prevailing Market rate described in Section 33.3 below. Minimum Monthly Rent
during the Renewal Term shall increase, if at all, in accordance with the
increases assumed in the determination of the Prevailing Market rate. Minimum
Monthly Rent attributable to the Leased Premises shall be payable in monthly
installments in accordance with the terms and conditions of Article 5 of this
Lease.
 

(b)   Tenant shall pay Additional Rent for the Leased Premises during the
Renewal Term in accordance with Article 6 of this Lease, and the manner and
method in which Tenant reimburses Landlord for Tenant’s share of Operating
Costs, Taxes and Insurance, shall be some of the factors considered in
determining the Prevailing Market rate for the Renewal Term.


       

--------------------------------------------------------------------------------

 

 
33.3    Procedure for Determining Prevailing Market . Within thirty (30) days
after receipt of Tenant’s Initial Renewal Notice, Landlord shall advise Tenant
of the applicable Minimum Monthly Rent rate for the Leased Premises for the
Renewal Term. Tenant, within thirty (30) days after the date on which Landlord
advises Tenant of the applicable Minimum Monthly Rent rate for the Renewal Term,
shall either (i) give Landlord final binding written notice (“ Binding Notice ”)
of Tenant’s exercise of its Renewal Option, or (ii) if Tenant disagrees with
Landlord’s determination, provide Landlord with written notice of rejection (the
“ Rejection Notice ”). If Tenant fails to provide Landlord with either a Binding
Notice or Rejection Notice within such thirty (30) day period, Tenant’s Renewal
Option shall be null and void and of no further force and effect. If Tenant
provides Landlord with a Binding Notice, Landlord and Tenant shall enter into
the Renewal Amendment (as defined below) upon the terms and conditions set forth
herein. If Tenant provides Landlord with a Rejection Notice, Landlord and Tenant
shall work together in good faith to agree upon the Prevailing Market rate for
the Leased Premises during the Renewal Term. When Landlord and Tenant have
agreed upon the Prevailing Market rate for the Leased Premises, such agreement
shall be reflected in a written agreement between Landlord and Tenant, whether
in a letter or otherwise, and Landlord and Tenant shall enter into the Renewal
Amendment in accordance with the terms and conditions hereof. If the parties
have not reached agreement on the Prevailing Market rate by the date that is
sixty (60) days after Tenant’s delivery of the Rejection Notice (the “Initial
Rent Determination Period ”) to Landlord, then within ten (10) days following
the expiration of the Initial Rent Determination Period, Tenant may elect, by
giving written notice to Landlord, to either (i) submit to binding arbitration
for a determination of the Prevailing Market rate as set forth herein, or
(ii) extend the Term of this Lease for a period of six (6) to twelve (12)
months, as specified by Tenant in its written notice of election (which notice
and election shall be irrevocable), at a Minimum Monthly Rent equal to one
hundred ten percent (110%) of the then-current Minimum Monthly Rent plus payment
of all additional rent. If Tenant elects alternative (ii) and extends the Term
of this Lease for a period of six (6) to twelve (12) months, such extension
shall be upon and subject to all of the terms and provisions of this Lease, and
this Lease shall automatically terminate at the end of the applicable period so
specified by Tenant; provided that Tenant shall have no further option to extend
or renew this Lease. The failure of Tenant to make an election of either
alternative (i) or (ii) above within the aforesaid ten (10) day period shall be
conclusively and irrevocably deemed to be an election by Tenant to elect
alternative (i). If Tenant elects, or is deemed to have elected, to submit to
binding arbitration, then each party shall appoint an appraiser and shall give
to the other party the identity of the appraiser no later than the date that is
twenty (20) days after the expiration of the Initial Rent Determination Period.
If either party fails to appoint an appraiser by such date, the sole appraiser
appointed, if any, shall determine the Prevailing Market rate. If either party
fails to appoint an appraiser as set forth herein, then Landlord’s determination
of the Prevailing Market rate shall be final and binding upon the parties. If
two appraisers are appointed, they shall immediately meet and attempt to agree
upon such Prevailing Market rate. If the appraisers cannot reach agreement on
the Prevailing Market rate by the date that is fifteen (15) days after
appointment of the appraisers by the parties hereto, each appraiser shall submit
a determination of the Prevailing Market rate to Landlord and Tenant not later
than twenty (20) days after such appointment. If only one (1) appraiser submits
its determination of the Prevailing Market rate within such twenty (20) day
period, then the Prevailing Market rate shall be deemed to equal such
appraiser’s determination. If neither appraiser timely submits its determination
of the Prevailing Market rate, then Landlord’s determination of the Prevailing
Market rate shall be final and binding upon the parties. If the determinations
of the Prevailing Market rate made by these two appraisers differ by five
percent (5%) or less of the higher of the two determinations, the Prevailing
Market rate shall be the average of the two determinations. If the
determinations vary by more than five percent (5%) of the higher of the two
determinations, the two appraisers shall within ten (10) days after submission
of their determinations, appoint a third appraiser. If the two appraisers shall
be unable to agree on the selection of a third appraiser within the ten (10) day
period, then either Tenant or Landlord may request such appointment by
petitioning the presiding judge of the Superior Court in and for the County of
Santa Clara. Such third appraiser shall, within thirty (30) days after
appointment, make a determination of the Prevailing Market rate and submit such
determination to Landlord and Tenant. The Prevailing Market rate shall be the
determination of the Prevailing Market rate submitted by the original two
appraisers that is closer to the Prevailing Market rate determination of the
third appraiser. If the third appraiser’s determination is exactly equal to the
arithmetic mean of the Prevailing Market rate determinations of the original two
appraisers, then the Prevailing Market rate shall be the average of the original
two determinations. For purposes of this Section, “appraiser” shall mean an MAI
designated appraiser with not less than five (5) years of full-time commercial
appraisal experience in the County of Santa Clara. Each party shall bear the
fees and costs incurred by each party’s appraiser in connection with the
determination of the Prevailing Market rate and all fees and costs incurred by
the third appraiser, if any, in connection with the determination of the
Prevailing Market rate shall be shared equally by Landlord and Tenant. If the
determination of the Prevailing Market rate has not been made by the Applicable
Expiration Date, then Tenant shall (i) continue to pay monthly Minimum Monthly
Rent at the rate of one hundred ten percent (110%) of the monthly Minimum
Monthly Rent for the last month of the Term (the “ Arbitration Period Minimum
Monthly Rent ”), as well as any Additional Rent due under this Lease and
(ii) pay to Landlord, or receive as a refund from Landlord, as applicable, on
the first day of the month after the determination of the Prevailing Market rate
is made, an amount, if any, equal to the difference between the Arbitration
Period Minimum Monthly Rent that was paid to Landlord and the Minimum Monthly
Rent for the Renewal Term that should have been paid to Landlord as the monthly
Minimum Monthly Rent for the Renewal Term as determined hereunder.


       

--------------------------------------------------------------------------------

 

 
33.4     Renewal Amendment . If Tenant is entitled to and properly exercises its
Renewal Option, Landlord shall prepare an amendment (the “ Renewal Amendment ”)
to reflect changes in the Minimum Monthly Rent, Term, Termination Date and other
appropriate terms related to the renewal. The Renewal Amendment shall be sent to
Tenant within thirty (30) days after Landlord’s receipt of the Binding Notice or
other written agreement by Landlord and Tenant regarding the Prevailing Market
rate, and Tenant shall execute and return the Renewal Amendment to Landlord
within fifteen (15) days after Tenant’s receipt of same, but, upon final
determination of the Prevailing Market rate applicable during the Renewal Term
as described herein, an otherwise valid exercise of the Renewal Option shall be
fully effective whether or not the Renewal Amendment is executed.

 
33.5     Definition of Prevailing Market . As used herein, “ Prevailing Market ”
shall mean the arm’s length fair market annual rental rate per rentable square
foot under leases entered into on or about the date on which the Prevailing
Market is being determined hereunder for space comparable to the Leased Premises
or Expansion Space (as applicable) in the Building or Comparable Buildings (as
defined below) for a comparable term. The determination of the Prevailing Market
shall take into account the existence and quality of improvements within the
space and any material economic differences between the terms of this Lease and
any comparison lease, such as rent abatements, construction costs and other
concessions and the manner, if any, in which the landlord under any such lease
is reimbursed for operating expenses and taxes. The determination of the
Prevailing Market shall also take into consideration any reasonably anticipated
changes in the Prevailing Market rate from the time such Prevailing Market rate
is being determined to the time such Prevailing Market rate will become
effective under this Lease. As used herein, “Comparable Buildings” shall mean
class “A” office buildings that consist of more than ten (10) floors, other than
the Building, that are of comparable size and quality as the Building and are
located in the Silicon Valley in California, encompassing Palo Alto through
Santa Clara.
 
ARTICLE 34
SECONDARY PREMISES


34.1    Lease of Secondary Premises . Landlord hereby leases to Tenant, and
Tenant hires from Landlord the additional space located on the seventh (7th) and
eighth (8th) floors of the Building and designated in Exhibit B-2 attached
hereto as the “ Secondary Premises ” (the “Secondary Premises” and, after the
Secondary Premises Commencement Date (as defined below), collectively with the
Initial Premises referred to as the “ Leased Premises ”). The rentable square
footage of the Secondary Premises is deemed to be forty-nine thousand five
hundred ninety-eight (49,598) rentable square feet.

 
34.2   Terms . The parties hereby agree that the lease of the Secondary Premises
shall be upon all of the terms and conditions of this Lease that apply to the
Initial Premises, except with respect to the following:

 
(a)   The commencement date for the Secondary Premises shall be January 1, 2008
(the “ Secondary Premises Commencement Date ”) and the term of the Secondary
Premises (the “ Secondary Term ”) shall be coterminous with the Initial Term for
the Initial Premises.

 
(b)   Tenant shall pay to Landlord at the address specified in Section 1.1, or
at such other place as Landlord may otherwise designate, as “ Minimum Monthly
Rent ” for the Secondary Premises the amount specified for the Secondary
Premises in Section 1.12 hereof, payable in advance on the first day of each
month during the Secondary Term of this Lease. Notwithstanding the foregoing, if
Tenant elects to occupy the Secondary Premises prior to the Secondary Premises
Commencement Date, then Tenant shall pay Minimum Monthly Rent in an amount equal
to Twenty-Five Cents ($0.25) per rentable square foot per month for the period
beginning on the date Tenant takes possession of the Secondary Premises and
ending on the Secondary Premises Commencement Date.

 
(c)   Tenant’s Proportionate Share shall be calculated based on the ratio
between the rentable square footage of Secondary Premises and the rentable
square footage of the Building.


       

--------------------------------------------------------------------------------

 

 
34.3    Expansion Amendments . Landlord shall prepare an amendment (the “
Secondary Premises Amendment ”) to reflect the Secondary Premises Commencement
Date with respect to the Secondary Premises and the changes in Minimum Monthly
Rent, rentable square footage of the Leased Premises, Tenant’s Proportionate
Share and other appropriate terms. A copy of the Secondary Premises Amendment
shall be sent to Tenant within fifteen (15) days following the Secondary
Premises Commencement Date with respect to the Secondary Premises, and Tenant
shall execute and return the Secondary Premises Amendment to Landlord within
fifteen (15) days thereafter, but the expansion of the Leased Premises to
include the Secondary Premises in accordance with this Article 34 shall be fully
effective whether or not the Secondary Premises Amendment is executed.
 
ARTICLE 35
RIGHT OF FIRST OFFER


35.1    Right of First Offer; Conditions . During the Term (including any
Renewal Term), Tenant shall have a continuing right of first offer (the “ First
Offer Right ”) with respect to space located in the Building (each, an “ Offer
Space ”) for a term commencing after the expiration or termination of the first
lease Landlord enters into after the date of this Lease and subject to any
extension, expansion or other rights granted under such lease, with respect to
such space. Such First Offer Right shall be personal to Tenant and to any
Permitted Transferee and shall be exercisable if:

 
(a)    Landlord receives an Initial Offer Notice (as defined below); and

 
(b)     Tenant is not in default under this Lease beyond any applicable cure
periods at the time that Tenant delivers its Initial Offer Notice or at the time
Tenant delivers its Acceptance Notice (as defined below); and

 
(c)   Original Tenant (including any Permitted Transferee) is occupying at least
100,000 rentable square feet of the Leased Premises at the time that Tenant
delivers its Initial Offer Notice and at the time Tenant delivers its Acceptance
Notice; and

 
(d)   The financial condition of Tenant shall be acceptable to Landlord at the
time Landlord receives the Expansion Notice and on the Expansion Commencement
Date, as evidenced by financial statements delivered to Landlord in a form
reasonably acceptable to Landlord.

 
35.2    Procedure for Exercise of First Offer Right .

 
(a)    If, at any time during the Term, Tenant desires to exercise its First
Offer Right, Tenant shall deliver a written notice to Landlord requesting that
Landlord notify Tenant of the availability of space in the Building (“ Initial
Offer Notice ”). The Initial Offer Notice shall specify the approximate amount
of additional space that Tenant desires to lease in the Building.

 
(b)   Within fifteen (15) Business Days following Landlord’s receipt of the
Initial Offer Notice, Landlord shall inform Tenant in writing of Offer Space, if
any, that is then available for lease in the Building and the terms upon which
Landlord would be willing to lease such Offer Space to Tenant (the “ Landlord
Notice ”); provided, however, that the parties agree that the Minimum Monthly
Rent amount shall not exceed the then existing Prevailing Market rate (as
defined in Section 33.5 above). The Landlord Notice shall, with respect to any
Offer Space, (1) state Landlord’s willingness to lease the Offer Space,
(2) identify a proposed commencement date, (3) state all of the material
monetary terms (including, without limitation, the Minimum Monthly Rent)
proposed by Landlord for the Offer Space, and (4) expressly identify itself as a
“Landlord Notice.”



       

--------------------------------------------------------------------------------

 

 
(c)    Tenant shall, within ten (10) days following receipt of such Landlord
Notice, deliver to Landlord written notice of its election to accept or reject
Landlord’s offer to lease such Offer Space on the terms set forth in the
Landlord Notice (the “ Acceptance Notice ”). If (i) Tenant rejects Landlord’s
offer to lease the Offer Space in the Building, or (ii) if Tenant fails to
respond to Landlord’s notice within such ten (10) day period, or (iii) if Tenant
fails to accept such offer on the express terms set forth in the Landlord
Notice, Landlord shall have no further obligation to Tenant with respect to such
Offer Space or to provide a Landlord Notice to Tenant with respect to any other
Offer Space until such time that Tenant delivers to Landlord another Initial
Offer Notice. In no event may Tenant submit more than one Initial Offer Notice
to Landlord more than once in any six (6) month period during the Term. If
Tenant accepts Landlord’s offer to lease Offer Space in the Building on the
terms set forth in the Landlord Notice, the parties will enter into a lease
amendment to reflect the commencement date of the term for the applicable Offer
Space (the “ Offer Commencement Date ”) and the changes in Minimum Monthly Rent,
rentable square footage of the Leased Premises, Tenant’s Proportionate Share and
other appropriate terms (an “ Offer Amendment ”). A copy of the Offer Amendment
shall be sent to Tenant within a reasonable time after Landlord’s receipt of the
applicable Acceptance Notice, and Tenant shall execute and return the Offer
Amendment to Landlord within five (5) days thereafter. If Tenant fails to
deliver such Offer Amendment within such five (5) day period, Landlord may, in
it sole discretion, terminate Tenant’s rights to such Offer Space or deem such
failure to be a valid exercise of such First Offer Right, in which case such
First Offer Right shall be fully effective whether or not an Offer Amendment is
executed.

 
35.3    Terms .

 
(a)    Each Offer Space (including improvements and personalty, if any) shall be
accepted by Tenant in its “as-built” condition and configuration existing on the
earlier of the date Tenant takes possession of such Offer Space or as of the
Offer Commencement Date.

 
(b)    The term for each Offer Space shall commence on the Offer Commencement
Date for such Offer Space, and shall end, unless sooner terminated pursuant to
the terms of this Lease, on the date specified in Landlord’s Notice. If Landlord
is delayed delivering possession of any Offer Space for any reason whatsoever,
Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom.

 
(c)   Each Offer Space shall be considered a part of the Leased Premises,
subject to all the terms and conditions of this Lease (except to the extent
otherwise specified in Landlord’s Notice with respect to such Offer Space),
except that no allowances or credits provided to Tenant with respect to the
Initial Premises shall apply to any Offer Space, except as may be specifically
provided otherwise in this Article.
 
ARTICLE 36
LIMITED RIGHT OF FIRST REFUSAL


36.1    Subject to the terms of this Article 36, Tenant shall have a limited
right of first refusal (the “ Right of First Refusal ”) during the Term and any
Renewal Term to lease space in the Building. The Right of First Refusal is
personal to WebEx Communications, Inc. and may not be exercised by any sublessee
or assignee, or by any other successor or assign, of WebEx Communications, Inc.
The Right of First Refusal shall be effective only if Tenant is not in Default
under this Lease, nor has any event occurred which with the giving of notice or
the passage of time, or both, would constitute a Default hereunder, either at
the time of the applicable exercise of the Right of First Refusal or on the
applicable First Refusal Commencement Date (as hereinafter defined).


       

--------------------------------------------------------------------------------

 

 
36.2    In the event that Landlord receives a bona fide offer (an “ Offer ”),
that Landlord is willing to accept, to lease a portion of the Building to any
department or division of Centra Software, Genesys Conferencing, Raindance
Communications, IBM, Oracle, Macromedia, Microsoft or Cisco Systems whose
primary activity in the Building is the development or sale of web conferencing
equipment or software (each, a “ Direct Competitor ”) (the space that is the
subject of such Offer being herein referred to as the “ First Refusal Space ”),
then provided such Offer was signed by an authorized representative of such
Direct Competitor or its parent company, Landlord shall notify Tenant in writing
of the terms and conditions of such Offer along with written certification by
Landlord that Landlord is willing to enter into a lease with such Direct
Competitor on the terms contained in such Offer (each such written notice and
certification being herein referred to as a “ First Refusal Space Availability
Notice ”). If the First Refusal Availability Notice is delivered by Landlord
prior to the third anniversary of the date of this Lease, then Tenant shall
thereafter have the right to lease such First Refusal Space on the same terms
and conditions as set forth herein. If the First Refusal Availability Notice is
delivered by Landlord following the third anniversary of the date of this Lease,
then Tenant shall thereafter have the right to lease such First Refusal Space on
the same terms and conditions specified in the First Refusal Space Availability
Notice. In order to exercise any such right, Tenant must deliver a written
notice (a “ First Refusal Acceptance Notice ”) to Landlord not later than
ten (10) days after Tenant’s receipt of the First Refusal Space Availability
Notice. If Tenant fails to deliver a First Refusal Acceptance Notice to Landlord
on a timely basis as provided in the preceding sentence (time being of the
essence), then Tenant shall be deemed to have elected not to exercise the Right
of First Refusal as to such First Refusal Space. Notwithstanding anything herein
to the contrary, Landlord will obtain an Offer and otherwise comply with the
terms of this Article 36 prior to entering into any lease with a Direct
Competitor.

 
36.3    In the event Tenant fails to exercise its Right of First Refusal with
respect to any First Refusal Space in a timely manner as provided herein,
Landlord shall thereafter have the right to lease such First Refusal Space to
such Direct Competitor on materially the same terms and conditions as set forth
in the Offer. If Tenant validly exercises such Right of First Refusal, then
(i) Tenant’s lease of the applicable First Refusal Space shall commence on a
date (a “ First Refusal Commencement Date ”) specified in the First Refusal
Space Availability Notice (and as contained in the Offer), (ii) the First
Refusal Space shall be leased to Tenant upon the terms and conditions determined
pursuant to 36.2 above, (iii) Tenant’s Proportionate Share of the Building shall
be increased to reflect the applicable First Refusal Space, and
(iv) notwithstanding anything to the contrary contained herein, the First
Refusal Space shall be delivered to Tenant in its “ as-is ” condition on the
First Refusal Commencement Date, Tenant acknowledging and agreeing that Landlord
shall have no obligation to improve, remodel or otherwise alter such First
Refusal Space prior to or after the First Refusal Commencement Date; provided,
however, that if the First Refusal Commencement Date is after the third
anniversary of the date of this Lease, then in the event the Offer provides for
a tenant improvement allowance, or improvements to be completed by Landlord,
then such shall be applicable to the First Refusal Space. If Tenant exercises
its Right of First Refusal, the parties shall enter into an amendment to this
Lease reflecting the lease by Tenant of the applicable First Refusal Space.

 
36.4    In the event Tenant exercises its Right of First Refusal with respect to
any First Refusal Space, then from and after the applicable First Refusal
Commencement Date, the term “Premises,” whenever used in this Lease, shall mean
the original Premises demised under this Lease and any First Refusal Space
previously leased by Tenant (except, in the case of any First Refusal Space
previously leased by Tenant, to the extent that the terms of this Lease are not
consistent with the terms and conditions specified in the First Refusal Space
Availability Notice applicable to such First Refusal Space) and the First
Refusal Space then being leased (except, in the case of the First Refusal Space
then being leased, to the extent that the terms of this Lease are not consistent
with the terms and conditions specified in the applicable First Refusal Space
Availability Notice).

       

--------------------------------------------------------------------------------

 

 
ARTICLE 37
SIGNAGE


37.1   Signage and Building Naming Rights . Provided that all necessary
governmental approvals have been obtained by Tenant and provided that Landlord
has reasonably approved the Tenant Signage (as defined below), Tenant, at
Tenant’s sole cost and expense, shall install: (i) an exclusive sign located on
the roof of the Building (the “ Rooftop Signage ”), (ii) Tenant’s name on a
monument sign, which will be located on the exterior of the Building (the “
Monument Signage ”), and (iii) a sign in the main lobby of the Building. All
such signage (the “ Tenant Signage ”) shall be designed and installed in
accordance with the signage criteria attached hereto as Exhibit G . In
exercising any of Tenant’s signage rights hereunder, Tenant shall not impose any
liability or obligations on Landlord or other tenants in the Building. At no
additional cost or liability to Landlord, Landlord will cooperate with Tenant in
obtaining all such approvals for the Tenant Signage. In addition, during the
Term and any Renewal Term, Landlord shall officially name the Building the
“WebEx Tower”. Landlord shall use such name when referring to the Building in
any marketing and advertising materials. Notwithstanding the foregoing, the
rights to the Tenant Signage and to have the Building named after Tenant as
provided in this Article 37 shall be personal to Original Tenant and any
Permitted Transferee, but none of the rights pursuant to this Article 37 may be
assigned or transferred to or exercised by any assignee, sublessee, or
transferee under a Transfer unless expressly approved by Landlord, in Landlord’s
reasonable discretion, at the time Landlord consents to such proposed transfer.
In addition, if at any time Original Tenant (including any Permitted Transferee)
ceases to occupy at least one hundred thousand (100,000) rentable square feet of
the Leased Premises, Original Tenant shall no longer be entitled to the Rooftop
Signage, the Monument Signage, or the Building naming rights provided in this
Article 37.

 
37.2   Signage Obligations . The installation of the Tenant Signage by Tenant
shall constitute an alteration and Tenant shall comply with the requirements of
this Lease for the construction of alterations with respect to the installation
of such Tenant Signage. Tenant shall be responsible for all costs repair and
maintain such signs. At its expense, Tenant shall remove such signs prior to the
expiration or earlier termination of this Lease, and repair any damage caused to
the Building in connection therewith. Tenant shall indemnify, defend and hold
harmless Landlord and its property manager and lender for all claims, demands,
damages, losses, liabilities, costs and expenses, including, without limitation,
reasonable attorney fees, arising from any injury to any person or damage to any
property caused or in any way related to any such sign or the installation,
repair, maintenance or removal of any such signs, including, without limitation,
the sign on the Building. In addition, Tenant, at Tenant’s sole cost and
expense, shall remove the Tenant Signage upon the expiration or earlier
termination of this Lease, and shall repair any damage resulting from such
removal.
 
ARTICLE 38
ROOFTOP LICENSE

38.1    Agreement to License .


(a)    Effective as of the License Commencement Date (defined in Section 38.2
below), Landlord grants to Tenant, subject to the terms and conditions of this
Article 38, a non-exclusive license (the “ License ”): (i) for the use of the
Equipment Areas (defined below) for the installation, operation and maintenance
of the Equipment (defined below), (ii) for the use of the Pathways (defined
below), to the extent space is available therein, for the installation of and
use of the Tenant Cabling (defined below), (iii) for the use of the Landlord
Cabling (defined below), and (iv) for the use of the Access Areas (defined
below) for the purpose of access to and from the Equipment, the Tenant Cabling
and the Landlord Cabling. Except as expressly provided in this Article 38 Tenant
shall not be required to pay any fee or other compensation to Landlord with
respect to the License. Notwithstanding the foregoing, Tenant shall have the
exclusive use of the Equipment Areas.
 

       

--------------------------------------------------------------------------------

 

 

(b)    As used herein, “ Equipment Areas ” means Tenant’s pro rata share of roof
area of the Building, in a location as proposed in writing by Landlord and
reasonably approved in writing by Tenant. Landlord shall use commercially
reasonable efforts to propose a location on the roof that optimizes Tenant’s
line of sight from the Equipment Areas to the location of Tenant’s rooftop
equipment at 364 Ferguson Drive, Mountain View, California (the “ Mountain View
Equipment ”). Landlord hereby agrees and acknowledges that Tenant shall have the
exclusive use of the Equipment Areas.

 
(c)    As used herein, “ Equipment ” means up to two (2) roof antennas,
communication devices or satellite dishes installed by Tenant having a size and
configuration reasonably approved in writing by Landlord.

 
(d)    As used herein, “ Pathways ” means such risers and other spaces within
the Building as Landlord may reasonably approve in writing.

 
(e)   As used herein, “ Tenant Cabling ” means such cabling and related
equipment of Tenant as Landlord may reasonably approve in writing.

 
(f)   As used herein, “ Landlord Cabling ” means such cabling, wiring and
electrical lines in the Building owned by Landlord as Landlord may reasonably
approve in writing.

 
(g)    As used herein, “ Access Areas ” means such stairwells and access
passageways in the Building as Landlord may reasonably approve in writing.

 
(h)   The Equipment Areas, the Pathways and the Access Areas shall hereinafter
be referred to collectively as the “ License Areas .” The Equipment and the
Tenant Cabling, together with any equipment or improvements installed pursuant
to Section 38.4(b) below, shall hereinafter be referred to collectively as the “
Facilities .”

 
38.2   Term of License . The term of the License shall commence on the date (the
“ License Commencement Date ”) that is the later of (i) the Commencement Date,
or (ii) the date of Landlord’s written notice to Tenant of Landlord’s approval
of the License Areas, the Facilities and the Landlord Cabling and the Equipment
Areas in accordance with the time periods set forth in Section 12.1 above, and
shall terminate upon the expiration or earlier termination of this Lease.

 
38.3   Utilities .

 
(a)    Landlord shall have no obligation to provide Tenant with any utilities,
facilities, outlets or Building services in the Equipment Areas, other than
electrical power and outlets existing in the Equipment Areas as of the License
Commencement Date; provided, however, that Landlord agrees to provide Tenant
with such electrical outlets in the Equipment Areas as would be sufficient to
operate a rooftop satellite of the type customarily installed by tenants on the
rooftops of Comparable Buildings, as reasonably determined by Landlord. Tenant
shall not alter, reconfigure, re-label or in any manner manipulate any utility,
cabling or outlet in the Building without the prior written approval of
Landlord, which approval shall not be unreasonably withheld.

 
(b)   Tenant shall diligently seek the local utility’s consent to, and upon
receipt of such consent Tenant shall, install, at its sole cost and expense, a
separate motor or motors for Tenant’s electrical power usage, and Tenant shall
make payment directly to the public utility for all electrical power usage. For
so long as Tenant makes payment directly to the public utility for all
electrical power, Tenant shall have no obligation to reimburse Landlord for
electricity in accordance with Section 38.3(c).


       

--------------------------------------------------------------------------------

 

 
(c)   If, despite diligent efforts, Tenant is unable to obtain the local
utility’s consent to the installation of a separate motor or motors for Tenant’s
electrical usage as provided in Section 38.3(b) above, Landlord shall, at
Tenant’s expense, install a submeter to measure the utilities consumed by the
Facilities and Tenant shall pay to Landlord, as a license fee, the allocated
charges, as reflected by the submeter, for all electrical power and other
utilities used to operate the Facilities.
 

(d)   In no event shall Tenant’s usage of electrical power in the License Areas,
either in voltage, rated capacity, or overall load, exceed such levels as would
be sufficient to operate a rooftop satellite of the type customarily installed
by tenants on the rooftops of Comparable Buildings, as reasonably determined by
Landlord.
 

(e)    Notwithstanding anything else herein to the contrary, Landlord’s failure
to furnish, or any interruption or termination of, electrical service to the
Equipment Areas shall not render Landlord liable to Tenant, give rise to an
abatement of Rent, nor relieve Tenant from the obligation to fulfill any
covenant or agreement. Notwithstanding the foregoing, Landlord shall use
reasonable efforts to remedy such failure or interruption as rapidly as
reasonably possible.
 

38.4     Installation of Facilities .


(a)    Tenant may install the Facilities at its sole cost and expense, subject
to the provisions of Section 38.4(d) below.


(b)    Subject to the provisions of Section 38.4(d) below, Tenant, at its sole
cost and expense, shall from time to time install (i) such equipment and
improvements (including, without limitation, fire suppression equipment and/or
fire detection systems) as may be required with respect to its use or operation
of any of the Facilities by applicable local building codes and/or state or
local laws or regulations, and (ii) air ventilation and conditioning equipment
as may be reasonably required by Landlord to avoid or prevent overheating of
Landlord’s mechanical and electrical equipment in the Building due to Tenant’s
Facilities.
 

(c)   The Facilities installed by Tenant shall remain the property of Tenant
notwithstanding the fact that any such machinery, equipment and trade fixtures
may be affixed or attached to the Building, or any portion thereof. Subject to
the terms of this Lease, Tenant may replace and remove any Facilities during the
Term.

 
(d)   Any and all work, including, without limitation, all installation, repair,
maintenance or replacement of Facilities, to be performed by Tenant under this
Article 38 (the “ Tenant Facilities Work ”) shall be performed in accordance
with the provisions of Article 12 above.

 
(e)   Any approval of Landlord required under Section 38.4(d) above shall not be
unreasonably withheld, conditioned or delayed; provided, however, that
Landlord’s approval of the location and manner of any penetrations of the
Building may be given or withheld in Landlord’s sole and absolute discretion,
and it shall be reasonable for Landlord to withhold its approval of any
Facilities for any of the following reasons: (i) the installation or operation
of the Facilities may in Landlord’s reasonable judgment damage or impair the
structural integrity of the Building or would require additional material
improvements or modifications to be made to the Building to accommodate any of
such equipment; (ii) the installation or operation of the Facilities is in
Landlord’s reasonable judgment likely to result in an unsafe condition affecting
Landlord’s employees or contractors, or (iii) the installation or operation of
the Facilities may in Landlord’s reasonable judgment interfere with any
equipment of Landlord located in the Building, or interfere with any equipment
or services of any third party, including any other tenant, licensee or other
occupant (each, an “ Occupant ”) of the Building, all as existing as of the
License Commencement Date. Notwithstanding anything else herein to the contrary,
all Facilities shall be capable of being operated without the need for engineers
or other personnel to be stationed in the License Areas (other than for normal
maintenance and repair).



       

--------------------------------------------------------------------------------

 

 
38.5    Maintenance and Repair . Subject to the provisions of Section 38.4(d)
above, Tenant shall promptly repair any damage, whether in the License Areas or
elsewhere in the Building, arising from Tenant’s activities in the Building
pursuant to this Article 38. Tenant shall, at its sole cost and expense,
maintain all of the Facilities installed by Tenant in good and safe condition,
reasonable wear and tear excepted, and shall keep the areas used for
installation or location of the Facilities installed by Tenant in good condition
and free and clear of debris, clutter, unused cabling, conduit, equipment and
tools.

 
38.6   Compliance with Law . The License Areas shall be used by Tenant only for
the uses expressly permitted under this Article 38 and for no other use
whatsoever. Tenant shall not use or permit the use of the License Areas for any
purpose which is illegal, dangerous to persons or property or which, in
Landlord’s reasonable opinion, unreasonably disturbs any other tenants of the
Building or interferes with the operation of the Building. Tenant shall comply
with all Laws regarding the installation, operation, maintenance, repair and
removal of the Facilities installed by Tenant in and from the License Areas.

 
38.7   Indemnity . Without limiting any other provision of this Lease, except to
the extent caused by Landlord’s gross negligence or willful misconduct, Tenant
shall indemnify, defend and hold Landlord harmless from any and all liabilities,
obligations, damages, penalties, claims and actions, together with reasonable
costs, charges and expenses, including, without limitation, reasonable
attorneys’ fees and other professional fees (if and to the extent permitted by
Law), asserted by any Occupant of the Building or of any residence or business
located in the immediate vicinity of the Building alleging (i) damage or
injuries based on exposure to electromagnetic fields or other consequences of
Tenant’s installation or operation of the Facilities at the Building, or
(ii) damage to or interference with such party’s business or equipment resulting
from such installation or operation of the Facilities at the Building. The
provisions of this Section 38.7 shall survive the termination of this Lease.

 
38.8   Access to License Areas . Access to the License Areas by Tenant shall be
limited to persons reasonably approved, in writing and in advance, by Landlord,
and, except in the case of an emergency (including, without limitation,
emergency repairs), shall be permitted only (i) upon twenty-four (24) hours’
prior written notice to Landlord, and (ii) during the Building’s Normal Business
Hours.

 
38.9   Non-Exclusivity/Non-Interference .

 
(a)    Except as hereinafter provided in this Section 38.9, the License granted
hereby is non-exclusive. Landlord reserves the right to grant to other parties,
including itself, other Occupants of the Building and third-party vendors, the
right to locate, install and operate in the License Areas (other than the
Equipment Areas) other equipment, including, without limitation,
telecommunications equipment such as antennae, satellite dishes or microwave
dishes (any such equipment being referred to as “Landlord Permitted
Facilities”), whether or not the same interferes with the operation of the
Facilities by Tenant except to the limited extent provided below; provided,
however, that (i) Landlord shall, and shall require each such other Occupant of
the Building or third-party vendor to, cooperate with Tenant in adopting
commercially reasonable measures to ensure the mutual compatibility between the
operation of such Landlord Permitted Facilities and the operation of the
Facilities; (ii) Landlord shall not permit another Occupant of the Building to
place Landlord Permitted Facilities on the roof of the Building in such a manner
that such placement obstructs the line of sight from Tenant’s Equipment to the
Mountain View Equipment; and (iii) Landlord shall not permit any other Occupant
of the Building to physically access the Equipment Areas without Tenant’s prior
written consent, which shall not be unreasonably withheld. Upon Landlord’s
written request, Tenant shall cooperate with Landlord, or with such other
Occupant of the Building or such third-party vendor, in adopting commercially
reasonable measures to ensure such mutual compatibility at Landlord’s cost;
provided, however, that Tenant shall not be required to take any action that
would materially disrupt Tenant’s business as conducted in the Leased Premises
as of the Commencement Date. If, notwithstanding the commercially reasonable
efforts of Tenant and Landlord or such other Occupant of the Building or such
third-party vendor to prevent the same, any Landlord Permitted Facilities
materially interfere with Tenant’s operation of the Facilities, Tenant may elect
to terminate the License by written notice to Landlord, in which event Landlord
shall, or shall cause such other Occupant of the Building or such third-party
vendor to, reimburse Tenant for the reasonable cost of removing the Facilities.



       

--------------------------------------------------------------------------------

 

 
(b)    Without limiting any other provision of this Section 38.9, Tenant agrees
that none of its installation, construction, operation, maintenance or repair of
the Facilities shall disturb the configuration, operation or use (by Landlord or
any Occupant of the Building) of any equipment that exists in the Building on
the date of this Lease, including, without limitation, any telecommunications
and/or transmission/reception equipment and the Landlord Cabling, and Tenant’s
Facilities shall comply with all non-interference rules of the Federal
Communications Commission. Without limiting any other provision hereof, Tenant’s
use of the Pathways and the Landlord Cabling shall not interfere with the use of
the Pathways or the Landlord Cabling by Landlord or any Occupant of the
Building; provided, however, that Landlord shall, and shall require each such
other Occupant of the Building to, cooperate with Tenant in adopting
commercially reasonable measures to ensure the mutual compatibility between the
use of the Pathways and the Landlord Cabling by Landlord and such other Occupant
of the Building and the use of the Pathways and the Landlord Cabling by Tenant.
Upon Landlord’s written request, Tenant, at Landlord’s cost and expense, shall
cooperate with Landlord or such other Occupant of the Building in adopting
commercially reasonable measures to ensure such mutual compatibility.
 
ARTICLE 39
MISCELLANEOUS PROVISIONS


39.1    Effect of Waiver . The waiver by Landlord or Tenant of any breach of any
Lease provision by the other party shall not be deemed to be a waiver of such
Lease provision or any subsequent breach of the same or any other term, covenant
or condition therein contained. The subsequent acceptance of rent hereunder by
Landlord shall not be deemed to be a waiver of any preceding breach by Tenant of
any provision of this Lease, other than the failure of Tenant to pay the
particular rental so accepted, regardless of Landlord’s knowledge of such
preceding breach at the time of acceptance of such rent, except as otherwise
expressly provided by Landlord. Any failure by Landlord or Tenant to insist upon
strict performance by the other of this Lease of any of the terms and provisions
of this Lease or any guaranty of this Lease shall not be deemed to be a waiver
of any of the terms or provisions of this Lease or such guaranty, and Landlord
or Tenant, as the case may be, shall have the right thereafter to insist upon
strict performance by the other of any and all of them.


39.2    Month-to-Month Tenancy on Acceptance . If Tenant should remain in
possession of the Leased Premises after the expiration of the Term and without
executing a new Lease, then, upon acceptance of rent by Landlord, such holding
over shall be construed as a tenancy from month-to-month, subject to all the
conditions, provisions and obligations of this Lease as existed during the last
month of the Term hereof, so far as applicable to a month to month tenancy,
except that the Minimum Monthly Rent shall be equal to the greater of (a) one
hundred fifty percent (150%) of the Minimum Monthly Rent payable immediately
prior to the expiration or sooner termination of this Lease, or (b) the then
fair market rent; provided, however, that Tenant shall also be liable for any
and all damages suffered or sustained by Landlord as a result of such holdover,
including, without limitation, any loss of rental income from any other tenant
that was interested in leasing all or any portion of the Leased Premises,
brokerage commissions, design fees and any other damages as a result.


       

--------------------------------------------------------------------------------

 

39.3    Binding Effect . The parties hereby agree and acknowledge that the
rights, obligations, covenants and conditions herein contained shall run with
the land and, subject to the provisions as to assignment, apply to and bind the
heirs, successors, executors, administrators and assigns of all of the parties
hereto; and all of the parties hereto shall be jointly and severally liable
hereunder.

 
39.4    Time of the Essence . Time is of the essence of this Lease with respect
to each and every Article, Section and subsection hereof.

 
39.5    Release of Landlord . If, during the Term of this Lease, Landlord shall
sell its interest in the Building or the Complex of which the Leased Premises
form a part, or the Leased Premises, then from and after the effective date of
the sale or conveyance, Landlord shall be released and discharged from any and
all obligations and responsibilities under this Lease (except those already
accrued), provided that any successor pursuant to a voluntary, third-party
transfer (but not as part of an involuntary transfer resulting from a
foreclosure or deed in lieu thereof) shall have expressly assumed Landlord’s
obligations under this Lease either by contractual obligation, assumption
agreement or by operation of law.

 
39.6    Rules and Regulations . Landlord or such other person(s) as Landlord may
appoint shall have the exclusive control and management of the Common Areas and
the Building and shall have the right, from time to time, to establish, modify,
amend and enforce reasonable rules and regulations with respect thereto. Tenant
agrees to abide by and conform to all such rules and regulations, and to cause
its employees, suppliers, shippers, customers, and invitees to so abide and
conform. Landlord shall not be responsible to Tenant for the non-compliance with
said rules and regulations by other tenants of the Building or the Complex.
Notwithstanding the foregoing, Landlord shall uniformly enforce all such rules
and regulations amongst all tenants of the Building and the Complex and hereby
agrees to use commercially reasonable efforts to ensure compliance with said
rules and regulations by all tenants.

 
39.7    Transfer to Purchaser . If any security be given by Tenant to secure the
faithful performance of all or any of the covenants of this Lease on the part of
Tenant, Landlord may transfer (along with its interest in this Lease and the
Building) and/or deliver the security, as such, to the purchaser of the
reversion, in the event that the reversion be sold, and thereupon Landlord shall
be discharged from any further liability in reference thereto.

 
39.8    Late Charges . Tenant acknowledges that late payment by Tenant to
Landlord of rent or any other payment due hereunder will cause Landlord to incur
costs not contemplated by this Lease, the exact amount of such costs being
extremely difficult and impractical to fix. Such costs include, without
limitation, processing and accounting charges, and late charges that may be
imposed on Landlord by the terms of any encumbrance and note secured by any
encumbrance covering the Leased Premises. Therefore, if any installment of rent,
or any other payment due hereunder from Tenant is not received by Landlord when
due after the expiration of all applicable cure periods, Tenant shall pay to
Landlord an additional sum of eight percent (8%) of such rent or other charge as
a late charge. The parties agree that this late charge represents a fair and
reasonable estimate of the cost that Landlord will incur by reason of late
payment by Tenant. Acceptance of any late charge shall not constitute a waiver
of Tenant default with respect to the overdue amount, or prevent Landlord from
exercising any other rights or remedies available to Landlord


       

--------------------------------------------------------------------------------

 

 
39.9    Interest . Any amount owed by Tenant to Landlord which is not paid when
due shall bear interest at the lesser of ten percent (10%) per annum or the
maximum rate of interest permitted to be contracted for by law. However,
interest shall not be payable on late charges to be paid by Tenant under this
Lease, and shall not accrue until all applicable cure periods have expired. The
payment of interest on such amounts shall not excuse or cure any default by
Tenant under this Lease.

 
39.10    Authorization to Execute . If Tenant is a corporation, limited
liability company, partnership or other entity, each individual executing this
Lease on behalf of said organization represents and warrants that he is duly
authorized to execute and deliver this Lease on behalf of said organization in
accordance with a duly adopted resolution or other applicable authorization of
said organization, and that this Lease is binding upon said organization in
accordance with its terms. Further, Tenant shall, within thirty (30) days after
execution of this Lease, deliver to Landlord a certified copy of a resolution or
other applicable authorization of said organization authorizing or ratifying the
execution of this Lease.

 
39.11    Captions . The captions of this Lease are for convenience only and are
not a part of this Lease and do not in any way limit or amplify the terms and
provisions of this Lease.

 
39.12    Number and Gender . Whenever the singular number is used in this Lease
and when required by the context, the same shall include the plural, the plural
shall include the singular, and the masculine gender shall include the feminine
and neuter genders, and the word “ person ” shall include corporation, firm or
association.

 
39.13    Modifications . This instrument contains all of the agreements,
conditions and representations made between the parties to this Lease and may
not be modified orally or in any other manner than by an agreement in writing
signed by all of the parties to this Lease.

 
39.14    Payments . Except as otherwise expressly stated, each payment required
to be made by Tenant shall be in addition to and not in substitution for other
payments to be made by Tenant.

 
39.15    Severability . The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

 
39.16    No Offer . The preparation and submission of a draft of this Lease by
either party to the other shall not constitute an offer, nor shall either party
be bound to any terms of this Lease or the entirety of this Lease itself until
both parties have fully executed a final document and an original signature
document has been received by both parties. Until such time as described in the
previous sentence, either party is free to terminate negotiations with no
obligation to the other.

 
39.17    Light, Air and View . If at any time any windows of the Leased Premises
are temporarily darkened or covered over by reason of any repair, maintenance or
restoration work, or any of such windows are permanently darkened or covered
over due to any applicable governmental law or requirement or there is otherwise
a diminution of light, air or view by another structure which may hereinafter be
erected (whether or not by Landlord), Landlord shall not be liable for any
damages and Tenant shall not be entitled to any compensation or abatement of any
Rent, nor shall the same release Tenant from its obligations hereunder or
constitute an actual or constructive eviction.

 
39.18    Public Transportation Information . Tenant shall establish and maintain
during the Term hereof a program to encourage maximum use of public
transportation by personnel of Tenant employed on the Leased Premises,
including, without limitation, the distribution to such employees of written
materials explaining the convenience and availability of public transportation
facilities adjacent or proximate to the Complex, staggering working hours of
employees, and encouraging use of such facilities, all at Tenant’s sole
reasonable cost and expense. Tenant shall comply with all requirements of any
local transportation management ordinance.


       

--------------------------------------------------------------------------------

 

39.19    Joint and Several Liability . Should Tenant consist of more than one
person or entity, they shall be jointly and severally liable on this Lease.

 
39.20    Survival of Obligations . All obligations of Tenant which may accrue or
arise during the Term of this Lease or as a result of any act or omission of
Tenant during said Term shall, to the extent they have not been fully performed,
satisfied or discharged, survive the expiration or termination of this Lease.

 
39.21   Real Estate Brokers . Landlord agrees to pay a brokerage commission to
Tenant’s Broker pursuant to a separate written commission agreement between
Landlord and Tenant’s Broker, provided that in no event shall Landlord be
obligated to pay a commission to Tenant’s Broker in connection with any
extension of the Term or in connection with any additional space that is leased
by Tenant pursuant to the terms of this Lease except as may be specifically
provided otherwise in such written agreement or future written agreement between
Landlord and Tenant’s Broker. Landlord and Tenant each represents and warrants
to the other party that it has not authorized or employed, or acted by
implication to authorize or employ, any real estate broker or salesman to act
for it in connection with this Lease, except for the Broker identified in
Article 1. Landlord and Tenant shall each indemnify, defend and hold the other
party harmless from and against any and all claims by any real estate broker or
salesman whom the indemnifying party authorized or employed, or acted by
implication to authorize or employ, to act for the indemnifying party in
connection with this Lease.

 
39.22    Waiver of California Code Sections . In this Lease, numerous provisions
have been negotiated by the parties, some of which provisions are covered by
statute. Whenever a provision of this Lease and a provision of any statute or
other law cover the same matter, the provisions of this Lease shall control.
Therefore, Tenant waives (for itself and all persons claiming under Tenant) the
provisions of Civil Code Sections 1932(2) and 1933(4) with respect to the
destruction of the Leased Premises; Civil Code Sections 1941 and 1942 with
respect to Landlord’s repair duties and Tenant’s right to repair; Code of Civil
Procedure Section 1265.130, allowing either party to petition the Superior Court
to terminate this Lease in the event of a partial taking of the Leased Premises
by condemnation as herein defined; and any right of redemption or reinstatement
of Tenant under any present or future case law or statutory provision (including
Code of Civil Procedure Sections 473 and 1179 and Civil Code Section 3275) in
the event Tenant is dispossessed from the Leased Premises for any reason. This
waiver applies to future statutes enacted in addition to or in substitution for
the statutes specified herein.

 
39.23   Confidentiality . Tenant acknowledges that the terms of this Lease and
any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal, and space planning consultants.

 
39.24    Financial Statements . At any time during the Term, Landlord may
require Tenant to provide Landlord with a current financial statement and
financial statements of the two (2) years prior to the current financial
statement year; provided, however, that Tenant shall not be required to provide
such financial statements more than once every two (2) years during the Term.

 
39.25    Quiet Enjoyment . So long as Tenant pays all of the Minimum Monthly
Rent, all additional rent and other sums and charges under this Lease and
otherwise performs all of its obligations in this Lease, Tenant shall have the
right to possession and quiet enjoyment of the Leased Premises free from any
unreasonable disturbance or interference, subject to the terms and provisions of
this Lease. Landlord represents and warrants that it has the full right and
power to execute and perform this Lease and to grant the estate demised herein.


       

--------------------------------------------------------------------------------

 

39.26    Counterparts . This Lease may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one agreement.

 
39.27    Business Days . As used herein, “ Business Day ” means Monday through
Friday of each week, exclusive of New Year’s Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day and Christmas Day (“ Holidays ”). Landlord may
designate additional Holidays, provided that the additional Holidays are
commonly recognized by other office buildings in the area where the Building is
located.

 
39.28    Lease of Remainder of the Building . Landlord hereby agrees that,
during the Term, Landlord shall not enter into any lease of space in the
Building with a tenant of a type or whose proposed use would substantially
interfere with the professional status of the Building or involve a quality,
manner or type of business skills different than that permitted in a class “A”
office building.

 
39.29    Memorandum of Lease . Upon Tenant’s request, Landlord and Tenant hereby
agree to execute a memorandum of lease in recordable form and in substantially
the form attached hereto as Exhibit I (the “ Memorandum of Lease ”), which shall
be recorded concurrently with the full execution of this Lease. The Memorandum
of Lease shall evidence the existence of this Lease and shall provide that all
of the rights, obligations and covenants of this Lease are covenants that shall
run with the land.

 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first written above.


LANDLORD:
 
MISSION TOWERS, LLC, 
 Delaware limited liability company
 
By:   Divco West Property Services, LLC,
     a Delaware limited liability company, its Agent
 
By: /s/ John C. Moe
Name: John C. Moe
Its: Senior Vice President
TENANT:
 
WEBEX COMMUNICATIONS, INC.,
a Delaware corporation
 
By: /s/ Michael T. Everett
Name: Michael T. Everett Its: Chief Financial Officer



 
     

--------------------------------------------------------------------------------



EXHIBIT A


PLAN OF THE COMPLEX


(omitted)
 
     

--------------------------------------------------------------------------------

 

EXHIBIT B-1
 
FLOOR PLAN OF THE INITIAL PREMISES


(omitted)


 
     

--------------------------------------------------------------------------------

 

EXHIBIT B-2


FLOOR PLAN OF THE SECONDARY PREMISES


(omitted)
 
     

--------------------------------------------------------------------------------

 

EXHIBIT A


WORK LETTER FOR TENANT IMPROVEMENTS


This Exhibit  A (referred to herein as this “ Work Letter ”) forms a part of
that certain Office Lease (the “ Lease ”) by and between Mission Towers, LLC, a
Delaware limited liability company, as Landlord, and WebEx Communications, Inc.,
a Delaware corporation, as Tenant, to which this Work Letter is attached. If
there is any conflict between this Work Letter and the Lease, this Work Letter
shall govern.


1.    Defined Terms . All defined terms referred to in this Work Letter shall
have the same meaning as defined in the Lease to which this Work Letter is a
part, except where expressly defined to the contrary.


2.    Additional Definitions . Each of the following terms shall have the
following meaning:




(a)     “ Architect ” – Devcon Construction Inc.


(b)     “ Applicable Laws and Restrictions ” – All laws (including, without
limitation, the Americans with Disabilities Act), building codes, ordinances,
governmental regulations, and recorded title covenants, conditions and
restrictions.


(c)    “ Construction Plans ” – The final and complete plans and specifications
for the construction of the Tenant Improvements consisting of all architectural,
engineering, mechanical and electrical drawings and specifications which are
required to obtain all building permits, licenses and certificates from the
applicable governmental authority(ies) for the construction of the Tenant
Improvements, as the same may be modified by a Change Order issued in accordance
with this Work Letter. When the Construction Plans have been approved by
Landlord and Tenant as provided herein, the Construction Plans shall be
initialed by the parties. The Construction Plans shall be prepared by the
Architect and approved by the parties as set forth herein and shall, in all
respects, be in substantial compliance with all Applicable Laws and
Restrictions.


(d)    “ Contractor ” – Devcon Construction Inc. The Contractor shall be duly
licensed by the State of California. Tenant has previously approved Devcon
Construction Inc. as the Contractor responsible for construction of the Tenant
Improvements. Landlord shall not be permitted to replace the Contractor with
another contractor, without the prior written consent of Tenant, not to be
unreasonably withheld.


(e)    “ Construction Schedule ” – The schedule for the commencement,
prosecution and Substantial Completion of the Tenant Improvements, which shall
be prepared by Contractor within three (3) business days following the final
approval of the Construction Plans by the parties, as more particularly
described in Section  0 below .


(f)    “ Force Majeure Delays ” – Any delay, other than a Tenant Delay, by
Landlord in completing the Tenant Improvements by the Estimated Commencement
Date set forth in the Lease by reason of (i) any strike, lockout or other labor
trouble or industrial disturbance (whether or not on the part of the employees
of either party hereto), (ii) governmental preemption of priorities or other
controls in connection with a national or other public emergency, civil
disturbance, riot, war, sabotage, blockade, embargo, inability to secure
customary materials, supplies or labor through ordinary sources by reason of
regulation or order of any government or regulatory body, (iii) shortages of
fuel, materials, supplies or labor, or (iv) lightning, earthquake, fire, storm,
tornado, flood, washout, explosion, inclement weather or any other similar
industry-wide or Building-wide cause beyond the reasonable control of Landlord,
and (v) any other cause, whether similar or dissimilar to the above, beyond
Landlord’s reasonable control. In the event of any Force Majeure Delay, Landlord
shall provide Tenant with written notification of such delay within five (5)
days of learning of such delay, the time for performance of any obligation of
Landlord to construct the Tenant Improvements under this Work Letter or the
Lease shall be extended, at Landlord’s reasonable election, by the actual number
of days caused by such Force Majeure Delays resulting from any of the foregoing
events to the extent such delay affects the critical path set forth in the
Construction Schedule.



       

--------------------------------------------------------------------------------

 

 
(g)    “ Preliminary Plans ” – The Preliminary Plans, including the
specifications thereon, prepared by Devcon Construction Inc., dated April 14,
2004, identified as Sheets AT 2.1, AT 2.9, AT 2.10, AT 2.11, AT 2.12, AT 6.1,
AT 6.9, AT 6.10, AT 6.11, and AT 6.12 with respect to the Initial Premises, and
Sheets AT 2.7, AT 2.8, AT 6.7 and AT 6.8 with respect to the Secondary Premises.


(h)    “ Representatives ” – Landlord’s Representative shall mean Virginia
Unruh, whose telephone number is (408) 289-5107, whose facsimile number is
(408) 977-0523, and whose address for delivered notice is 100 Park Center Plaza,
San Jose, California 95113, or such other person as Landlord shall designate in
writing to Tenant as its authorized representative for the proposes of
administering this Work Letter. Tenant’s Representative shall mean Jeff
Teddleton, whose telephone number is (408) 435-7000, whose facsimile number is
(408) 944-4548, and whose address for delivered notice is 307 W. Tasman Drive,
San Jose, California 95134, or such other person as Landlord shall designate in
writing to Tenant as its authorized representative for the proposes of
administering this Work Letter. Either party may change its numbers and address
by delivery of three (3) business days’ notice to the other party’s
Representative.


(i)    “ Substantial Completion ” – The Tenant Improvements shall be deemed
Substantially Complete on the date that (i) the building officials of the
applicable governmental agency(s) issue a final permit or a temporary,
conditional or final certificate of occupancy, or other inspection sign-off,
sufficient to permit lawful occupancy of the Leased Premises by Tenant, (ii) the
Contractor delivers to both Landlord and Tenant a certificate of substantial
completion wherein the Contractor shall certify to both Landlord and Tenant that
the Tenant Improvements have been substantially completed in accordance with
this Work Letter and the Construction Plans (as defined above) except for minor
punch list items which do not unreasonably interfere with Tenant’s use of the
Leased Premises, (iii) all utilities (excluding any services or utilities that
are Tenant’s responsibility pursuant to the terms of this Work Letter or the
Lease, including, without limitation, Tenant’s obligation to pull cable from the
Building to the Leased Premises) and mechanical systems are connected and
available for Tenant’s use in the Leased Premises, and (iv) Tenant has direct
access to the lobby and the elevators on the floors where the Leased Premises
are located. Notwithstanding the foregoing, Tenant agrees that the substantial
completion of the Cafeteria and Fitness Center (excluding the Cafeteria
Improvements and Fitness Center Improvements) shall not be required in order for
the Tenant Improvements to be deemed “ Substantially Complete .”


(j)    “ Tenant Delay ” – Any delay incurred by Landlord in completing the
Tenant Improvements due to (i) a delay by Tenant, or by any person employed or
engaged by Tenant, in approving or delivering to Landlord any plans, schedules
or information, including, without limitation, the Construction Plans beyond the
applicable time period set forth in this Work Letter; (ii) a delay in the
performance of work in the Leased Premises by Tenant or any person employed by
Tenant, if and only if such work is identified in the Construction Plans as
being necessary for the Substantial Completion of the Tenant Improvements;
(iii) any Change Order requested by Tenant to previously approved work or in the
Preliminary Plans or Construction Plans to the extent that such requested change
affects the critical path set forth in the Construction Plans and is not the
result of a concurrent delay by Landlord; provided that in no event shall the
amount of Tenant Delay as a consequence of such requested change exceed the
amount of delay specified in the Change Order; (iv) requests for special
materials and finishes that were not originally requested in the Preliminary
Plans or Construction Plans and which are not readily available; provided that
the length of Tenant Delay due to such unavailability shall not exceed the
amount of delay approved by Tenant when such materials and finishes were
requested by Tenant, (v) delays in delivery of any materials requested by Tenant
through Change Orders to the extent that such requested change affects the
critical path set forth in the Construction Plans and is not the result of a
concurrent delay by Landlord; provided that the amount of Tenant Delay as a
consequence of such Change Order may not exceed the amount of delay specified in
the Change Order; (vi) the failure of Tenant to pay as and when due under this
Work Letter all costs and expenses to construct the Tenant Improvements to the
extent Tenant is required to pay for such costs in this Work Letter; and
(vii) interference with the construction of the Tenant Improvements by Tenant or
any person employed by Tenant.



       

--------------------------------------------------------------------------------

 

 
(k)     “ Tenant Improvements ” – The improvements to be installed by Landlord
in the Leased Premises in accordance with the Construction Plans and based on
and in conformance with the Preliminary Plans. Such improvements shall include
systems furniture detailed on the Preliminary Plans, installation of a main
point of entry for telephone infrastructure to be connected from the street to
the Building (it being agreed that it shall be Tenant’s responsibility, at
Tenant’s sole cost and expense, to pull cable from the Building to the Leased
Premises) and electrical wiring to the Leased Premises, Building-standard office
improvements and finishes built in accordance with the Preliminary Plans, the
Cafeteria Improvements (as defined below) and the Fitness Center Improvements
(as defined below). The type and quality of materials to be used by Landlord to
construct the Tenant Improvements will be consistent with the specifications set
forth on the Preliminary Plans. As used herein, (i) “ Cafeteria Improvements ”
means the improvements identified on the Preliminary Plans, to be installed by
Landlord on the first (1st) floor of the Building for Tenant’s use as a
cafeteria, including, without limitation, sinks, countertop serving areas, tile
floors and coffee bars, and (ii) “ Fitness Center Improvements ” means the
improvements identified on the Preliminary Plans, to be installed by Landlord on
the first (1st) floor of the Building for Tenant’s use as a fitness center,
including, without limitation, shower facilities.


3.    Designation of Representative . Landlord and Tenant hereby respectively
appoint Landlord’s Representative and Tenant’s Representative as its sole
representative for the purposes of this Work Letter. Until replaced by written
notice, Landlord’s Representative and Tenant’s Representative shall have the
full authority and responsibility to act on behalf of Landlord and Tenant,
respectively, as required in this Work Letter and shall act in a commercially
reasonable manner in such capacity.

 
4.    Construction of the Tenant Improvements .

 
(a)   Construction Plans. Landlord shall cause to be prepared the Construction
Plans for the Tenant Improvements that are consistent with and are logical
evolutions of the Preliminary Plans as soon as reasonably practicable following
the mutual execution and delivery of the Lease by Landlord and Tenant. Upon
completion of the Construction Plans, Landlord shall immediately forward such
plans to Tenant for approval, which approval shall not be unreasonably withheld
or delayed. Within five (5) business days following Tenant’s receipt of the
Construction Plans, Tenant shall notify Landlord in writing whether Tenant
approves or reasonably disapproves of the Construction Plans. If Tenant
reasonably disapproves of the proposed Construction Plans, Tenant’s written
notice of disapproval shall specify any changes or modifications Tenant desires
in the Construction Plans. Architect will then revise the Construction Plans,
taking into account the reasons for Tenant’s disapproval (provided, however,
that Architect shall not be required to make any revision to the Construction
Plans that Landlord reasonably disapproves), and resubmit the Construction Plans
to Tenant for its approval. Tenant shall approve or disapprove the revised
Construction Plans within three (3) business days after receipt thereof. Such
procedure shall be repeated as necessary until Tenant has approved the
Construction Plans; provided, however, that any failure of Tenant to fully and
finally approve the Construction Plans within twenty-five (25) days after
receipt of the first drafts thereof from Landlord shall constitute a Tenant
Delay, as long as Landlord and Contractor have not unreasonably delayed in their
preparation and delivery of the Construction Plans. Landlord shall not
unreasonably withhold its approval of any change requested by Tenant to the
Construction Plans which does not materially delay the Estimated Commencement
Date nor materially increase the cost that will be incurred by Landlord in
constructing the Tenant Improvements. When the Construction Plans have been
approved by Landlord and Tenant as provided above, the Construction Plans shall
be initialed by the parties.



       

--------------------------------------------------------------------------------

 

 
(b)    Construction Schedule; Construction; Weekly Meetings. As soon as
Construction Plans are approved in final form by the parties in accordance with
the terms of subparagraph  0 above , Landlord shall cause Contractor to
(i) within three (3) business days following final approval of the Construction
Plans, prepare the Construction Schedule based upon such final Construction
Plans, and (ii) commence and to thereafter diligently prosecute to completion
the construction of the Tenant Improvements in accordance with the Construction
Plans (using the standard of materials and specifications shown therein) in
accordance with the Construction Schedule. The parties anticipate that the
Tenant Improvements will be Substantially Completed by the Estimated
Commencement Date, subject to Tenant Delays and Force Majeure Delays. Landlord’s
Representative and Tenant’s Representative shall meet on a weekly basis, or more
frequent basis if desired by the parties, to track the construction against the
Construction Schedule and discuss the progress of construction.


(c)    Subcontracts and Materials. Landlord shall cause the Contractor to
competitively bid the subcontractors for the Tenant Improvements work in
accordance with Landlord’s and Contractor’s standard construction practices.
Landlord and Tenant hereby agree that (i) The Marshall Associates Inc. shall be
the consultant hired for purposes of developing the Cafeteria, and (ii) Hayes
Walker Associates shall be the consultant hired for purposes of coordinating the
furniture to be used in the Leased Premises.

 
(d)    Changes to Construction Plans and Construction Schedule. If, following
the date that the Construction Plans have been approved by Landlord and Tenant
as provided in subparagraph  0 above , Tenant desires to order extra or changed
work or request that the Construction Schedule be modified (a “ Change ”),
pursuant to a written “ Change Order ”, Landlord shall cause Architect to
prepare additional Construction Plans implementing such Change (provided,
however, that Landlord shall not be required to cause Architect to implement any
such Change that Landlord reasonably disapproves). Tenant shall pay the cost of
preparing additional Construction Plans within ten (10) days after receipt of
Landlord’s invoice therefor. As soon as practicable after the completion of such
additional Construction Plans, Landlord shall notify Tenant of the estimated
cost of the Change and the effect, if any, on the Construction Schedule. Within
three (3) business days after receipt of such cost estimate, Tenant shall notify
Landlord in writing whether Tenant approves the Change. If Tenant approves the
Change, Landlord shall proceed with the Change and Tenant shall be liable for
any excess cost resulting from the Change (and the Construction Schedule shall
be modified to reflect any adjustments attributable to such Change). For
purposes of the preceding sentence, “excess cost” means any cost attributable to
the Change that are in excess of the costs that would have been incurred by
Landlord in connection with the construction of the Tenant Improvements if such
Change had not been made. If Tenant fails to approve the Change within such
three (3) business day period, construction of the Tenant Improvements shall
proceed as provided in accordance with the original Construction Documents.


All Change Orders shall be billed on a cost plus fee basis unless otherwise
agreed by Tenant, with the Contractor’s fee thereon not to exceed three percent
(3%) and the subcontractor’s fee not to exceed fifteen percent (15%). Tenant
shall not be responsible for the payment of any general condition charges or
general requirement charges (the “ General Condition Charges ”) as a result of
such Change Order, except to the extent that such Change Order results in
(i) additional construction time to complete the Tenant Improvements, or
(ii) the need for additional on-site project management, supervisory fees or
clean-up costs. In the event that General Condition Charges apply pursuant to
the foregoing sentence, then Tenant shall pay such fees based on either a per
diem basis or a percentage basis for the cost of the work, subject to Tenant’s
reasonable approval. The Change Order shall clearly describe (a) the change,
(b) the party required to perform the change, (c) any modification of the
Construction Plans, (d) the amount of delay or the time saved resulting
therefrom and any revision of the Construction Plans and/or Construction
Schedule occasioned by the change, (e) any added or reduced Tenant Improvement
cost resulting from the change, and (f) any other cost, and the manner of
payment of such costs. Change Orders desired by Landlord shall be subject to
Tenant’s prior consent, not to be unreasonably withheld.


       

--------------------------------------------------------------------------------

 

 
(e)    Tenant’s Responsibility. Tenant shall be solely responsible for the
suitability for Tenant’s needs and business of the design and function of the
Tenant Improvements. Tenant shall also be responsible for procuring or
installing in the Leased Premises any trade fixtures, equipment, furniture,
furnishings, telephone equipment or other personal property (“ Personal Property
”) to be used in the Leased Premises by Tenant, and the cost of such Personal
Property shall be paid by Tenant. Tenant shall conform to the Building’s wiring
standards in installing any telephone equipment and shall be subject to any and
all rules of the site during construction.


(f)   Disapprovals and Failures to Respond. Any disapproval by Tenant or
Landlord of the Construction Plans submitted for its approval shall be
communicated only by a writing, which shall be delivered to the other party
within the time permitted hereunder. Such notice shall specify the disapproved
item(s), the reason(s) for the disapproval, and the changes required to make the
item acceptable to such party.


(g)   Standard of Construction. Landlord shall obtain from Contractor, and cause
Contractor to obtain from each subcontractor for the express benefit of Landlord
and Tenant, a warranty that the Tenant Improvements have been constructed in
accordance with the Construction Plans and Applicable Laws and in a good and
workmanlike manner, and that they shall be free from defects in material and
workmanship. Such warranty(ies) shall be effective for a minimum of one (1) year
following completion of the Tenant Improvements (collectively, the “ Warranties
”) and shall be expressly assignable to Tenant, provided that Landlord, at its
option, shall either pursue such claims directly or assign any such Warranties
to Tenant for enforcement.


5.     Payment of Construction Costs .


(a)   Landlord shall apply for all permits required in connection with the
construction of the Tenant Improvements described on the Preliminary Plans and
shall pay all fees related to such permits and all costs to construct the Tenant
Improvements described on the Preliminary Plans (except as set forth in
Sections  0 and 0 of this Work Letter), including, without limitation, costs
incurred in the preparation of the Preliminary Plans and Construction Plans.
Notwithstanding anything herein to the contrary, Tenant shall reimburse Landlord
for the costs of all permits required in connection with the substantial
completion of the Cafeteria and Fitness Center (excluding the Cafeteria
Improvements and Fitness Center Improvements). Any additional costs due to
changes in the Tenant Improvements reflected in the Preliminary Plans or in the
Construction Plans requested by Tenant or as a result of any Tenant Delay shall
be paid by Tenant as provided in Section  0 below .


(b)    Landlord shall contribute toward the cost of any improvements to the
Cafeteria (in excess of the cost of the Cafeteria Improvements, which are at the
sole cost of Landlord) an amount of up to One Hundred Twenty-Five Thousand
Dollars ($125,000.00) (the “ Cafeteria Allowance ”). The balance, if any, of the
total cost of the improvements to be installed in the Cafeteria over the
Cafeteria Allowance and the cost of constructing the Cafeteria Improvements,
shall be paid by Tenant. Tenant shall be responsible for the cost of fitness
equipment to be used in the Fitness Center, as well as the cost of any
improvements to the Fitness Center that exceed the cost of constructing the
Fitness Center Improvements. The procedure for requesting and implementing
improvements to the Cafeteria and Fitness Center, other than the Cafeteria
Improvements and the Fitness Center Improvements, and the procedure for payment
by Tenant of costs therefor shall be in accordance with the Change Order process
described in Section  0 above .


       

--------------------------------------------------------------------------------

 

6.      Builder’s All-Risk Policy . Landlord shall obtain a builder’s all-risk
policy insuring the full replacement cost of the Tenant Improvements, which
policy provides coverage against all casualty loss respecting the Tenant
Improvements and loss due to theft or vandalism of materials suitably stored on
site. Tenant shall be named as an additional insured on this policy.


7.   Tenant Fixturing . Landlord shall use all reasonable efforts to complete
construction of Tenant Improvements to a point permitting Tenant’s entry for
installation of its fixtures and equipment on or before the Commencement Date.
When the construction has proceeded to the point where Tenant’s installation of
its fixtures and equipment in the Leased Premises can be commenced in accordance
with good construction practice, Landlord shall notify Tenant to that effect and
shall permit Tenant and its authorized representatives and contractors to have
access to the Leased Premises prior to the Commencement Date for the purpose of
installing Tenant’s trade fixtures, cabling, equipment and other Tenant’s
Property in the Leased Premises. Landlord shall use commercially reasonable
efforts to provide such early entry to Tenant at least thirty (30) days prior to
the Commencement Date. Landlord and Tenant shall cooperate in good faith to
schedule and coordinate Tenant’s fixturing with Landlord’s construction in a
manner which will not interfere with Substantial Completion of the Tenant
Improvements by the Estimated Commencement Date, will minimize any increase in
each party’s cost, and will ensure labor harmony. While performing fixturing,
Tenant shall comply, and shall cause its employees, contractors and suppliers to
comply, with the reasonable work rules observed by Landlord’s Contractor.


8.   Inspection & Punchlist . Tenant’s Representative and consultants shall have
the right to enter on the Leased Premises at all reasonable times and upon
reasonable prior notice to Landlord’s Representative for the purpose of
inspecting the progress of the work. Tenant’s Representative, Landlord’s
Representative and the Architect(s), and such advisers as they shall desire,
shall inspect the Leased Premises within fifteen (15) days after Substantial
Completion using commercially reasonable efforts to discover all uncompleted or
defective construction. If Tenant fails to participate in the preparation of a
punch list with Landlord within such fifteen (15) day period, Tenant agrees that
by taking possession of the Leased Premises it will conclusively be deemed to
have inspected the Leased Premises and found the Leased Premises in satisfactory
condition, with all work required of Landlord completed. After such inspection
has been completed, a list of “punchlist” items shall be prepared jointly by
Landlord and Tenant which the parties agree are to be corrected by Landlord.
Landlord shall use its commercially reasonable efforts to complete and/or repair
such “punchlist” items within thirty (30) days. Tenant acknowledges that neither
Landlord, nor any agent, employee or servant of Landlord, has made any
representation or warranty, expressed or implied, with respect to the Leased
Premises, the Building or the Common Areas of the Complex, or with respect to
the suitability of them to the conduct of Tenant’s business, nor has Landlord
agreed to undertake any modifications, alterations, or improvements of the
Leased Premises, the Building or the Common Areas of the Complex, except as
specifically provided in this Lease.


9.   Indemnification . Landlord covenants to timely pay the costs of the Tenant
Improvements and the Cafeteria Allowance as set forth herein. Landlord shall
indemnify, defend and hold harmless Tenant and its officers, directors, agents
or employees, and each of them from and against any and all claims, demands,
causes of action, damages, costs, expenses, losses or liabilities, in law or in
equity, of every kind and nature whatsoever (including, but not limited to,
injury to or death, damage to or destruction of property or resulting from the
failure to make any payments when required hereunder) arising out of or in any
manner directly or indirectly connected with any default by Landlord in the
performance of its obligations under this Work Letter.



       

--------------------------------------------------------------------------------

 

 
Tenant covenants to timely pay any costs which are the responsibility of Tenant
pursuant to this Work Letter, such payment to be made at the times and in the
manner provided herein. Tenant shall indemnify, defend and hold harmless
Landlord and its officers, directors, agents or employees, and each of them from
and against any and all claims, demands, causes of action, damages, costs,
expenses, losses or liabilities, in law or in equity, of every kind and nature
whatsoever (including, but not limited to, injury to or death, damage to or
destruction of property or resulting from the failure to make any payments when
required hereunder), arising out of or in any manner directly or indirectly
connected with any default by Tenant in the performance of its obligations under
this Work Letter.


10.     Tenant’s Lease Default . Notwithstanding any provision to the contrary
contained in the Lease, if an event of Default by Tenant under the Lease beyond
expiration of all applicable notice or cure periods, or a default by Tenant
under this Work Letter, has occurred at any time on or before the Substantial
Completion of the Tenant Improvements, then (i) in addition to all other rights
and remedies granted to Landlord pursuant to the Lease, Landlord shall have the
right to cause cease the construction of the Tenant Improvements (in which case,
Tenant shall be responsible for any delay in the Substantial Completion of the
Tenant Improvements caused by such work stoppage), and (ii) all other
obligations of Landlord under the terms of this Work Letter shall be forgiven
until such time as such Default is cured pursuant to the terms of the Lease.


11.   Tenant’s Termination Right . The parties hereby acknowledge and agree that
Tenant has certain termination rights as set forth in Section  4.4(b) of the
Lease, which shall be deemed incorporated herein.


 
     

--------------------------------------------------------------------------------



EXHIBIT B


ACKNOWLEDGMENT OF COMMENCEMENT DATE


This Acknowledgement of Commencement Date is dated as of __________, _____,
between Mission Towers, LLC, a Delaware limited liability company (“ Landlord
”), and WebEx Communications, Inc., a Delaware corporation (“ Tenant ”), with
respect to that certain Office Lease dated as of April 21, 2004 for the lease by
Tenant of certain premises located in Suite 1200 of the building at 3979 Freedom
Circle Drive, Santa Clara, California. All capitalized terms, if not defined
herein, shall be defined as they are defined in the Lease, except where
expressly provided to the contrary in this document.


1.    The parties to this document hereby agree that the date of __________,
_____ is the “ Commencement Date ” of the Term. The initial Term of the Lease
expires __________, _____.


2.   Tenant hereby confirms the following:


(a)     That it has accepted possession of Leased Premises pursuant to the terms
of the Lease; and


(b)   That the Tenant Improvements required to be furnished according to the
Lease by Landlord in the Leased Premises have been completed.


3.      This agreement, each and all of the provisions hereof, shall inure to
the benefit, or bind, as the case may require, the parties hereto, and their
respective heirs, successors, and assigns subject to the restrictions upon
assignment and subletting contained in the Lease.


4.     Each party represents and warrants to the other that it is duly
authorized to enter into this document without the consent or approval of any
other party and that the person signing on its behalf is duly authorized to sign
on behalf of such party.
 
LANDLORD:
 
MISSION TOWERS, LLC,
a Delaware limited liability company
 
By:    Divco West Property Services, LLC,
      a Delaware limited liability company, 
      its Agent
 
      By: _________________________   
         Name: ______________________   
               Its: _________________________   
 
TENANT:
 
WEBEX COMMUNICATIONS, INC.,
a Delaware corporation
 
 
By: __________________________   
Name:________________________    
Its:___________________________    
 
 



 
     

--------------------------------------------------------------------------------



EXHIBIT C


RULES & REGULATIONS


All capitalized terms referred to in this Exhibit shall have the same meaning
provided in the Office Lease to which this Exhibit is attached, except where
expressly provided to the contrary in this Exhibit  C .


1.    No sidewalks, entrance, passages, courts, elevators, vestibules,
stairways, corridors or halls shall be obstructed or encumbered by Tenant or
used for any purpose other than ingress and egress to and from the Leased
Premises.


2.     No awning or other projection shall be attached to the outside walls or
windows of the Building or the Complex without the prior written consent of
Landlord in its sole and absolute discretion. No curtains, blinds, shades,
drapes or screens shall be attached to or hung in, or used in connection with
any window or exterior door of the Leased Premises, without the prior written
consent of Landlord, not to be unreasonably withheld. Such awnings, curtains,
blinds, shades, drapes, screens and other fixtures must be of a quality, type,
design, color, material and general appearance approved by Landlord, and shall
be attached in the manner approved by Landlord in its sole and absolute
discretion. All lighting fixtures hung in offices or spaces along the perimeter
of the Leased Premises must be of a quality, type, design, bulb color, size and
general appearance approved by Landlord.


3.   No sign, advertisement, notice, lettering, decoration or other thing shall
be exhibited, inscribed, painted or affixed by Tenant on any part of the outside
of the Leased Premises or of the Building, without the prior written consent of
Landlord in its sole and absolute discretion. In the event of the violation of
the foregoing by Tenant, Landlord may remove same without any liability, and may
charge the expense incurred by such removal to Tenant.


4.   The sashes, sash doors, skylights, windows and doors that reflect or admit
light or air into the halls, passageways or other public places in the Building
or the Complex shall not be covered or obstructed by Tenant, nor shall any
bottles, parcels or other articles be placed on the window sills or in the
public portions of the Building or the Complex.


5.   No show cases or other articles shall be put in front of or affixed to any
part of the exterior of the Building or the Complex, nor placed in public
portions thereof without the prior written consent of Landlord.


6.   The restrooms, toilets, wash bowls, and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no
sweepings, rubbish, rags or other foreign substance of any kind shall be thrown
into them. The expense of any breakage, stoppage, or damage resulting from
violation of this rule shall be borne by the tenant who caused, or whose agents,
servants, employees, contractors, visitors or licensees caused, the breakage,
stoppage, or damage.


7.   Except to the extent permitted in Article 12 of the Lease, Tenant shall not
mark, paint, drill into or in any way deface any part of the Leased Premises or
the Building or the Complex. No boring, cutting or stringing of wires shall be
permitted, except with the prior written consent of Landlord, and as Landlord
may direct, in its sole and absolute discretion.


8.   No animal or bird or bicycle or vehicle of any kind shall be brought into
or kept in or about the Leased Premises, the Building or the Complex, except
seeing-eye dogs or other seeing-eye animals or other animals or equipment
required by any disabled employee or invitee of Tenant.



       

--------------------------------------------------------------------------------

 

 
9.    Prior to leaving the Leased Premises for the day, Tenant shall draw or
lower window coverings and extinguish all lights. Tenant shall assume all
responsibility, including keeping doors locked and other means of entry to the
Leased Premises closed, for protecting the Leased Premises from theft, robbery,
and pilferage.


10.    Tenant shall not make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with any occupant of the Building or the Complex,
or neighboring buildings or premises, or those having business with them. Tenant
shall not harass or annoy any occupant of the Building or the Complex,
including, without limitation, any act or conduct that may violate, breach or
infringe upon any federal, state or local laws or civil rights, including those
pertaining to the protection of the civil rights of any person based on sex,
race, religion, sexual preference, age or other consideration. Tenant shall not
throw anything out of the doors, windows or skylights or down the passageways.


11.   Except to the extent permitted by the Lease, neither Tenant nor any of
Tenant’s agents, servants, employees, contractors, visitors or licensees shall
at any time bring or keep upon the Leased Premises, the Building or the Complex
any flammable, combustible or explosive fluid, chemical or substance.


12.    No additional locks, bolts or mail slots of any kind shall be placed upon
any of the doors or windows by Tenant, nor shall any change be made in existing
locks or the mechanism thereof. Tenant must, upon the termination of the
tenancy, restore to Landlord all keys of stores, offices and toilet rooms,
either furnished to, or otherwise procured by Tenant, and in the event of the
loss of any keys so furnished, Tenant shall pay to Landlord the cost thereof.


13.   No furniture, freight, or equipment of any kind may be brought into or out
of the Building without prior notice to Landlord. All moving activity into or
out of the Building must be scheduled with Landlord and done only at the time
and in the manner designated by Landlord. No service deliveries (other than
messenger services) shall be allowed between the hours of 7:00 a.m. and
9:00 a.m., and 4:00 p.m. and 6:00 p.m., Monday through Friday. Landlord may at
any time restrict the elevators and areas of the Building into which messengers
may enter and may require that deliveries be left at the lobby security desk for
pickup by Tenant. Landlord may prescribe the weight, size, and position of all
safes and other heavy property brought into the Building and the times and
manner of moving those items within and out of the Building. Tenant shall not
overload the floor of the Leased Premises. If considered necessary by Landlord,
safes and other heavy objects must stand on supports that are adequate to
distribute the weight properly. Landlord shall not be responsible for loss of or
damage to any safe or property. Any damage to any part of the Building or to its
contents, occupants, or visitors caused by moving or maintaining any safe or
other property referred to in this clause by Tenant shall be the sole
responsibility and expense of Tenant, except to the extent caused by the gross
negligence or willful misconduct of Landlord, Landlord’s employees or agents.
Landlord reserves the right to inspect all safes, freight or other bulky
articles to be brought into the Building and to exclude from the Building all
safes, freight or other bulky articles which violate any of these Rules and
Regulations or the Lease of which these Rules and Regulations are a part. No
packages, supplies, equipment, or merchandise (other than messenger services)
may be received in the Building or carried up or down in the elevators, except
between those hours and in that specific elevator that Landlord shall designate.


14.   Landlord shall have the right to prohibit any advertising or business
conducted by Tenant referring to the Building which, in Landlord’s good faith
opinion, tends to impair the reputation of the Building or its desirability as a
first class building for offices and/or commercial services and upon notice from
Landlord, Tenant shall refrain from or discontinue such advertising.



       

--------------------------------------------------------------------------------

 

 
15.   Provided that Landlord issues the required number of passes to Tenant’s
employees, Landlord reserves the right to exclude from the Building between the
hours of 6:00 p.m. and 8:00 a.m. Monday through Friday, and at all hours on
Saturdays, Sundays and legal holidays, all persons who do not present a pass to
the Building issued by Landlord. Such hours are subject to change in Landlord’s
sole and absolute discretion upon written notice to Tenant from Landlord.
Landlord may furnish passes to Tenant so that Tenant may validate and issue
same. Tenant shall safeguard said passes and shall be responsible for all acts
of persons in or about the Building who possess a pass issued to Tenant.
Landlord reserves the right to exclude or expel from the Building and the
Complex any person who, in Landlord’s judgment, is under the influence of
alcohol or drugs or commits any act in violation of any of these Rules and
Regulations.


16.    When departing after the Building’s normal business hours, Tenant and
Tenant’s employees and agents must be sure that the doors to the Building are
securely closed and locked. Any person, including Tenant and Tenant’s employees
and agents, who enters or leaves the Building at any time when it is locked or
at any time considered to be after the Building’s normal business hours, may be
required to sign the Building register. Access to the Building may be refused
unless the person seeking access has proper identification or has previously
arranged a pass for access to the Building. Landlord and its agents shall not be
liable for damages for any error concerning the admission to, or exclusion from,
the Building of any person. Landlord reserves the right, in the event of
invasion, mob, riot, public excitement, or other commotion, to prevent access to
the Building or the Complex during the continuance of that event by any means it
considers appropriate for the safety and protection of life and property.


17.    Tenant’s contractors shall, while in the Leased Premises, the Building or
elsewhere in the Complex, be subject to and under the control and direction of
the Building Manager as to ingress and egress, compliance with these Rules and
Regulations, and performance of work in the Building (but not as agent or
servant of said Building Manager or of Landlord).


18.   If the Leased Premises is or becomes infested with vermin as a result of
the use or any misuse or neglect of the Leased Premises by Tenant, its agents,
servants, employees, contractors, visitors or licensees, Tenant shall forthwith
at Tenant’s expense cause the same to be exterminated from time to time to the
reasonable satisfaction of Landlord and shall employ such licensed exterminators
as shall be approved in writing in advance by Landlord.


19.   The requirements of Tenant will be attended to only upon application at
the office of the Building. Building personnel shall not perform any work or do
anything outside of their regular duties unless under special instructions from
the office of Landlord.


20.   Tenant and Tenant’s employees, agents, contractors and invitees shall not
loiter in or on the entrances, corridors, sidewalks, lobbies, halls, stairways,
elevators, or common areas for the purpose of smoking tobacco products or for
any other purpose. Tenant and Tenant’s employees and agents shall not obstruct
those areas but use them only as a means of ingress to and egress from the
Leased Premises, the Building or the Complex. Canvassing, soliciting and
peddling in the Building or the Common Areas of the Complex are prohibited and
Tenant shall cooperate to prevent the same.


21.   Except to the extent provided in the Lease, no air conditioning unit or
system or other apparatus shall be installed or used by Tenant without the
written consent of Landlord in its sole and absolute discretion. Tenant shall
not waste electricity, water, or air-conditioning and shall cooperate fully with
Landlord to ensure the most effective operation of the Building’s heating and
air-conditioning system.


22.   There shall not be used in any premises, or in the public halls, plaza
areas, lobbies, or elsewhere in the Building or the Complex, either by Tenant or
by jobbers or others, in the delivery or receipt of merchandise, any hand trucks
or dollies, except those equipped with rubber tires and sideguards.



       

--------------------------------------------------------------------------------

 

 
23.   Tenant, Tenant’s agents, servants, employees, contractors, licensees, or
visitors shall not park any vehicles in any driveways, service entrances, or
areas posted “No Parking” and shall comply with any other reasonable parking
restrictions imposed by Landlord from time to time.


24.   Tenant shall install and maintain, at Tenant’s sole cost and expense, an
adequate visibly marked (at all times properly operational) fire extinguisher
next to any duplicating or photocopying machine or similar heat producing
equipment installed by Tenant, which may or may not contain combustible
material, in the Leased Premises, the Building or the Complex.


25.   Tenant shall use its best efforts to keep its window coverings closed
during any period of the day when the sun is shining directly on the windows of
the Leased Premises.


26.   Business machines and mechanical equipment shall be placed and maintained
by Tenant at Tenant’s expense in settings sufficient in Landlord’s judgment to
absorb and prevent vibration, noise and annoyance. Except as otherwise permitted
in the Lease, Tenant shall not install any machine or equipment which causes
noise, heat, cold or vibration to be transmitted to the structure of the
Building in which the Leased Premises are located without Landlord’s prior
written consent in its sole and absolute discretion. Tenant shall not place a
load upon any floor of the Leased Premises exceeding the floor load per square
foot which such floor was designed to carry and which is allowed by law.


27.   Smoking is prohibited in the Building, including, without limitation, the
main lobby, all hallways, all elevators, all elevator lobbies and all restrooms.


28.   Tenant shall store all trash and garbage within the interior of the Leased
Premises. Tenant shall not place or have placed in the trash boxes or
receptacles any material that may not or cannot be disposed of in the ordinary
and customary manner of removing and disposing of trash in the vicinity of the
Building. In disposing of trash and garbage, Tenant shall comply fully with any
law or ordinance governing that disposal. All trash, garbage, and refuse
disposal shall be made only through entry-ways and elevators provided for that
purpose and shall be made only at times designated by Landlord.


29.   Tenant shall comply with requests by Landlord that Tenant inform Tenant’s
employees of items of importance to Landlord.


30.   Except as otherwise permitted in the Lease, Tenant may not introduce
telephone, cable or other communication or telecommunication wires or other
wires into the Leased Premises without first obtaining Landlord’s approval of
the method and location of such introduction. Except to the extent permitted in
the Lease, no boring or cutting for telephone wires or other wires shall be
allowed without Landlord’s consent, not to be unreasonably withheld. The
location of telephones, call boxes, and other office equipment affixed to the
Leased Premises shall be subject to Landlord’s prior approval.


31.   Provided that such changes do not conflict with the Lease terms and do not
interfere with Tenant’s use of the Leased Premises, Landlord reserves the right
at any time to change or rescind any one or more of these Rules and Regulations
or to make any additional reasonable Rules and Regulations that, in Landlord’s
sole and absolute discretion, may be necessary for:


(a)   The management, safety, care, and cleanliness of the Leased Premises, the
Building or the Complex;


(b)   The preservation of good order; or


(c)   The convenience of other occupants and tenants in the Building or the
Complex.



       

--------------------------------------------------------------------------------

 

 
Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenants. No waiver by Landlord shall be construed as a
waiver of those Rules and Regulations in favor of any other tenant, and no
waiver shall prevent Landlord from enforcing those Rules or Regulations against
any other tenant of the Building or the Complex.


 
     

--------------------------------------------------------------------------------



EXHIBIT D


FORM OF LETTER OF CREDIT


EXHIBIT A




Comerica Bank has prepared this specimen upon request and based upon information
supplied to it. No representation or commitment is made by the issuing bank
regarding the accuracy or suitability of this specimen for its intended purpose
or the willingness of Comerica Bank to issue this letter of credit in this or
any other form.


___________________________________             ___________________
Customer’s Approved Signature                              Date




DATE OF ISSUE: APRIL __, 2004
STANDBY LETTER OF CREDIT NO. ______________




BENEFICIARY:
CORUS BANK, N.A.
3959 NORTH LINCOLN AVENUE
CHICAGO, ILLINOIS 60613
ATTENTION: GENERAL COUNSEL
           
LADIES/GENTLEMEN:


WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. _________ IN
YOUR FAVOR, FOR ACCOUNT OF WEBEX COMMUNICATIONS, INC. (“WEBEX”), 307 W. TASMAN
DRIVE, SAN JOSE, CA 95134 IN THE AMOUNT OF FOUR MILLION AND 00/100 U.S. DOLLARS
(US$4,000,000.00) AVAILABLE BY YOUR DRAFT(S) AT SIGHT ON COMERICA BANK, WHEN
ACCOMPANIED BY:


A WRITTEN AND DATED STATEMENT ON THE BENEFICIARY’S LETTERHEAD SIGNED BY ONE
PURPORTING TO BE AN AUTHORIZED SIGNATORY OF THE BENEFICIARY INDICATING NAME AND
TITLE OF THE SIGNATORY WITH THE FOLLOWING:


“THIS CERTIFICATION IS ISSUED IN CONNECTION WITH THAT CERTAIN LEASE AGREEMENT BY
AND BETWEEN WEBEX, AS TENANT, AND MISSION TOWERS, LLC, AS LANDLORD DATED ON OR
ABOUT APRIL 19, 2004 (“LEASE AGREEMENT”). WE HEREBY CERTIFY THAT EITHER (A) A
“DEFAULT” (AS DEFINED IN THE LEASE AGREEMENT) EXISTS AND ANY REQUIRED NOTICES OF
DEFAULT REQUIRED IN THE LEASE AGREEMENT WITH RESPECT TO SUCH DEFAULT HAVE BEEN
GIVEN AND ALL GRACE OR CURE PERIODS, IF ANY, PROVIDED IN THE LEASE AGREEMENT
WITH RESPECT TO SUCH DEFAULT HAVE EXPIRED OR (B) LANDLORD IS OTHERWISE ENTITLED
TO DRAW ON THE LETTER OF CREDIT IN ACCORDANCE WITH THE TERMS OF THE LEASE
AGREEMENT.”



       

--------------------------------------------------------------------------------

 

 
PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS ARE PERMITTED, HOWEVER, EACH SUCH
DEMAND THAT IS PAID BY US SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS LETTER OF
CREDIT.


IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR ONE YEAR PERIODS FROM THE THEN PRESENT EXPIRATION
DATE HEREOF, UNLESS AT LEAST (30) THIRTY DAYS PRIOR TO ANY EXPIRATION DATE WE
SHALL SEND BENEFICIARY NOTICE BY COURIER SERVICE AT THE ABOVE LISTED ADDRESS
THAT WE ELECT NOT TO CONSIDER THIS LETTER OF CREDIT EXTENDED FOR ANY SUCH
ADDITIONAL PERIOD. A COPY OF ANY SUCH NOTICE SHALL ALSO BE SENT, IN THE SAME
MANNER TO: (A) MISSION TOWERS, LLC, C/O DIVCO WEST PROPERTY SERVICES, LLC,
100 PARK CENTER PLAZA, SUITE 425, SAN JOSE, CALIFORNIA 95113, ATTENTION:
PROPERTY MANAGER, AND (B) DIVCO WEST PROPERTY SERVICES, 400 HAMILTON AVENUE,
FOURTH FLOOR, PALO ALTO, CALIFORNIA 94301, ATTENTION: ASSET MANAGER. FOR THEIR
INFORMATION ONLY, THE ISSUING BANK’S OBLIGATION WITH REGARD TO THE PROVISIONS OF
SENDING NOTICE OF NON-EXTENSION BY THE ISSUING BANK TO THE BENEFICIARY IS ONLY
TO THE BENEFICIARY AND IS NOT CONTINGENT UPON THE RECEIPT OR NON-RECEIPT OF THE
COPIES OF NON-EXTENSION NOTICE SENT TO MISSION TOWERS, LLC C/O DIVCO WEST
PROPERTY SERVICES LLC OR DIVCO WEST PROPERTY SERVICES. SAID NOTICE WILL ALSO BE
SENT TO THE ADDRESS INDICATED ABOVE, UNLESS A CHANGE OF ADDRESS IS OTHERWISE
NOTIFIED BY YOU TO US IN WRITING BY RECEIPTED MAIL OR BY COURIER. ANY NOTICE TO
US WILL BE DEEMED EFFECTIVE ONLY UPON ACTUAL RECEIPT BY US AT OUR DESIGNATTED
OFFICE. UPON RECEIPT BY BENEFICIARY OF SUCH NOTICE, YOU MAY DRAW HEREUNDER BY
MEANS OF YOUR DRAFT(S) ON US AT SIGHT ACCOMPANIED BY YOUR ORIGINAL SIGNED
STATEMENT WORDED AS FOLLOWS: “BENEFICIARY HAS RECEIVED NOTICE FROM COMERICA BANK
THAT THE EXPIRATION DATE OF LETTER OF CREDIT NO. ___________ WILL NOT BE
EXTENDED FOR AN ADDITIONAL PERIOD. AS OF THE DATE OF THIS DRAWING, BENEFICIARY
HAS NOT RECEIVED A SUBSTITUTE LETTER OF CREDIT OR OTHER INSTRUMENT ACCEPTABLE TO
BENEFICIARY AS SUBSTITUTE FOR COMERICA BANK LETTER OF CREDIT NO. ___________.”


IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE AUTOMATICALLY
DECREASED WITHOUT AMENDMENT AT THE CLOSE OF BUSINESS IN ACCORDANCE WITH THE
FOLLOWING SCHEDULE, EXCEPT THAT THE REDUCTION SHALL BE SUSPENDED ON THE DATE
THIS LETTER OF CREDIT WOULD OTHERWISE REDUCE, IF COMERICA BANK HAS RECEIVED A
DRAW REQUEST FROM BENEFICIARY WHICH HAS NOT BEEN FULLY HONORED AND PAID BY
COMERICA BANK, AND ONCE THE DRAW REQUEST HAS BEEN FULLY HONORED AND PAID BY
COMERICA BANK, THE REDUCTION SHALL TAKE EFFECT.


DATE OF DECREASE       AMOUNT OF DECREASE                 AGGREGATE AMOUNT


JANUARY 1, 2006         $800,000.00             $3,200,000.00
JANUARY 1, 2007         $800,000.00             $2,400,000.00
JANUARY 1, 2008         $800,000.00             $1,600,000.00
JANUARY 1, 2009         $1,057,531.00               $542,469.00


THIS LETTER OF CREDIT IS TRANSFERABLE SUCCESSIVELY IN ITS ENTIRETY ONLY TO A
SUBSEQUENT OWNER OF, OR A SUBSEQUENT LENDER WITH RESPECT TO, THE PROPERTY IN
WHICH THE LEASED PREMISES ARE SITUATED. AND ONLY UP TO

       

--------------------------------------------------------------------------------

 

 
THE THEN AVAILABLE AMOUNT IN FAVOR OF ANY TRANSFEREE. AT THE TIME OF TRANSFER
THE ORIGINAL LETTER OF CREDIT AND ORIGINAL AMENDMENT(S), IF ANY, MUST BE
DELIVERED TO US FOR TRANSFER ENDORSEMENT, TOGETHER WITH OUR LETTER OF TRANSFER
DOCUMENTATION (IN THE FORM OF ANNEX “A” ATTACHED HERETO) AND UPON RECEIPT OF OUR
TRANSFER FEE. SUCH TRANSFER FEE SHALL BE PAID BY WEBEX AND SHALL NOT EXCEED TWO
HUNDRED FIFTY DOLLARS ($250.00) PER TRANSFER.


ALL DOCUMENTS ARE TO BE DISPATCHED IN ONE LOT BY PERSONAL DELIVERY OR COURIER
SERVICE TO COMERICA BANK, INTERNATIONAL TRADE SERVICES, 201 SPEAR STREET, SUITE
200, SAN FRANCISCO, CA 94105.


THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING AND SUCH
UNDERTAKING SHALL NOT BE IN ANY WAY MODIFIED, AMENDED OR AMPLIFIED BY REFERENCE
TO ANY DOCUMENT, INSTRUMENT OR AGREEMENT REFERRED TO HEREIN OR IN WHICH THIS
LETTER OF CREDIT RELATES, AND ANY SUCH REFERENCE SHALL NOT BE DEEMED TO
INCORPORATE HEREIN BY REFERENCE ANY DOCUMENT, INSTRUMENT OR AGREEMENT.


ALL DRAFTS AND DOCUMENTS DRAWN UNDER THIS CREDIT MUST BE MARKED “DRAWN UNDER
COMERICA BANK LETTER OF CREDIT NO. ___________ .”


THIS LETTER OF CREDIT IS SUBJECT TO AND GOVERNED BY THE UNIFORM CUSTOMS
AND PRACTICE FOR DOCUMENTARY CREDITS OF THE INTERNATIONAL CHAMBER OF
COMMERCE, 1993 REVISION, PUBLICATION 500.


THIS ORIGINAL LETTER OF CREDIT AND ALL AMENDMENTS THERETO MUST BE SUBMITTED TO
US TOGETHER WITH ANY DRAWINGS HEREUNDER FOR OUR ENDORSEMENT OF ANY PAYMENTS
EFFECTED BY US AND/OR FOR CANCELLATION, EXCEPT THAT THE ORIGINAL LETTER OF
CREDIT AND ANY AMENDMENTS THERETO SHALL BE RETURNED TO BENEFICIARY IN THE CASE
OF ANY PARTIAL DRAW ON THE LETTER OF CREDIT.


WE ENGAGE WITH YOU THAT EACH DRAFT(S) AND DOCUMENT(S) DRAWN UNDER AND IN
COMPLIANCE WITH THE TERMS OF THIS CREDIT WILL BE DULY HONORED ON DELIVERY OF THE
DOCUMENTS AS SPECIFIED IF PRESENTED AT THIS OFFICE ON OR BEFORE THE FIRST
ANNIVERSARY OF THE DATE OF ISSUE OR ANY AUTOMATICALLY EXTENDED EXPIRATION DATE.


                                YOURS VERY TRULY,




                    _________________________
                    AUTHORIZED SIGNATURE


           




 
     

--------------------------------------------------------------------------------

 


               


ANNEX A


International Trade Services Department                                 Date:
_______________
Comerica Bank
201 Spear St., Ste., 200
San Francisco, CA 94105


Re: Letter of Credit No. ______________


Ladies/Gentlemen:


For value received, the undersigned beneficiary hereby irrevocably transfers to:


(NAME OF TRANSFEREE)
   

--------------------------------------------------------------------------------

 
(ADDRESS)

--------------------------------------------------------------------------------



all rights of the undersigned beneficiary to draw under the above Letter of
Credit in its entirety.


By this transfer, all rights of the undersigned beneficiary in such Letter of
Credit are transferred to the transferee and the transferee shall have the sole
rights as beneficiary thereof, including sole rights relating to any amendments,
whether increase or extensions or other amendments and whether now existing or
hereafter made. All amendments are to be advised direct to the transferee
without necessity of any consent of or notice to the undersigned beneficiary .


The original of such Letter of Credit is returned herewith together with any and
all amendments, and we ask you to enter the transfer on the reverse thereof, and
forward it direct to the transferee with your customary notice of transfer.


WE HEREBY CERTIFY THAT THIS TRANSFER REQUEST IS FOR THE BENEFIT OF THE
SUBSEQUENT OWNER OF, OR A SUBSEQUENT LENDER WITH RESPECT TO, THE PROPERTY IN
WHICH THE LEASED PREMISES ARE SITUATED AS REFERENCED IN COMERICA BANK LETTER OF
CREDIT NUMBER _______.






 
     

--------------------------------------------------------------------------------



EXHIBIT E


SIGNAGE


(omitted)


 
     

--------------------------------------------------------------------------------



EXHIBIT F


LIST OF RESTIRCTIONS


1.     An easement for landscaping and incidental purposes, recorded July 14,
1977 as Book C992, page 12 of Official Records.
        
        In favor of:     City of Santa Clara, California, a municipal
corporation


2.   An easement for underground electrical facilities and incidental purposes,
recorded July 14, 1997 as Book C992, page 22 of Official Records.
 
        In favor of:     City of Santa Clara, California, a municipal
corporation


3.   The terms and provisions contained in the document entitled “Release
Agreement and Covenant Not To Sue” recorded January 7, 1997 as   
        Document No. 13571631 of Official Records.


4.   The terms and provisions contained in the document entitled “Agreement
Containing Covenants Running With The Land” recorded January 7, 1997
        as Document No. 13571632 of Official Records.


5.    The terms and provisions contained in the document entitled “CC&R
Allocation Declaration” recorded November 5, 1997 as Document
        No. 13924268 of Official Records.


6.    The terms and provisions contained in the document entitled “Zoning
Allocation Agreement” recorded November 5, 1997 as Document
        No. 13924269 of Official Records.


7.    The terms and provisions contained in the document entitled “Development
Agreement” recorded January 12, 1998 as Document No. 14006482 of
        Official Records.


8.    The terms and provisions contained in the document entitled “Agreement”
recorded September 16, 1999 as Document No. 14988106 of Official
        Records.


9.    The terms and provisions contained in the document entitled “Agreement”
recorded September 16, 1999 as Document No. 14988107 of
        Official Records.


10.    An easement shown or dedicated on the map filed or recorded September 22,
2000 as Book 732, pages 7 and 8 of Maps
 
        For:     underground electricity, emergency access and incidental
purposes


11.     The terms and provisions contained in the document entitled “Agreement
and Covenant Running With the Land” recorded September 22, 2000 as Document
No. 15400200 of Official Records.


12.    An easement for underground electrical distribution, communication
systems, ingress, egress and incidental purposes, recorded May 10, 2001 as
        Document No. 15674042 of Official Records.
 
        In favor of:     The City of Santa Clara, California


13.    The terms and provisions contained in the document entitled “Amended and
Restated Easement Agreement” recorded July 8, 2003 as Document
        No. 17164202 of Official Records.



       

--------------------------------------------------------------------------------

 

 
14.    The terms and provisions contained in the document entitled “Development
Indemnity Agreement” recorded July 8, 2003 as Document
        No. 17164203 of Official Records.


 
     

--------------------------------------------------------------------------------



EXHIBIT G
RECORDING REQUESTED BY AND
WHEN RECORDED RETURN TO:
 
Gray Cary Ware & Freidenrich  LLP
2000 University Avenue
East Palo Alto, California 94303-2248
Attention: James E. Anderson
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Space above this line for Recorder’s use)


FORM OF MEMORANDUM OF LEASE


THIS MEMORANDUM OF LEASE (this “ Memorandum ”) is made and entered into on
__________, 200__, by Mission Towers, llc, a Delaware limited liability company
(“ Landlord ”), and WebEx Communications, Inc., a Delaware corporation (“ Tenant
”), pursuant to that certain Office Lease, dated April 21, 2004 (the “ Lease ”).


1.     Landlord owns certain real property and the improvements thereon (the “
Property ”) located at 3979 Freedom Circle Drive, City of Santa Clara, County of
Santa Clara, California which is described more particularly on Exhibit A
hereto.


2.    Pursuant to the Lease, Landlord leases to Tenant a portion of the Property
consisting of approximately 111,851 rentable square feet (the “ Premises ”).


3.    The scheduled commencement date of the Lease is January 1, 2005, and the
Lease expires ten (10) years thereafter.


4.    Landlord and Tenant have executed and recorded this Memorandum for the
purpose of imparting notice of the Lease, as it may be amended from time to
time, and the respective rights and obligations of Landlord and Tenant
thereunder. The parties agree that the rights, obligations and covenants of
Landlord and Tenant contained in the Lease shall run with the land and shall
inure to the benefit of and be binding upon Landlord’s successors and assigns.


5.    This Memorandum in no way modifies the provisions of the Lease and, in the
event of any inconsistency between the terms and provisions of this Memorandum
and the terms and provisions of the Lease, the terms and provisions of the Lease
shall prevail.


6.    Upon the expiration or earlier termination of the Lease, Tenant shall
execute a quitclaim deed (in a form acceptable to Landlord, in its reasonable
discretion) evidencing a release of this Memorandum, which release shall be
recorded in the Official Records of Santa Clara County.



       

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Memorandum of Lease has been executed as of the date
set forth above.


LANDLORD:
 
MISSION TOWERS, LLC,
a Delaware limited liability company
 
By:   Divco West Property Services, LLC,
     a Delaware limited liability company,
        its Agent
 
By: ________________________________
Name:______________________________    
Its:_________________________________    
TENANT: 
 
WEBEX COMMUNICATIONS, INC..,
a Delaware corporation
 
 
By: ______________________________   
Name:____________________________    
Its:_______________________________    



 
     

--------------------------------------------------------------------------------

 



EXHIBIT A
TO
MEMORANDUM OF LEASE


DESCRIPTION OF PROPERTY


 
     

--------------------------------------------------------------------------------



EXHIBIT H 


FORM OF SNDA
 
RECORDING REQUESTED BY AND
WHEN RECORDED RETURN TO:
 
Mark Simon, Esq.
Katten Muchin Zavis Rosenman
525 West Monroe Street, Suite 1600
Chicago, Illinois 60661
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Space above this line for Recorder’s use)


TENANT:    WEBEX COMMUNICATIONS, INC.
 
        SUBORDINANTION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT


THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “ Agreement
”) is entered into by and among WebEx Communications, Inc., a Delaware
corporation (“ Tenant ”), whose address is 307 West Tasman Drive, San Jose,
California 95134; Mission Towers, LLC, a Delaware limited liability company (“
Landlord ”), whose address is 400 Hamilton Avenue, Fourth Floor, Palo Alto,
California 94301; and COR US Bank, N.A., a national banking association
(together with its successors and assigns, “ Lender ”), whose address is
3959 North Lincoln Avenue, Chicago, Illinois 60613, Attention: Brian Brodeur and
Joel Solomon.


WITNESSETH


WHEREAS, Landlord is the owner in fee simple of certain real property known as
3979 Freedom Circle, Santa Clara, California, as more particularly described on
Exhibit A attached hereto, together with the improvements thereon (the “
Property ”).


WHEREAS, Landlord and Tenant have entered into a certain Lease dated April 21,
2004 (as the same may have been or may hereafter be amended, modified, restated,
renewed or extended, the “ Lease ”), leasing to Tenant a portion of the Property
as described in the Lease (the “ Premises ”);


WHEREAS, Lender has made a certain loan to Landlord in the principal amount of
Thirty-Three Thousand Nine Hundred Dollars ($33,900,000.00) (the “ Loan ”),
which Loan is secured by, among other things, a deed of trust (the “ Security
Instrument ”) from Landlord to First American Title Insurance Company, as
trustee, for the benefit of Lender, encumbering the Property;


WHEREAS, Lender, Landlord and Tenant desire to confirm their understanding with
respect to the Lease and the Loan and the rights of Tenant and Lender
thereunder.


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:



       

--------------------------------------------------------------------------------

 

 
1.     Subordination . Tenant hereby subordinates and subjects the Lease and the
leasehold estate created thereby and all of Tenant’s rights thereunder to the
Security Instrument and the liens thereof and all advances and rights of Lender
thereunder and to any and all renewals, modifications, consolidations,
replacements and extensions thereof, as fully as if the Security Instrument and
all of its renewals, modifications, consolidations, replacements and extensions
had been executed, delivered and recorded prior to execution of the Lease.
Without affecting the foregoing subordination, Lender may, from time to time:
(a) extend, in whole or in part, by renewal or otherwise, the terms of payment
or performance of any obligation secured by the Security Instrument;
(b) release, surrender, exchange or modify any obligation secured by the
Security Instrument, or any security for such obligation; or (c) settle or
compromise any claim with respect to any obligation secured by the Security
Instrument or against any person who has given security for any such obligation.

 
2.   Non-Disturbance and Attornment. If, at any time, Lender or any person or
entity or any of their successors or assigns who shall acquire the interest of
Landlord under the Lease through a foreclosure of the Security Instrument, the
exercise of the power of sale under the Security Instrument, a deed-in-lieu of
foreclosure, an assignment-in-lieu of foreclosure or otherwise (each, a “ New
Owner ”) shall succeed to the interests of Landlord under the Lease, so long as
the Lease is then in full force and effect, and no default after the giving of
any required notice, and expiration of any applicable grace period, under the
Lease (a “ Default ”) on the part of Tenant exists under the Lease (and provided
the Lease has not previously been terminated in accordance with its terms), the
Lease shall continue in full force and effect as a direct lease between the New
Owner and Tenant, upon and subject to all of the terms, covenants and conditions
of the Lease, for the balance of the term thereof. Tenant hereby agrees to
attorn to and accept any such New Owner as landlord under the Lease and to be
bound by and perform all of the obligations imposed by the Lease, and Lender, or
any such New Owner of the Property, agrees that it will not disturb the quiet
enjoyment, possession, use or occupancy of Tenant and will be bound by all of
the obligations imposed on Landlord by the Lease; provided, however, that any
New Owner shall not be:


(a)   liable for damages for any act or omission of a prior landlord (including
Landlord) arising prior to the date upon which the New Owner shall succeed to
the interests of Landlord under the Lease; provided, however, that the New Owner
shall be obligated to cure promptly any maintenance or repair obligations which
Landlord failed to cure; or


(b)   subject to any claims, offsets or defenses (other than rental abatement
arising from loss by casualty or condemnation as expressly allowed under the
Lease) which Tenant might have against any prior landlord (including Landlord)
arising prior to the date upon which the New Owner shall succeed to the
interests of Landlord under the Lease, except to the extent Tenant is entitled
to same under the express terms of the Lease and the New Owner was furnished
notice and opportunity to cure the same in accordance with the provisions of
this Agreement prior to taking possession of the Property; or


(c)   bound by any rent or additional rent which Tenant might have paid in
advance to any prior landlord (including Landlord) for a period in excess of
one (1) month or bound to return any security deposit which Tenant might have
paid in advance to any prior landlord (including Landlord), except to the extent
that such New Owner actually has possession of the same; if Lender or a New
Owner draws upon any letter of credit security deposit, Tenant shall have no
claim for damages in connection therewith (and waives any such claim), but
Tenant shall have the right to recover any amounts wrongfully drawn (in addition
to any amounts which Tenant may be entitled to recover under Section  0 below
and any actual interest, charges or fees charged by the issuer of such letter of
credit security deposit to Tenant in connection with such wrongful draw); or


(d)   bound by any termination, material amendment or material modification of
the Lease made without the written consent of Lender, provided that nothing
herein shall limit any express right of Tenant to terminate the Lease as
contained therein.



       

--------------------------------------------------------------------------------

 

 
3.   Cure by Lender of Landlord Defaults . Tenant hereby agrees that from and
after the date hereof, in the event of any default by Landlord which would give
Tenant the right, either immediately or after the lapse of time, to terminate or
cancel the Lease or to claim a partial or total eviction, Tenant will not
exercise any such right until it has given written notice of such act or
omission to Lender, and Lender has failed to cure such default within the longer
of (x) any time provided for such cure in the Lease and (y) thirty (30) days
after receipt of such notice by Lender.


4.   Payments to Lender and Exculpation of Tenant . Tenant is hereby notified
that the Lease and the rent and all other sums due thereunder have been assigned
to Lender as security for the Loan. In the event that Lender or any future party
to whom Lender may assign the Security Instrument notifies Tenant and directs
that Tenant pay its rent and all other sums due under the Lease to Lender, to
such assignee, or to another designee, Tenant shall honor such direction without
inquiry and pay its rent and all other sums due under the Lease in accordance
with such notice. Landlord agrees that Tenant shall have the right to rely on
any such notice from Lender or any such assignee without incurring any
obligation or liability to Landlord, and Tenant is hereby instructed to
disregard any notice to the contrary received from Landlord or any third party.


5.   Limitation of Liability . Lender shall not, either by virtue of the
Security Instrument, the Assignment of Leases or this Agreement, be or become a
mortgagee-in-possession or be or become subject to any liability or obligation
under the Lease or otherwise unless and until Lender shall have acquired the
interest of Landlord in the Leased Premises, by foreclosure or otherwise, and
then such liability or obligation of Lender under the Lease shall (subject to
Section 0 above ) extend only to those liabilities or obligations accruing
subsequent to the date that Lender has acquired the interest of Landlord in the
Leased Premises as modified by the terms of this Agreement. In addition, upon
such acquisition, Lender shall have no obligation, nor incur any liability,
beyond Lender’s then equity interest, if any, in the Leased Premises.


6.    Notice . Any notice, demand, statement, request, consent or other
communication made hereunder shall be in writing and delivered (i) personally,
(ii) mailed by certified or registered mail, postage prepaid, return receipt
requested or (iii) by depositing the same with a reputable private courier
service, postage prepaid, for next business day delivery, to the parties at
their addresses first set forth above and shall be deemed given when delivered
personally, or four (4) business days after being placed in the United States
mail, if sent by certified or registered mail, or one (1) business day after
deposit with such private courier service. Rejection or other refusal to accept
or the inability to deliver because of changed address of which no notice was
given as herein required shall be deemed to be receipt of the notice, demand or
request sent. By giving to the other parties thereto at least fifteen (15) days’
prior written notice hereof in accordance with the provisions hereof, the
parties hereto shall have the right from time to time to change their respective
addresses to any other address within the United States of America. Tenant
agrees to send a copy of any notice of default under the Lease to Lender at the
same time such notice is sent to Landlord.

 
7.   Landlord’s Release . Landlord hereby releases Tenant from all claims,
losses and liabilities arising from Tenant’s payment of rent and other sums to
Lender following Tenant’s receipt of written notice directing Tenant to make
such payments to Lender. All such payments made by Tenant to Lender shall be
credited to installments of rent otherwise payable to Landlord under the Lease.

 
8.   Tenant’s Property Unaffected . Neither the Security Instrument, the
assignment of leases, nor any other instrument or agreement executed in
connection therewith shall cover or be construed as subjecting in any manner to
the lien thereof, any merchandise, goods, improvements, trade fixtures, signs or
other personal property owned by Tenant or its subtenants or licensees in, on,
under, over or at the Leased Premises regardless of the manner or mode of
attachment thereof.


       

--------------------------------------------------------------------------------

 

 
9.   Statements by Lender . Lender hereby advises Tenant that (a) Lender is the
beneficiary of the Security Instrument and the holder of any other documents
evidencing, securing or relating to the Loan, and (b) such agreements have not
been transferred, pledged or assigned by Lender.

 
10.   Cooperation . Within fifteen (15) days following Lender’s receipt of any
proposed written amendment or modification to the Lease, Lender shall either
(a) grant such consent or, subject to the other terms and conditions hereof, or
(b) advise Landlord and Tenant of the basis for Lender’s reasonable denial of
such consent. If the transmittal letter to Lender accompanying such amendment or
modification states in capital letters that such amendment or modification will
be deemed approved by Lender if Lender fails to approve or disapprove such
amendment or modification within fifteen (15) days, and if within such
fifteen (15) day period Lender fails to advise Landlord and Tenant of Lender’s
decision either to grant or to withhold its consent to any such amendment or
modification, then Lender shall be deemed to have approved such amendment or
modification and, should Lender or another party complete the foreclosure or
other acquisition of the Leased Premises or the Property, Lender or such other
party shall be bound by the terms thereof.


11.    Miscellaneous.


(a)     In the event of any conflict or inconsistency between the provisions of
this Agreement and the Lease, the provisions of this Agreement shall govern;
provided, however, that the foregoing shall in no way diminish Landlord’s
obligations or liability to Tenant under the Lease.


(b)     Tenant agrees that this Agreement satisfies any condition or requirement
in the Lease relating to the granting of a non-disturbance agreement.


(c)    Tenant agrees that it will not subordinate the Lease to the lien of any
mortgage or deed of trust other than the Security Instrument for so long as the
Security Instrument shall remain a lien on the Property. Landlord agrees that
notwithstanding any provision of the Lease to the contrary, Tenant shall not be
required to subordinate Tenant’s rights under the Lease to any other party so
long as the Security Instrument shall remain a lien on the Property. Landlord
shall provide Tenant with written documentation evidencing the release and
reconveyance of the Security Instrument promptly following such release and
reconveyance.


(d)    This Agreement shall inure to the benefit of the parties hereto and their
respective successors and assigns.


(e)    The captions appearing under the paragraph number designations of this
Agreement are for convenience only and are not a part of this Agreement and do
not in any way limit or amplify the terms and provisions of this Agreement.


(f)     If any portion or portions of this Agreement shall be held invalid or
inoperative, then all of the remaining portions shall remain in full force and
effect, and, so far as is reasonable and possible, effect shall be given to the
intent manifested by the portion or portions held to be invalid or inoperative.


(g)   This Agreement shall be governed by and construed in accordance with the
laws of the State in which the Property is located.


(h)   This Agreement may be executed in any number of separate counterparts,
each of which shall be deemed an original, but all of which, collectively and
separately, shall constitute one and the same agreement.


       

--------------------------------------------------------------------------------

 

 
(i)   This Agreement cannot be altered, modified, amended, waived, extended,
changed, discharged or terminated orally or by any act on the part of Tenant,
Landlord or Lender, but only by an agreement in writing signed by the party
against whom enforcement of any alteration, modified, amendment, waiver,
extension, change, discharge or termination is sought.

 
(j)   In the event of litigation between any of the parties hereto, the
prevailing party shall be entitled to collect its reasonable attorneys’ fees and
expenses from the non-prevailing party.


IN WITNESS WHERE OF , the parties have executed this Agreement as of the dates
set forth adjacent to their signatures below to be effective as of the date of
the Security Instrument.
TENANT:
 
 
Date: April ___, 2004
WebEx Communications, Inc.,
a Delaware corporation
 
By: ______________________________   
Name: ___________________________   
Its: ______________________________
   
LANDLORD:
 
 
 
 
 
Date: April ___, 2004
MISSION TOWERS, LLC,
a Delaware limited liability company
 
By:    Divco West Property Services, LLC,
      a Delaware limited liability company, its Agent
 
         By:     __________________________      
         Name:    David A. Taran
         Its:     Authorized Signatory
 
LENDER:
 
 
Date: April ___, 2004
COR US BANK, N.A.,
a national banking association
 
By:        ___________________________   
Name:   ___________________________ 
Its:         ___________________________ 



 
     

--------------------------------------------------------------------------------

 



STATE OF:______________________  )
                 ) SS.
COUNTY OF ____________________ )


On _______________, _____, before me, the undersigned, a Notary Public in and
for said State and County, personally appeared ______________________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies) as _________________________ of
______________________________ and that, by his/her/their signature(s) on the
instrument, the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.


WITNESS my hand and official seal.




Signature ________________________________ (Seal)
 
     

--------------------------------------------------------------------------------

 



STATE OF:______________________  )
                 ) SS.
COUNTY OF ____________________ )



On _______________, _____, before me, the undersigned, a Notary Public in and
for said State and County, personally appeared ______________________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies) as _________________________ of
______________________________ and that, by his/her/their signature(s) on the
instrument, the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.


Witness my hand and official seal.




Signature __________________________________ (Seal)
 
     

--------------------------------------------------------------------------------

 



 
STATE OF:______________________  )
                 ) SS.
COUNTY OF ____________________ )


On _______________, _____, before me, the undersigned, a Notary Public in and
for said State and County, personally appeared ______________________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies) as _________________________ of
______________________________ and that, by his/her/their signature(s) on the
instrument, the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.


Witness my hand and official seal.


Signature __________________________________ (Seal)
 
     

--------------------------------------------------------------------------------

 



EXHIBIT A TO SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT



DESCRIPTION OF THE PROPERTY






 
     